Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                  Desc
                                 Main Document    Page 1 of 283


 1 MATTHEW W. GRIMHSAW, #210424
   grimshaw@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 LAILA MASUD, #311731
   lmasud@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt, Irvine, CA 92620
 5 Telephone: 949-333-7777
   Facsimile: 949-333-7778
 6
   Proposed Attorneys for
 7 BIOXXEL, LLC.

 8

 9                                 UNITED STATES BANKRUPTCY COURT
10                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
11
                                                             Case No. 8:21-bk-10256-TA
12 In re
                                                             Chapter 11
13 BIOXXEL, LLC,
                                                             DEBTOR AND DEBTOR-IN-
14                     Debtor and                            POSSESION’S EMERGENCY MOTION
                       Debtor-in-Possession.                 FOR ORDER AUTHORIZING USE OF
15                                                           CASH COLLATERAL AND
                                                             DETERMINING THAT ITS SECURED
16                                                           CREDITOR IS ADEQUATELY
                                                             PROTECTED; MEMORANDUM OF
17                                                           POINTS AND AUTHORITIES AND
                                                             DECLARATION OF JOSHUA TEEPLE IN
18                                                           SUPPORT
19                                                           Hearing:
                                                             Date:      February 10, 2021
20                                                           Time:      10:00 a.m.
                                                             Ctrm:      5B1
21                                                           Address:   411 W. Fourth Street
                                                                        Santa Ana, CA 92701
22

23 / / /

24

25   1
     Pursuant to General Order 20-06, no in person hearings will be held in any matter until further notice. The
   Court will continue to hear matters via telephone and video. Until further notice, because of the COVID-19
26 pandemic, all of Judge Albert’s hearings will be conducted using ZoomGov audio and video. Hearing
   participants and members of the public may view and listen to hearings before Judge Albert using ZoomGov
27 free of charge. Video and audio connection information for each hearing will be provided on Judge Albert's
   publicly posted hearing calendar, which may be viewed online at: http://ecf-
28 ciao.cacb.uscourts.gov/CiaoPosted/?jid=TA. For more details on appearing via ZoomGov, please see the
   “Notice of Video and Telephonic Appearance Procedures” in the Telephonic Instructions section of this page.

                                     MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                                 Main Document    Page 2 of 283


 1 TO THE HONORABLE THEODOR C. ALBERT UNITED STATES BANKRUPTCY COURT

 2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE AND ALL INTERESTED

 3 PARTIES: Debtor-in-Possession, BIOXXEL, LLC, (the “Debtor”) in the above-captioned cases,

 4 files this motion for an order authorizing it to use cash collateral and determining that its secured

 5 creditor is adequately protected (“Motion”).

 6 1.         Summary of Argument
 7            The Debtor is the legal and equitable owner of an approximately 100,000 square-foot
 8 industrial building located at 30590 Cochise Circle, Murrieta, California (“Property”). When this

 9 case was commenced, Debtor’s secured lender was in the process of foreclosing on the Property.

10 This bankruptcy was filed to preserve the significant equity cushion that exists in the Property,

11 thereby preserving the value for unsecured creditors. Shortly before the filing of the petition, the

12 Debtor hired Joshua Teeple of Grobstein Teeple LLP to act as its chief restructuring officer

13 (“CRO”). The CRO has retained Onyx Asset Advisors, LLC (“Onyx”) to market and sell the

14 Property as soon as possible (subject to approval by this Court). Simply put, this case was filed in

15 order to sell the Property via a fully transparent sales process subject to this Court’s approval.

16            Currently, the Debtor leases portions of the Property to seven (7) different tenants
17 (“Tenants”), who operate their respective businesses from the Property. The rent generated from

18 these leases is subject to the lien held by Debtor’s lender and therefore is cash collateral. The Debtor

19 needs to use this cash collateral to continue operating pending a sale but cannot do so without the

20 lender’s consent or a court order.

21            By this Motion, Debtor seeks an order allowing it to use cash collateral and confirming that
22 the lender is adequately protected. Debtor’s lender is owed approximately $6.8 million. The Property

23 is worth approximately $12 million. As such, the lender is protected by an equity cushion that

24 exceeds $5 million.

25 / / /

26 / / /

27 / / /

28

                                                     1
                                     MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                                 Main Document    Page 3 of 283


 1 2.         Background
 2            A.       Debtor’s organizational structure and operations
 3            The Debtor is a California limited liability corporation that owns the Property. In turn, the
 4 Debtor is owned by Bioxxel Investment Holding Inc., (“BIHI”) and Pharmaxx, Inc. (“Pharmaxx”).2

 5 Both BIHI and Pharmaxx are owned by Mr. Phoung Nguyen (“Mr. Nguyen”). Mr. Nguyen owns and

 6 operates four (4) of the Tenants. Specifically, the four (4) insider related tenants include: (1)

 7 Pharmaxx; (2) International Pharmaceutical Distribution Co., Ltd.; (3) ExxelUSA, Inc.; and (4)

 8 Pharmaxx Medical Inc. (collectively the “Insider Tenants”).

 9            In light of the interrelated entities and ownership, Mr. Nguyen believed that it was in the best
10 interest of all parties that a CRO be appointed. To effectuate an orderly management transition, Mr.

11 Nguyen executed a corporate resolution authorizing the appointment of the CRO (the “CRO

12 Resolution”). A true and correct copy of the CRO Resolution and related corporate documents are

13 attached as Exhibit “1” to the declaration of Joshua Teeple (“Teeple Declaration”). In light of the

14 CRO Resolution, the Debtor amended its articles of incorporation to allow for the appointment and

15 management by the CRO (“Bylaw Amendments”). A true and correct copy of the Bylaw

16 Amendments are attached as Exhibit “2” to the Teeple Declaration.

17            In order to maximize value and to have a completely transparent and orderly liquidation of
18 the Debtor’s assets, including the sale of the Property, free and clear of liens and interests pursuant

19 to 11 U.S.C. §363(f), and subject to overbid and Court approval, Mr. Nguyen and the CRO

20 authorized the Debtor to file this instant Chapter 11.

21            B.       Debtor’s Chapter 11 and the Bankruptcy Purpose
22            Pre-petition, the Debtor became delinquent on its senior secured obligation(s) owed to
23 BREF1 30590 Cochise, LLC (“BREF”). Accordingly, there was a foreclosure sale scheduled for

24 February 3, 2021, at 9:30 a.m., as the outstanding balance owed to BREF was approximately $6.78

25

26   2
     Originally, Debtor was owned 50.0% by BIHI, and Avid Global Corporation (“Avid”). Unfortunately, there
   was a dispute amongst BIHI and Avid that culminated in litigation. Ultimately, in November 2020, an
27 assignment of member interest and indemnification and hold harmless agreement (“Ownership Agreement”)
   was executed. Pursuant to the Ownership Agreement, Avid “assign[ed], transfer[ed], and otherwise
28 hypothecate[d] its entire Member Interest in [Debtor] to BIHI and Pharmaxx effective November 30, 2020,
   thereby giving BIHI and Pharmaxx 100% interest in [Debtor].”
                                                     2
                                     MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                     Desc
                                 Main Document    Page 4 of 283


 1 million. A true and correct copy of the payoff demand from BREF dated February 1, 2021, is

 2 attached to the Teeple Declaration as Exhibit “3.” The Debtor believed that the Property may have

 3 substantial equity, and thus, on February 2, 2021, the Debtor filed a voluntary Chapter 11 petition

 4 under Title 11 of the United States Bankruptcy Code (“Petition Date”). A true and correct copy of

 5 this Court’s webPACER Docket for Case No. 8:21-bk-10256-TA as of February 4, 2021, is attached

 6 to the Teeple Declaration as Exhibit “4.”

 7            Pre-petition, the Debtor obtained an appraisal from WESTATES Appraisal Group Inc., dated
 8 January 28, 2021 (“January Appraisal”) which indicated that the Property has a value of

 9 approximately $12.18 million. A true and correct copy of the January Appraisal is attached as

10 Exhibit “5” to the Teeple Declaration. The January Appraisal was performed in conjunction with a

11 purchase and sale agreement to sell the Property for $14 million (“January PSA”). A true and correct

12 copy of the January PSA is attached as Exhibit “6” to the Teeple Declaration. Unfortunately, pre-

13 petition, the proposed buyer backed out of the January PSA after being informed of the February 3,

14 2021, foreclosure sale. The CRO, and his professionals (including Onyx) are currently analyzing the

15 valuation opinions expressed January Appraisal, which appear to be both comprehensive and well-

16 reasoned.

17            In his due diligence, the CRO also obtained a preliminary title report dated on January 6,
18 2021 (“January 2021 PTR”), and a summary property report dated February 3, 2021 (“February

19 2021 Property Report”). These records indicate that BREF’s lien is the only recorded lien against the

20 Property other than recorded property tax liens. True and correct copies of the January 2021 PTR

21 and the February 2021 Property Report are attached as Exhibits “7” and “8,”3 to the Teeple

22 Declaration. Thus, as of the Petition Date, given the BREF payoff demand of $6.78 million, the

23 CRO believes that there may be substantial equity in the Property that can be captured for the benefit

24 of secured, administrative, and unsecured creditors.4

25

26   3
     The CRO has ordered an updated preliminary title report, but as of the filing of the instant Motion, it has not
   been provided. If an updated preliminary title report is obtained prior to the hearing on the Motion, the CRO
27 will file it with this Court.
   4
     The CRO is informed and believes that pursuant to the Ownership Agreement, the Debtor agreed and
28 executed a second deed of trust in favor of Avid in the amount of $3.4 million. The CRO has been informed
   that the deed of trust has been submitted to the Riverside County Recorder’s office. But, as of the Petition
                                                     3
                                     MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                     Desc
                                 Main Document    Page 5 of 283


 1            C.       Rental Operations
 2            As described above, as of the Petition Date there were seven (7) tenants occupying the
 3 Property, including the Insider Tenants. A summary of the Tenants are as follows:

 4            (1) II-VI Optical (third party tenant);
 5            (2) Royal Health USA (third party tenant);
 6            (3) MedLab Pharma, Inc., (third party tenant);
 7            (4) Pharmaxx (insider tenant);
 8            (5) International Pharmaceutical Distribution Co., Ltd.;
 9            (6) ExxelUSA, Inc., (insider tenant); and
10            (7) Pharmaxx Medical Inc., (insider tenant).
11 See Teeple Decl., ¶22.

12            The CRO is informed and believes, that pre-petition only the three non-insider tenants had
13 leases and were paying monthly rent. Id., ¶23. The total monthly revenue from these leases is

14 approximately $40,000. Id., ¶24. Immediately upon his appointment, the CRO communicated to Mr.

15 Nguyen that post-petition, the Insider Tenants must pay monthly rent. Id., ¶25. Currently, the CRO is

16 in the process of negotiating a market rate month-to-month lease with the Insider Tenants. Id., ¶26.

17 The CRO has prepared two separate proposed budgets (subject to negotiated adjustments)

18 (“Budgets”). True and correct copies of the Budgets are attached as Exhibit “10” to the Teeple

19 Declaration.

20            The first budget is predicated on the premise that the Insider Tenants occupy all remaining
21 space in the Property. Id., ¶27. Recently, the CRO has been informed that the Insider Tenants only

22 occupy a certain portion of space. Id., ¶27. Thus, the second budget is based on what the Insider

23 Tenants state is the amount of space currently being used. Id., ¶27. Note, that the fixed operational

24 expenses (excluding interest) are identical in both proposed budgets. Id., ¶27. Given the reduction in

25 monthly income generated via rents, the interest payments to BREF have been reduced accordingly.

26

27 Date, it does not appear to be recorded against the Property. To the extent this information changes, the CRO
     will promptly inform the Court. Regardless, even if the second deed of trust was recorded prior to the Petition
28 Date, such recordation could likely be avoided, recorded, and preserved pursuant to 11 U.S.C. §§ 547, 548,
     550, and 551.
                                                      4
                                      MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA               Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                     Desc
                                    Main Document    Page 6 of 283


 1 Id., ¶27. The CRO and his professionals will be touring the Property on Monday, February 8, 2021,

 2 to calculate the exact amount of space being used. Id., ¶27. The Debtor will update the Court at the

 3 hearings on the instant Motions. Id., ¶27. Once the CRO finalizes the lease negotiations with Mr.

 4 Nguyen, the Debtor will file a motion with this Court to approve the Insider Tenant leases pursuant

 5 to 11 U.S.C. § 363. Id., ¶28.

 6             D.      Other first day motions
 7             Contemporaneously with this instant Motion, the Debtor will be filing an emergency motion
 8 to, among other things, prohibit utility providers from terminating services (“Utility Motion”). At

 9 this point in time, the Debtor does not have any employees, and does not anticipate requesting any

10 other emergency relief. And, contemporaneously with this instant Motion, the Debtor will be filing

11 an application to employ Onyx as the Estate’s real estate broker. The CRO is cognizant that a sale

12 needs to occur and is moving quickly to ensure that it does.

13 3.          Legal Argument
14             A.      The Court may authorize Debtor to use cash collateral
15             A debtor may use, sell, or lease property of the estate in the ordinary course of business
16 without court approval. 11 U.S.C. §363(c)(1). But a debtor “may not use, sell or lease cash

17 collateral…. unless: (A) each entity that has an interest in such cash collateral consents; or (B) the

18 court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the provisions

19 of this section.” 11 U.S.C. §363(c)(2); see, e.g., Secured Leasing Partners, LP v. ProAlert, LLC (In

20 re ProAlert, LLC), 314 B.R. 436, 440 (B.A.P. 9th Cir. 2004).

21             Here, the Debtor seeks to use cash collateral to pay the expenses set forth in the Budgets. See
22 Teeple Decl., Ex. 10, pgs. 262-263.5 The Debtor has an immediate need to use cash collateral ensure

23 that it can perform its various obligations under the leases. Id. For example, the Debtor needs to pay

24

25
     5
         As indicated in the Budget and in the above narrative, pre-petition the Insider Tenants did not pay rent. The
26 CRO is in the process of negotiating a month-to-month lease with the Insider Tenants, and believes that the
     market rate for the space is approximately $0.64 per square foot (based on an analysis performed by Onyx).
27 Thus, the proposed rental income for the Insider Tenants is predicated on the assumption that the Insider
     Tenants were occupying a certain amount of space. The CRO and his professionals will be physically touring
28 the Property to confirm the amount of space used. Thus, the rental income projected in the Budget may be
     adjusted accordingly, and may affect the amount of interest paid to BREF.
                                                        5
                                        MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                                  Main Document    Page 7 of 283


 1 for utilities, insurance, security, and other expenses relating to the Property during the marketing and

 2 sale process. Id. Indeed, if the Debtor is unable to pay the necessary expenses to maintain the

 3 Property during the sale process, then the purpose of this Chapter 11 will be frustrated, and creditors

 4 will suffer as their claims will go unsatisfied. Id.

 5            The CRO and Debtor submit that the expenses are within the ordinary course, and will only
 6 serve to preserve and protect the collateral. The Budgets are essentially “bare boned” to cover only

 7 the needed expenses to maintain operations, and the fees incurred by the CRO (the other

 8 professionals have agreed to accrue professional fees until a sale of the Property has been realized).

 9 Id. Indeed, the CRO and Debtor have provided to the secured creditor a copy of the Budgets, and

10 have begun negotiations for a consensual cash collateral budget. But, in abundance of caution, the

11 Debtor files this Motion to obtain Court approval to use cash collateral.

12            B.       BREF is adequately protected by its equity cushion
13            To the extent that an entity has a valid security interest in the revenues generated by property
14 of the estate, those revenues constitute “cash collateral” under §363(a). The bankruptcy court can

15 authorize use of said cash collateral under § 363(c)(2)(B) if the court determines that the debtor has

16 provided “adequate protection” of the secured creditor’s interest in the cash collateral. See e.g., In re

17 Mellor, 734 F.2d 1396, 1400 (9th Cir. 1984). Although the term “adequate protection” is not

18 explicitly defined, §361 provides that when adequate protection is required, it may be provided by:

19                     (1) Requiring the trustee to make a cash payment or periodic cash
                       payments to such entity, to the extent that the … use … under section 363
20                     of this title … results in a decrease in the value of such entity’s interest in
                       such property;
21
                       (2) providing to such entity an additional or replacement lien to the extent
22                     that such … use … results in a decrease in the value of such entity’s
                       interest in such property; or
23
                 (3) Granting such other relief … as will result in the realizing by such
24               entity of the indubitable equivalent in such entity’s interest in such
                 property.
25 11 U.S.C. §361.

26            Section 361 does not define “interest in property” of which a secured creditor is entitled to
27 adequate protection. But the statute plainly provides that a qualifying interest demands protection

28 only to the extent that the use of the creditor’s collateral will result in a decrease in the “value of

                                                       6
                                       MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                      Desc
                                  Main Document    Page 8 of 283


 1 such entity’s interest in such property.” 11 U.S.C. §§ 361, 363(e). See e.g., First Federal Bank of

 2 California v. Weinstein (In re Weinstein), 227 B.R. 284, 296 (B.A.P. 9th Cir. 1998); In re Deico

 3 Elecs., Inc., 139 B.R. 945, 947 (B.A.P. 9th Cir. 1992); General Electric Mortgage Corp. v. South

 4 Village, Inc. (In re South Village, Inc.), 25 B.R. 987, 989-90 n.4 (Bankr. D. Utah 1982). The phrase

 5 “value of such entity’s interest” was addressed by the Supreme Court in United Savings Assoc. of

 6 Texas v. Timbers of Inwood Forest Assoc., Ltd., 484 U.S. 365, 108 S. Ct. 626, 98 L. Ed. 2d 740

 7 (1988). Timbers instructs that a secured creditor is entitled to adequate protection only against the

 8 diminution in the value of the collateral securing the creditor’s allowed secured claim. Id. at 630

 9 Therefore, where the value of the collateral is not diminishing by its use, sale, or lease, the creditor’s

10 interest is adequately protected. Ultimately, what constitutes adequate protection must be decided on

11 a case-by-case basis. See, In re Swedeland Dev. Group, Inc., 16 F.3d 552, 564 (3d Cir. 1994);

12 O’Connor, 808 F.2d at 1396; In re Martin, 761 F.2d 472 (8th Cir. 1985); In re Shaw Indus., Inc., 300

13 B.R. 861, 865 (Bankr. W.D. Pa. 2003); In re Columbia Gas Sys., Inc., 146 B.R. 114 (Bankr. D. Del.

14 1992).

15             Court’s recognize that an equity cushion6 provides adequate protection to a secured creditor.
16 See In re Mellor, 734 F.2d 1396 (9th Cir. 1984). There is no minimum amount or percentage of

17 equity cushion that constitutes adequate protection, but rather, the adequacy of the cushion depends

18 on the circumstances of each case. See In re Tucker, 5 B.R. 180, 183 (Bankr. S.D.N.Y. 1980); see

19 also In re McGowan, 3 B.R. 241, 243 (Bankr. E.D. Pa 1980) (holding a cushion of 10% is adequate);

20 In re Kost, 102 B.R. 829, 831-32 (Bankr. D. Wyo 1989) (providing a survey of cases where 20% or

21 more is considered adequate).

22             The Ninth Circuit has provided guidance as to the amount of an equity cushion that is
23 sufficient. In Mellor, the court held that a 20% equity cushion adequately protected the secured

24 creditor. Mellor, 734 F.2d at 1400. In doing so, the court cited with approval various cases holding

25 that an equity cushion of 10%-20% is sufficient to protect a creditor. Id. at 1401 (citing In re

26

27
     6
         According to Mellor, the term “equity cushion” means “the value in the property, above the amount owed to
28 the creditor with a secured claim, that will shield that interest from loss due to any decrease in the value of the
     property during the time the automatic stay remains in effective.” 734 at 1400 n.2.
                                                       7
                                       MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                                Main Document    Page 9 of 283


 1 McGowan, 6 B.R. 241, 243 (Bankr. E.D. Pa. 1980) (holding that a 10% equity cushion protects a

 2 creditor) and In re Rodgers Devel. Corp., 2 B.R. 679, 685 (Bankr. E.D. Va. 1980) (holding that a

 3 15%-20% equity cushion protects a creditor). Moreover, courts in this district understand Mellor’s

 4 teaching that an equity cushion from 10%-20% is sufficient to adequately protect a creditor. See,

 5 e.g., In re DBI Housing, Inc., 2013 Bankr. LEXIS 2146, *10 (Bankr. C.D. Cal. 2013) (holding that a

 6 16% equity cushion adequately protects a creditor).

 7            Here, the equity cushion is more than sufficient to protect BREF’s interest in the Property.
 8 The Property is currently valued at more than $12.1 million; BREF is owed approximately $6.78

 9 million. Compare Teeple Decl., Ex. 3, pg. 16; with Ex. 5, pgs. 20-221. Thus, pursuant to the January

10 2021 Appraisal there is over $5.3 million in equity in the Property, which translates to an equity

11 cushion of approximately 44%. Id. In other words, the equity cushion is more than twice was courts

12 consider sufficient to adequately protect a lender. See, e.g. Mellor, 734 F.2d at 1401. Indeed, based

13 on the Debtor’s initial communications with counsel for BREF, while the parties may disagree to the

14 exact amount of the “equity cushion,” it appears that the parties agree that there is a significant

15 equity cushion to warrant a finding of adequate protection. The Debtor submits that BREF is

16 adequately protected.

17            C.       The proposed form of order – FRBP 4001(d)(1)(A)
18            Rule 4001(d)(1)(A) of the Federal Rules of Bankruptcy Procedure requires that a motion for
19 the authority to use cash collateral or for approval of a cash collateral agreement be accompanied by

20 a proposed form of order. The proposed form of order is appended to the Teeple Declaration as

21 Exhibit “11.” Thus, the Debtor has complied with the FRBP.

22            D.       Required Local Form F4001-2.STMT.FINANCE
23            As required by Local Bankruptcy Rule 4001-2(a), the Debtor will be filing the required local
24 form for approval of the use of cash collateral.

25 / / /

26 / / /

27 / / /

28

                                                     8
                                     MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                                Main Document    Page 10 of 283


 1 4.         Conclusion
 2            The Debtor requests that the Court enter and order authorizing the use of cash collateral to
 3 pay the expenses shown in the Budgets and determining that BREF is adequately protected by the

 4 equity cushion in the Property.

 5

 6 Dated: February 5, 2021                           MARSHACK HAYS LLP
 7

 8                                                   By: /s/ David A. Wood
                                                         MATTHEW W. GRIMSHAW
 9                                                       DAVID A. WOOD,
                                                         LAILA MASUD,
10                                                       Proposed Attorneys for
                                                         BIOXXEL, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     9
                                     MOTION FOR USE OF CASH COLLATERAL
     4811-5333-2374, v. 2
Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                 Desc
                              Main Document    Page 11 of 283


 1                                     Declaration of Joshua Teeple
 2         I, JOSHUA TEEPLE, declare as follows:
 3         1.      I am an individual over 18 years of age and competent to make this Declaration.
 4         2.      If called upon to do so, I could and would competently testify as to the facts set forth
 5 in this Declaration.

 6         3.      The facts set forth below are true of my personal knowledge.
 7         4.      I am a founding partner of Grobstein Teeple LLP (“GT”).
 8         5.      I am the Chief Restructuring Officer (“CRO”) of BioXXel, LLC, (collectively, the
 9 "Debtor") in the above-captioned case.

10         6.      I make this Declaration in support of Debtor’s motion for order: (a) prohibiting
11 the Utility Providers (defined below) from (i) altering, refusing or disconnecting service on

12 account of outstanding prepetition invoices, or (ii) requiring additional adequate assurance of

13 payment as condition to providing utility services; (b) deeming utilities adequately assured of

14 future performance; and (c) establishing procedures for resolving a request by any Utility

15 Provider for additional assurance of payment, pursuant to 11 U.S.C. § 366(b) ("Motion").

16         7.      All terms not defined herein are used as they are defined in the Motion.
17         8.      The Debtor is a California limited liability corporation that owns the Property.
18         9.      I am informed and believe that the Debtor is owned by Bioxxel Investment
19 Holding Inc., (“BIHI”) and Pharmaxx, Inc. (“Pharmaxx”).

20         10.     I am informed and believe that both BIHI and Pharmaxx Inc., are owned by Mr.
21 Phuong Nguyen.

22         11.     I am informed and believe that Mr. Nguyen owns and operates the Insider
23 Tenants.

24         12.     I am informed and believe that in light of the interrelated entities and ownership,
25 Mr. Nguyen believed that it was in the best interest of all parties that a CRO be appointed.

26         13.     A true and correct copy of the CRO Resolution and related corporate documents
27 are attached here as Exhibit “1.”

28 / / /


                                                    10
                                       DECLARATION OF JOSHUA TEEPLE
Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                              Main Document    Page 12 of 283


 1         14.      A true and correct copy of the Bylaw Amendments are attached here as Exhibit
 2 “2.”

 3         15.      I am informed and believe that pre-petition, the Debtor became delinquent on its
 4 senior secured obligation(s) owed to BREF1 30590 Cochise, LLC (“BREF”). I was informed

 5 that there was a foreclosure sale of the Property scheduled for February 3, 2021, at 9:30 a.m. as

 6 the outstanding balance owed to BREF was approximately $6.78 million. A true and correct

 7 copy of the payoff demand from BREF dated February 1, 2021, is attached here as Exhibit “3.”

 8         16.      A true and correct copy of this Court’s webPACER Docket for Case No. 8:21-bk-
 9 10256-TA as of February 4, 2021, is attached here as Exhibit “4.”

10         17.      I am informed that pre-petition, the Debtor obtained an appraisal from
11 WESTATES Appraisal Group Inc., dated January 28, 2021 (“January Appraisal”) which

12 indicated that the Property has a value of approximately $12.18 million. A true and correct copy

13 of the January Appraisal is attached here as Exhibit “5.”

14         18.      I am informed and believe that the January Appraisal was performed in
15 conjunction with a purchase and sale agreement to sell the Property for $14 million (“January

16 PSA”). A true and correct copy of the January PSA is attached here as Exhibit “6.”

17         19.      I am informed and believe that pre-petition, the proposed buyer backed out of the
18 January PSA after being informed of the February 3, 2021, foreclosure sale. My professionals

19 (including my proposed real estate broker Onyx) and I are currently analyzing the January

20 Appraisal. Our initial review indicates that the January Appraisal appears to be comprehensive,

21 but we do not currently have an opinion as to its accuracy or if the $14 million purchase offer

22 was bona fide.

23         20.      My professionals and I also obtained a preliminary title report dated on January 6,
24 2021 (“January 2021 PTR”), and a summary property report dated February 3, 2021 (“February

25 2021 Property Report”), that indicate the only lien recorded against the Property is the senior

26 secured lien held by BREF (other than recorded property tax liens). True and correct copies of

27 the January 2021 PTR and the February 2021 PTR are attached here as Exhibits “7” and “8.”

28 / / /


                                                   11
                                      DECLARATION OF JOSHUA TEEPLE
Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                              Main Document    Page 13 of 283


 1         21.     Thus, given the apparent significant value of the Property and the BREF payoff
 2 demand of $6.78 million, I am informed and believe that there may be substantial equity in the

 3 Property that can be captured for the benefit of the Debtor’s secured, administrative, and

 4 unsecured creditors.

 5         22.     I am informed and believe that as of the Debtor’s Petition Date there were seven
 6 (7) tenants occupying the Property, including the Insider Tenants. A summary of the Tenants are

 7 as follows:

 8         (1) II-VI Optical (third party tenant);
 9         (2) Royal Health USA (third party tenant);
10         (3) MedLab Pharma, Inc., (third party tenant);
11         (4) Pharmaxx (insider tenant);
12         (5) International Pharmaceutical Distribution Co., Ltd.;
13         (6) ExxelUSA, Inc., (insider tenant); and
14         (7) Pharmaxx Medical Inc., (insider tenant).
15         23.     I have been informed that pre-petition only the three non-insider tenants had
16 leases and were paying monthly rent.

17         24.     I have been informed and believe that the total monthly revenue from these non-
18 insider leases is approximately $40,000. True and correct copies of the Debtor’s proposed

19 Budgets which sets forth estimated revenues and expenses are attached as Exhibit “10.”

20         25.     Immediately upon my appointment, I communicated to Mr. Nguyen and his
21 counsel that, post-petition, the Insider Tenants must pay monthly rent.

22         26.     Currently, my professionals and I are in the process of negotiating market rate
23 month-to-month leases with the Insider Tenants.

24         27.     I have estimated what the Insider Tenant monthly rent may be based on our
25 current knowledge which amount is reflected in the Debtor’s proposed Budgets (subject to

26 negotiated adjustments). The first budget is predicated on the premise that the Insider Tenants

27 occupy all remaining space in the Property. Recently, my professionals and I have been informed

28 that the Insider Tenants only occupy a certain portion of space. Thus, the second budget is based


                                                   12
                                      DECLARATION OF JOSHUA TEEPLE
Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                              Main Document    Page 14 of 283


 1 on what the Insider Tenants state is the amount of space currently being used. Note, that the

 2 fixed operational expenses (excluding interest) are identical in both proposed Budgets. Given the

 3 reduction in monthly income generated via rents, the interest payments to BREF have been

 4 reduced accordingly. My professionals and I will be touring the Property on Monday, February

 5 8, 2021, to calculate the exact amount of space being used. The Debtor will update the Court at

 6 the hearings on the instant Motion.

 7         28.     When my professionals and I finalize the lease negotiations with Mr. Nguyen, the
 8 Debtor will file a motion with this Court to approve the Insider Tenant leases pursuant to 11

 9 U.S.C. § 363.

10         29.     My objective in this case is to sell the Property in a manner which maximizes the
11 value of the Property for the benefit of secured, administrative, and unsecured creditors.

12         30.     To do so, it is critical that Debtor be allowed to use BREF’s cash collateral to
13 continue operating. As a result, I request that the Court enter an order substantially similar to the

14 proposed order attached as Exhibit “11.”

15         31.     I believe that the expenses set forth in the Budgets are within the ordinary course
16 and will only serve to preserve and protect the collateral. The Budgets are essentially “bare

17 boned” to cover only the expenses needed to maintain operations and 75% of the fees incurred

18 by me in my capacity as CRO. The other Estate professionals have agreed to accrue professional

19 fees until a sale of the Property has been realized.

20         32.     My counsel and I have provided to the secured creditor a copy of the Budgets and
21 have begun negotiations for a consensual cash collateral budget. But, in abundance of caution,

22 the Debtor files this Motion to obtain Court approval to use cash collateral.

23         I declare under penalty of perjury that the foregoing is true and correct. Executed on
24 February ___,
             5 2021.
25

26
                                                          JOSHUA TEEPLE
27

28


                                                   13
                                      DECLARATION OF JOSHUA TEEPLE
Case 8:21-bk-10256-TA   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 15 of 283




                             EXHIBIT “1”
   Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                         Desc
                                     Main Document    Page 16 of 283


                             JOINT WRITTEN CONSENT OF THE MANAGER
                                   AND MEMBERS OF BIOXXEL LLC

The undersigned, being the managers and members ofBioxxel, LLC (the "Company") and pursuant to the provisions
of applicable California law, hereby consent to the adoption of the following resolutions and to the actions authorized
in such resolutions being taken by the Chief Restructuring Officer in lieu of a meeting thereof:

IT IS FURTHER RESOLVED that the CRO be, and hereby is, authorized to determine, based upon the Company's
fmancial circumstances as of the date hereof, any subsequent events, and advice of counsel, whether it is desirable and
in the best interests of the Company, its creditors, members and other interested parties, that a voluntary petition
("Petition") be filed by the Company under the provisions of chapter 11 of the Bankruptcy Code;

IT IS FURTHER RESOLVED that, if the CRO determines that a Petition should be filed, then such Petition shall
be filed as submitted by the CRO and the same hereby is approved and adopted in all respects, and the CRO is hereby
authorized and directed, on behalf of and in the name of the Company, to execute and verify such Petition and to cause
the same to be filed with the United States Bankruptcy Court for Central District of California;

IT IS FURTHER RESOLVED that the CRO be, and hereby is, authorized to execute and file all petitions,
schedules, lists, and other pleading and papers, and to take any and all actions which he may deem necessary and
proper in connection with such bankruptcy proceedings under said chapter 11 and in that regard to retain and employ
assistance by legal counsel, other professionals, or such individuals as he may deem necessary and proper with a view
to the successful conclusion of such bankruptcy proceedings.

IT IS FURTHER RESOLVED that the CRO be, and hereby is, authorized to make all decisions relating to the
Company or its management after the execution of this Resolution;

IT IS FURTHER RESOLVED that Marshack Hays LLP be, and hereby is, retained as attorneys for the Company.
Marshack Hays may take such actions as are directed by the CRO, including but not limited to, the filing of a
bankruptcy petition under Title 11 of the United States Code of the prosecution of such a case to its conclusion.

Dated: February 2, 2021

                                               Josh Teeple, as Manager and Chief Restructuring Officer ofBioxxel
                                               LLC


                                                                                         , INC.


                                               By:
                                                    --=-----+----------
                                               Name: Phuong Ng
                                               Title: President


                                               PHARMAXX, INC.
                                               Member of Bioxxqi.J~~L.,_.--
                                               By: _ __,__ _ _ _ _ _ _ _ _ _ __
                                               Name: PhuongNgu n
                                               Title: President




                                                                                                                     1


                                                                                                    EXHIBIT "1"
                                                                                                       PAGE 14
Case 8:21-bk-10256-TA   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 17 of 283




                             EXHIBIT “2”
Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                 Main Document    Page 18 of 283




                                               Third Amendment
                                            to Operating Agreement
                                              For BIOXXEL, LLC
         The Operating Agreement for Bioxxel, LLC, a California Limited Liability Company
   ("Company"), is hereby amended as follows:

           1.      Article III, Section 3.1.A, shall now read as follows:

           The business and affairs of the Company shall be exercised and managed by a single Manager,
   who shall also have the title "Chief Restructuring Officer." The Manager shall have sole and exclusive
   decision-making authority for and on behalf of the Company. The Manager and Chief Restructuring
   Officer shall be Josh Teeple of Grobstein Teeple, LLP.

           2.      Article III, Section 3.1.B, is deleted.

           3.      Article III, Section 3.2.B, is deleted.

           4.      The :first sentence of Article Ill, Section 3.6, shall now read as follows:

           The annual meeting of Members may be held for the purposes of transacting or considering
   business that may properly come before the meeting.

           5.      Article III, Section 3.9, shall read as follows:

           3.9     MEMBERS INABILITY TO CHANGE MANAGEMENT

           Members waive and forgo the ability to elect a Manager other than Josh Teeple unless he
   becomes incapacitated, in which case a new Manager and Chief Restructuring Officer will be appointed.
   In no event, however, shall a Member be entitled to act as a Manager.

           6.    The undersigned, as the Members of the Company, hereby approve and adopt theabove-
   describedamendments to the Operating Agreement.

          In Witness Whereof: the undersigned has executed this Third Amendment effective as of
   February 2, 2021.




                                                                                                 EXHIBIT "2"
                                                                                                    PAGE 15
Case 8:21-bk-10256-TA   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 19 of 283




                             EXHIBIT “3”
    Case 8:21-bk-10256-TA          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16     Desc
                                   Main Document    Page 20 of 283
                                    BREF1 30590 COCHISE, LLC
                                      26895 Aliso Creek Road, Suite B537
                                            Aliso Viejo, CA 92656
Date: February 1, 2021

To: Bioxxel, LLC

Re: Payoff Demand

Property Address: 30590 Cochise Circle, Murrieta, CA

Borrower: Bioxxel, LLC

Beneficiary: BREF1 30590 Cochise, LLC

Note Principal                                                                  $4,542,356.35
Accrued Interest (as of 2/2/21)                                                 $1,490,546.39
Accrued Default Interest (as of 2/2/21)                                          $834,483.58
Late Fees                                                                        $187,722.82
Exit Fee                                                                           $29,100.00

Less Payments from 10/5/18 ‐ 2/1/21                                              ‐$593,104.27

Total (as of 2/2/21)                                                            $6,491,104.87

Trustee's Fees & Costs                                                                $48,874.13
Attorney's Fees                                                                       $19,127.28
TSG                                                                                    $5,830.50
Taxes & Advances                                                                     $213,988.80
Reconveyance Processing Fee                                                              $500.00
Demand Fee                                                                               $100.00
Wire Processing Fee                                                                       $25.00

Total Due (as of 2/2/21)                                                        $6,779,550.58

Per Diem ‐ $2,541.07 beginning on 2/3/21

This Payoff Statement expires at 5:00 pm (PST) on February 2, 2021.

Wire Instructions:

Bank:                           First Republic Bank
Account Name:                   BREF1 30590 Cochise LLC
Account #:                      80007140348
ABA #:                          321081669
Reference:                      Cochise


                                                  Page 1 of 1
                                                                             EXHIBIT "3"
                                                                                PAGE 16
Case 8:21-bk-10256-TA   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 21 of 283




                             EXHIBIT “4”
      Case 8:21-bk-10256-TA                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                  Desc
                                               Main Document    Page 22 of 283
2/4/2021                                                    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)

                                                                                                             DsclsDue, PlnDue, Incomplete


                                                   U.S. Bankruptcy Court
                                          Central District of California (Santa Ana)
                                          Bankruptcy Petition #: 8:21-bk-10256-TA
                                                                                                 Date filed: 02/02/2021
 Assigned to: Theodor Albert                                                                   341 meeting: 03/12/2021
 Chapter 11
 Voluntary
 Asset


 Debtor                                                                            represented by David Wood
 BioXXel, LLC                                                                                     Marshack Hays LLP
 23832 Rockfield Boulevard, Suite 245                                                             870 Roosevelt Ave
 Lake Forest, CA 92630                                                                            Irvine, CA 92620
 ORANGE-CA                                                                                        949-333-7777
 Tax ID / EIN: XX-XXXXXXX                                                                         Fax : 949-333-7778
                                                                                                  Email: dwood@marshackhays.com

 U.S. Trustee                                                                      represented by Michael J Hauser
 United States Trustee (SA)                                                                       411 W Fourth St Suite 7160
 411 W Fourth St., Suite 7160                                                                     Santa Ana, CA 92701-4593
 Santa Ana, CA 92701-4593                                                                         714-338-3417
 (714) 338-3400                                                                                   Fax : 714-338-3421
                                                                                                  Email: michael.hauser@usdoj.gov


    Filing Date                           #                                                      Docket Text

   02/02/2021                          1                         Chapter 11 Voluntary Petition Non-Individual. Fee Amount
                                       (13 pgs; 3 docs)          $1738 Filed by BioXXel, LLC List of Equity Security Holders
                                                                 due 02/16/2021. Summary of Assets and Liabilities (Form
                                                                 106Sum or 206Sum ) due 02/16/2021. Schedule A/B: Property
                                                                 (Form 106A/B or 206A/B) due 02/16/2021. Schedule C: The
                                                                 Property You Claim as Exempt (Form 106C) due 02/16/2021.
                                                                 Schedule D: Creditors Who Have Claims Secured by Property
                                                                 (Form 106D or 206D) due 02/16/2021. Schedule E/F:
                                                                 Creditors Who Have Unsecured Claims (Form 106E/F or
                                                                 206E/F) due 02/16/2021. Schedule G: Executory Contracts and
                                                                 Unexpired Leases (Form 106G or 206G) due 02/16/2021.
                                                                 Schedule H: Your Codebtors (Form 106H or 206H) due
                                                                 02/16/2021. Schedule I: Your Income (Form 106I) due
                                                                 02/16/2021. Schedule J: Your Expenses (Form 106J) due
                                                                 02/16/2021. Declaration About an Individual Debtors
                                                                 Schedules (Form 106Dec) due 02/16/2021. Declaration Under
                                                                 Penalty of Perjury for Non-Individual Debtors (Form 202) due
                                                                 02/16/2021. Statement of Financial Affairs (Form 107 or 207)
                                                                 due 02/16/2021. Chapter 11 Statement of Your Current
                                                                 Monthly Income (Form 122B) Due: 02/16/2021. Statement
                                                                 About Your Social Security Numbers (Form 121) due by
                                                                 02/16/2021. Schedule J-2: Expenses for Separate Household of
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?104880950800771-L_1_0-1                                                                 1/3


                                                                                                                        EXHIBIT "4"
                                                                                                                           PAGE 17
      Case 8:21-bk-10256-TA                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                               Main Document    Page 23 of 283
2/4/2021                                                    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)

                                                                 Debtor 2 (Form 106J-2) due 02/16/2021. Cert. of Credit
                                                                 Counseling due by 02/16/2021. Corporate Resolution
                                                                 Authorizing Filing of Petition due 02/16/2021. Corporate
                                                                 Ownership Statement (LBR Form F1007-4) due by
                                                                 02/16/2021. Statement of Related Cases (LBR Form F1015-2)
                                                                 due 02/16/2021. Petition Preparer Notice, Declaration, and
                                                                 Signature - Form 119 due by 02/16/2021. Disclosure of
                                                                 Compensation of Bankruptcy Petition Preparer (Form 2800)
                                                                 due 02/16/2021. Disclosure of Compensation of Attorney for
                                                                 Debtor (Form 2030) due 02/16/2021. Declaration by Debtors
                                                                 as to Whether Income was Received from an Employer within
                                                                 60-Days of the Petition Date (LBR Form F1002-1) due by
                                                                 02/16/2021. Incomplete Filings due by 02/16/2021. (Wood,
                                                                 David) WARNING: See docket entry no. 4 for correction.
                                                                 DEADLINES TERMINATED: Statement of SSN, Certif of
                                                                 Credit Counseling, BPP Ntc Dcl Signgature, Discl Comp of
                                                                 BPP, Dcl Debtor Empl Income. Schedules C,I,J, Schedule J-2,
                                                                 Decl Re Schedules, Statement (Form 122B). Modified on
                                                                 2/3/2021 (Shimizu, Tina). (Entered: 02/02/2021)

                                                                 Receipt of Voluntary Petition (Chapter 11)(8:21-bk-10256)
                                                                 [misc,volp11] (1738.00) Filing Fee. Receipt number 52409692.
                                                                 Fee amount 1738.00. (re: Doc# 1) (U.S. Treasury) (Entered:
   02/02/2021                                                    02/02/2021)

                                       2                         Request for a Certified Copy Fee Amount $11. The document
                                                                 will be sent via email to :pkraus@marshackhays.com: Filed by
                                                                 Debtor BioXXel, LLC (RE: related document(s)1 Voluntary
   02/03/2021                                                    Petition (Chapter 11)). (Wood, David) (Entered: 02/03/2021)

                                                                 Receipt of Request for a Certified Copy(8:21-bk-10256-TA)
                                                                 [misc,paycert] ( 11.00) Filing Fee. Receipt number 52410332.
                                                                 Fee amount 11.00. (re: Doc# 2 ) (U.S. Treasury) (Entered:
   02/03/2021                                                    02/03/2021)

                                       3                         Certified Copy Emailed to pkraus@marshackhays.com
   02/03/2021                                                    (Entered: 02/03/2021)

                                       4                         Notice to Filer of Correction Made/No Action Required:
                                                                 Incorrect schedules/statements recorded as deficient. THE
                                                                 PROPER DEFICIENCY HAS BEEN ISSUED. (RE: related
                                                                 document(s)1 Voluntary Petition (Chapter 11) filed by Debtor
   02/03/2021                                                    BioXXel, LLC) (Shimizu, Tina) (Entered: 02/03/2021)

                                       5                         Request for courtesy Notice of Electronic Filing (NEF) Filed
   02/03/2021                          (1 pg)                    by Tullius, Jennifer. (Tullius, Jennifer) (Entered: 02/03/2021)

   02/03/2021                          6                         Order Setting Scheduling And Case Management Conference -
                                       (2 pgs)                   Hearing Will Be Held On March 10, 2021 at 10:00 A.M., Rm
                                                                 5B, Ronald Reagan Federal Building, 411 W. Fourth Street,
                                                                 Santa Ana, CA 92701/ Via ZoomGov: Re: Voluntary Petition


https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?104880950800771-L_1_0-1                                                            2/3


                                                                                                                EXHIBIT "4"
                                                                                                                   PAGE 18
      Case 8:21-bk-10256-TA                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                               Main Document    Page 24 of 283
2/4/2021                                                    CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)

                                                                 Non-Individual (BNC-PDF) (Related Doc # [1) Signed on
                                                                 2/3/2021 (Deramus, Glenda) (Entered: 02/03/2021)

                                       7                         Hearing Set (RE: related document(s)1 Voluntary Petition
                                                                 (Chapter 11) filed by Debtor BioXXel, LLC) Status hearing to
                                                                 be held on 3/10/2021 at 10:00 AM at Crtrm 5B, 411 W Fourth
                                                                 St., Santa Ana, CA 92701. The case judge is Theodor Albert
   02/03/2021                                                    (Deramus, Glenda) (Entered: 02/03/2021)

                                       8                         Meeting of Creditors 341(a) meeting to be held on 3/12/2021 at
                                       (2 pgs)                   03:00 PM at UST-SA1, TELEPHONIC MEETING.
                                                                 CONFERENCE LINE:1-866-919-0527, PARTICIPANT
   02/03/2021                                                    CODE:2240227. (Beezer, Cynthia) (Entered: 02/03/2021)




                                                        PACER Service Center
                                                             Transaction Receipt
                                                               02/04/2021 15:07:09
                                   PACER                                    Client
                                                  mh4052870:3453976:0                  1657-002
                                   Login:                                   Code:
                                                                                      8:21-bk-10256-TA Fil or
                                                                                      Ent: filed From:
                                                                                      11/6/2002 To: 2/4/2021
                                                                            Search Doc From: 0 Doc To:
                                   Description: Docket Report
                                                                            Criteria: 99999999 Term:
                                                                                      included Format: html
                                                                                      Page counts for
                                                                                      documents: included
                                   Billable
                                                  2                         Cost:      0.20
                                   Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?104880950800771-L_1_0-1                                                         3/3


                                                                                                                EXHIBIT "4"
                                                                                                                   PAGE 19
Case 8:21-bk-10256-TA   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 25 of 283




                             EXHIBIT “5”
 Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                           Desc
                                           Main Document    Page 26 of 283




        REAL ESTATE APPRAISAL REPORT OF:

                          A Multi-User, 122,388 SF Industrial Building Property
                 located at 30590 Cochise Circle, unincorporated Riverside County Area,
                              Associated with the City of Murrieta, CA 92563
                 Client’s File #: 10491 / Client’s Borrower: Pharmagold Investment LLC




                                            CLIENT PREPARED FOR:

                                             First Choice Bank c/o
                                              Mr. Michael Martin
                                17785 Center Court, Suite 750, Cerritos, CA 90703
                                                (626) 435-3078
                    The US Small Business Administration is an additional intended user and
                                     addressee of this Appraisal Report




                                                      PREPARED BY:

                                 WESTATES Appraisal Group, Inc.
                                           R.E. Valuation and Consulting




                                   VALUATION / APPRAISAL DATES:

                                Effective Date of Value (DOV): January 21, 2021
                                    Date of Report (DOR): January 28, 2021
The Client makes no warranties or representations regarding this document or the conclusions contained herein. The report is prepared for
the sole use and benefit of the Client and is based, in part, upon documents, writings, and information owned and possessed by the Appraiser
  or the Client. Any persons or entity other than the Client should not rely upon the information and conclusions contained in this report
                                                         without independent verification.




                                                                                                                         EXHIBIT "5"
                                                                                                                            PAGE 20
    Case 8:21-bk-10256-TA       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                                Main Document    Page 27 of 283

                           WESTATES Appraisal Group, Inc.
                             R.E. Valuation and Consulting
                                   P.O. Box 890822, Temecula, CA 92592
                 (951) 302-7797 / Fax (951) 346-9270 / appraisals@WESTATEScorp.com

January 28, 2021

Mr. Michael Martin
First Choice Bank
17785 Center Court, Suite 750, Cerritos, CA 90703

Subject:       Appraisal of a Multi-User, 122,388 SF Industrial Building Property
               30590 Cochise Circle, Murrieta, CA 92563

Dear Mr. Michael Martin:

At your request, we performed a USPAP-compliant appraisal of the above-referenced property.
The appraised value date is January 21, 2021, the date of our most recent property inspection. The
date of this USPAP Standard 2-compliant report is January 28, 2021. According to your
communicated instructions, the purpose of this appraisal is to provide our subject property value
opinions under the following requested scenarios:

•       Market Value As Is
•       Insurable Value (of the Improvements)

The intended use of this appraisal report is to assist First Choice Bank in its loan program. The
users of this appraisal report will be First Choice Bank or designated representatives. The US Small
Business Administration is an additional intended user and addressee of this Appraisal Report.


The appraised subject is the leased fee interest in a 100% leased/occupied multi-user industrial
building property. The property is currently 70% owner-occupied and 30% leased to four tenants.
The 1995-built concrete tilt-up, 2-story, stairwell (2) and elevator (1) served building has estimated
122,388 SF net rentable and gross building areas (NRA and GBA). The building interior is
demised with 43,456 SF / 36% of NRA of 2-story office improvement build-out, approximately
8,000 SF / 6% of NRA of warehouse area having a 20’ clear height and 2 roll-up loading doors, and
the remaining 70,932 SF / 58% of NRA is currently built out as “clean room” space with vinyl
flooring, dropped ceiling tiles, air conditioning, and multiple power and compressed air attachments
throughout the building. The I-P – Industrial Park-zoned level, irregular shaped site is 17.47-acres /
760,993 SF, partly paved and landscaped surrounding the building. The property has a 13% site
coverage ratio and 327 parking spaces for a 2.7:1 parking ratio. The low coverage ratio indicates
surplus land area discussed in the report. The property condition overall is estimated as average.

                                                                                          i


                                                                                         EXHIBIT "5"
                                                                                            PAGE 21
 Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                               Main Document    Page 28 of 283

Based on analysis presented in the following report, it is my opinion that on January 21, 2021 the
Market Value As Is of the leased fee interest in the subject property, conditioned on the
Assumptions and Limiting Conditions within the report, was estimated at:

                                         $12,180,000

The Market Value As Is is based on the following reasonable but Extraordinary Assumptions
that may have affected the assignment results:
•       national, regional and local economies have very recently been, and are reportedly
being, negatively impacted by the current Covid-19/Corona Virus, but there are no definitive
indicators relating to real estate. Generally, the majority of current indicators and
expectations are for a one to two annual quarter severe decline before a rebound; in the
absence of measurable real estate evidence in available data, this appraisal assumes the
market expectations explained in the pertinent valuation conclusions in this report. And as
disclosed in our typical Assumptions and Limiting Conditions (#17) “The forecasts,
projections, or operating estimates contained herein are based on current market
conditions, anticipated short-term supply and demand factors, and a continued stable
economy. These forecasts are, therefore, subject to changes with future conditions”, and;
•       only one lease agreement of the four leased spaces was provided for review. The
provided lease agreement did not include any addendums that reflect the actual current
leased space size noted in the owner-provided rent roll; the owner-provided rent roll was used
for analysis purposes. Market rent was applied to the three remaining spaces since leases
were not provided resulting in no leased fee market equivalency adjustment assumptions for
these spaces, and;
•       the subject’s 70,932 SF / 58% of NRA “clean room” space was originally developed for
a prior specific user (Abbott Laboratories). The majority of this space is not currently in use
and, according to market participants we spoke to during the course of this appraisal, would
likely not be used by a typical future owner or tenant. It was determined that the Highest and
Best Use of this space would be to remove the equipment, the ductwork, and ceiling and
revert the space to typical industrial warehouse area to satisfy market demand at this time,
and;
•       the subject’s 43,456 SF / 36% of NRA of two-story office build-out is super-adequate
for the market at this time. Though roughly half of the office space (24,500 SF on the ground
floor) is currently leased to a tenant for another 19 months, there are no other potential users
in the current market for such large office space inclusive of the subject’s currently unused
upper floor office space. Additionally, the subject building location, configuration, access, and
surrounding properties are not conducive to multi-tenant office users. It would likely take a
significant time period and cost to demise the space further and lease/absorb the space. As a
result, the subject’s office space is considered in the analysis, but not all square foot
contributes full value or is comparable to typically built-out industrial building properties.


                                                                                       ii

                                                                                      EXHIBIT "5"
                                                                                         PAGE 22
 Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                               Main Document    Page 29 of 283



If the property were placed on the market for sale on the Market Value As Is date at or near the
value estimated in this report, the marketing time would normally be approximately six to nine
months. However, the current Covid-19/Coronavirus pandemic may extend marketing times an
additional one to two quarters, thus the concluded marketing time frame is estimated to be nine to
twelve months. The estimated exposure time would also have been approximately nine to twelve
months.

The building improvement Insurable Value calculation is estimated as: $10,630,000.

This appraisal report has been prepared in conformity with: 1) OCC: 12 CFR, Part 34, Real
Estate Lending and Appraisals; 2) Interagency Appraisal and Evaluation Guidelines, dated
December 10, 2010; 3) Uniform Standards of Professional Appraisal Practice (USPAP) as
promulgated by the Appraisal Standards Board of the Appraisal Foundation; 4) FIRREA 12 CFR
PART 323 regulations, and; 5) First Choice Bank’s appraisal reporting guideline requirements.

The appraisers do not have any current or prospective interest in the subject property or parties
involved. Also, the appraisers have not performed any services regarding the subject property
within the three-year period immediately preceding acceptance of this assignment, as appraisers
or in any other capacity.

The following narrative report presents the data and analyses on which our conclusions were
based. This letter of transmittal and contained information is invalid if not accompanied with,
and part of, the entire appraisal report.

Respectfully submitted,


                                                                                         
Terence M. Connolly, MAI, ASA, AI-GRS                       Jeffrey W. LaDue
CGREA #AG009708, Exp. 11/2/22                               CGREA #AG033573, Exp. 4/1/22
951-302-7797                                                951-852-2941




                                                                                       iii

                                                                                      EXHIBIT "5"
                                                                                         PAGE 23
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                               Desc
                                              Main Document    Page 30 of 283
                                                    TABLE OF CONTENTS


PREFACE
    Letter of Transmittal ................................................................................................................   i
    Table of Contents ..................................................................................................................... iv
    Executive Summary of Important Facts and Conclusions ..................................................... vi
    Contingencies and Limitations of Scope ................................................................................ vi
    Final Values Summary ............................................................................................................ vii

INTRODUCTION

NATURE OF THE ASSIGNMENT.................................................................................................... 1
              Purpose of the Appraisal ................................................................................................. 1
              Intended Use / Intended User(s) of the Appraisal ........................................................... 1
              Property Interest Appraised ............................................................................................ 1
              Scope of the Appraisal .................................................................................................... 1

PROPERTY IDENTIFICATION AND HISTORY ......................................................................... 6
              Property Classification and Legal Description ............................................................... 6
              Property Ownership and Recent History ........................................................................ 6

MARKET AREA DESCRIPTION ..................................................................................................... 8
              Greater Overall Regional Conditions.............................................................................. 8
              City Description - Murrieta ........................................................................................... 13
              Neighborhood Description ............................................................................................ 14

INDUSTRIAL MARKET OVERVIEW ..........................................................................................18

PROPERTY DESCRIPTION ............................................................................................................24
              Site Data and Description ............................................................................................. 24
              Environmental Observations ......................................................................................... 25
              Flood Zone .................................................................................................................... 27
              Earthquake Zone ........................................................................................................... 27
              Zoning ........................................................................................................................... 28
              Assessed Values and Taxes .......................................................................................... 30
              Improvement Description ............................................................................................. 31
              Estimated Remaining Economic Life ........................................................................... 32

ANALYSIS AND VALUATION .......................................................................................................44
   Highest and Best Use Analysis ................................................................................................. 46
   Highest and Best Use of the Site As Vacant ............................................................................. 46
21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                              iv

                                                                                                                                EXHIBIT "5"
                                                                                                                                   PAGE 24
  Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                                 Desc
                                               Main Document    Page 31 of 283
                                                      TABLE OF CONTENTS
               Legally Permissible ....................................................................................................... 47
   Highest and Best Use as Improved ........................................................................................... 48
   Conclusion - Highest and Best Use .......................................................................................... 49
         Pertinent Subject Analysis and Valuation Methods...................................................... 49


MARKET VALUE AS IS......................................................................................51
   INCOME CAPITALIZATION APPROACH .......................................................................... 52
        Methodology ................................................................................................................. 52
        Subject Existing Contract Revenue .............................................................................. 52
        Appraiser’s Reconstructed Rent Roll............................................................................ 53
        Lease Abstract ............................................................................................................... 54
        Market Rental Data ....................................................................................................... 55
        Lease Comparable Adjustment Grid ............................................................................. 58
        Market Rental Conclusion ............................................................................................ 63
        Vacancy and Collection Loss........................................................................................ 63
        Operating Expenses ...................................................................................................... 64
        Total Expenses .............................................................................................................. 66
        Overall Capitalization Rate (OAR) Derivation............................................................. 67
        Direct Capitalization Rate Conclusion.......................................................................... 69
        DIRECT CAPITALIZATION SUMMARY ................................................................ 70
   SALES COMPARISON APPROACH ..................................................................................... 71
        Methodology ................................................................................................................. 71
        Comparable Sale Adjustment Grid ............................................................................... 73
        Improved Sale Comparable Adjustment Analysis ........................................................ 78
   RECONCILIATION OF THE MARKET VALUE AS IS ....................................................... 83
   Market Value “As Is” Conclusion ............................................................................................ 84

ASSUMPTIONS AND LIMITING CONDITIONS .......................................................................86

CERTIFICATION ...............................................................................................................................90

ADDENDA ............................................................................................................................................91




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                                 v

                                                                                                                                   EXHIBIT "5"
                                                                                                                                      PAGE 25
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                    Desc
                                              Main Document    Page 32 of 283
                 SUMMARY OF APPRAISAL FACTS & CONCLUSIONS


    Property Name/Type:                     Multi-User, 122,388 SF Industrial Building Property
    Address/Location:                       30590 Cochise Circle, Murrieta, CA 92563.
    Property Description:                   The appraised subject is the leased fee interest in a 100%
                                            leased/occupied multi-user industrial building property.         The
                                            property is currently 70% owner-occupied and 30% leased to four
                                            tenants. The 1995-built concrete tilt-up, 2-story, stairwell (2) and
                                            elevator (1) served building has estimated 122,388 SF net rentable
                                            and gross building areas (NRA and GBA). The building interior is
                                            demised with 43,456 SF / 36% of NRA of 2-story office
                                            improvement build-out, approximately 8,000 SF / 6% of NRA of
                                            warehouse area having a 20’ clear height and 2 roll-up loading doors,
                                            and the remaining 70,932 SF / 58% of NRA is currently built out as
                                            “clean room” space with vinyl flooring, dropped ceiling tiles, air
                                            conditioning, and multiple power and compressed air attachments
                                            throughout the building. The I-P – Industrial Park-zoned level,
                                            irregular shaped site is 17.47-acres / 760,993 SF, partly paved and
                                            landscaped surrounding the building. The property has a 13% site
                                            coverage ratio and 327 parking spaces for a 2.7:1 parking ratio.
                                            The low coverage ratio indicates surplus land area discussed in the
                                            report. The property condition overall is estimated as average.
    Legal Vested Owner:                     BIOXXEL, LLC
    APN:                                    963-070-017
    Census Tract:                           432.42
    Site Size:                              17.47-acres or 760,993 SF
    Flood Information:                      The subject property is located in Flood Zone D, Community Panel
                                            Number 060245. Zone D is an unstudied area where base flood
                                            elevations (BFEs) are unknown.
    Zone:                                   I-P – Industrial Park
    Highest And Best Use:                   As Vacant:           To develop with a legally permissible, conforming
                                            property.
                                            As Improved: To renovate the subject building interior to typical
                                            industrial warehouse space and operate as a partially owner-
                                            occupied, partially leased industrial property.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank               vi

                                                                                                       EXHIBIT "5"
                                                                                                          PAGE 26
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                              Main Document    Page 33 of 283
                 SUMMARY OF APPRAISAL FACTS & CONCLUSIONS


    Interest Appraised:                     The leased fee interest
    Date of Report:                         January 28, 2021
    Remaining Economic                      40-years (of the improvements)
    Life:


INDICATED APPROACH VALUES:

    FINAL VALUES SUMMARY                                                          Estimated Value              Effective Date



    Market Value As Is:                                                             $12,180,000               January 21, 2021



        As Is Marketing and Exposure Time:                                                      nine to twelve months


    Insurable  Value                     of        the        Building                $10,630,000             January 21, 2021
    Improvements:




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                           vii

                                                                                                                  EXHIBIT "5"
                                                                                                                     PAGE 27
     Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16        Desc
                                                Main Document    Page 34 of 283
                 SUMMARY OF APPRAISAL FACTS & CONCLUSIONS


    The Market Value As Is is based on the following reasonable but Extraordinary Assumptions
    that may have affected the assignment results:
    •       national, regional and local economies have very recently been, and are reportedly
    being, negatively impacted by the current Covid-19/Corona Virus, but there are no definitive
    indicators relating to real estate. Generally, the majority of current indicators and
    expectations are for a one to two annual quarter severe decline before a rebound; in the
    absence of measurable real estate evidence in available data, this appraisal assumes the
    market expectations explained in the pertinent valuation conclusions in this report. And as
    disclosed in our typical Assumptions and Limiting Conditions (#17) “The forecasts,
    projections, or operating estimates contained herein are based on current market
    conditions, anticipated short-term supply and demand factors, and a continued stable
    economy. These forecasts are, therefore, subject to changes with future conditions”, and;
    •       only one lease agreement of the four leased spaces was provided for review. The
    provided lease agreement did not include any addendums that reflect the actual current
    leased space size noted in the owner-provided rent roll; the owner-provided rent roll was
    used for analysis purposes. Market rent was applied to the three remaining spaces since
    leases were not provided resulting in no leased fee market equivalency adjustment
    assumptions for these spaces, and;
    •       the subject’s 70,932 SF / 58% of NRA “clean room” space was originally developed
    for a prior specific user (Abbott Laboratories). The majority of this space is not currently in
    use and, according to market participants we spoke to during the course of this appraisal,
    would likely not be used by a typical future owner or tenant. It was determined that the
    Highest and Best Use of this space would be to remove the equipment, the ductwork, and
    ceiling and revert the space to typical industrial warehouse area to satisfy market demand at
    this time, and;
    •       the subject’s 43,456 SF / 36% of NRA of two-story office build-out is super-adequate
    for the market at this time. Though roughly half of the office space (24,500 SF on the ground
    floor) is currently leased to a tenant for another 19 months, there are no other potential users
    in the current market for such large office space inclusive of the subject’s currently unused
    upper floor office space. Additionally, the subject building location, configuration, access,
    and surrounding properties are not conducive to multi-tenant office users. It would likely
    take a significant time period and cost to demise the space further and lease/absorb the space.
    As a result, the subject’s office space is considered in the analysis, but not all square foot
    contributes full value or is comparable to typically built-out industrial building properties.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank       viii

                                                                                                EXHIBIT "5"
                                                                                                   PAGE 28
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 35 of 283




                                       NATURE OF THE ASSIGNMENT

Purpose of the Appraisal

The purpose of this appraisal was to estimate the Market Value As Is of the subject property as of
the appraisal date. Also requested and estimated was the Insurable Value of the improvements.



Intended Use / Intended User(s) of the Appraisal

The intended use of this appraisal report is to assist First Choice Bank in its loan program. The
users of this appraisal report will be First Choice Bank or designated representatives. The US Small
Business Administration is an additional intended user and addressee of this Appraisal Report.



Property Interest Appraised

Real property consists of the interest, benefits, or rights in real estate. The interest in the property
that is the subject of the "as is" valuation consists of the leased fee. The pertinent interest and other
possible interests if referenced are described in the definitions section.



Scope of the Appraisal

USPAP’s Scope of Work Rule “necessary to produce credible assignment results” was
established and adhered to for this appraisal assignment. The scope was determined based on the
information needs of the intended users determined from: the engagement letter included in the
addenda, the RFP, and any subsequent discussions with the client. The assignment required
investigating sufficient data relative to the subject property to derive an opinion of value. The
depth of the analysis was intended to be appropriate in relation to the significance of the
appraisal problem. This report is intended to communicate clearly, accurately, and in a manner
that is not misleading, the appraisal results, which are also considered to contain sufficient
information to enable the intended user to understand it properly.

Inspection and information contacts for this assignment were the subject property owner Phuong
Nguyen and his assistant Alan, as well as the Client representative Khin Vong of First Choice Bank.
The property interior and exterior were inspected per the client’s request. Required documents were
provided during the client engagement and/or by the owner representative during the appraisal.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      1
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 29
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 36 of 283




Municipal records were searched and any owner or representative information was used in the
current and historical property assessments and ownership data, as well as the physical and legal
conditions. A preliminary title report from Ticor Title dated 1/6/21 was provided for review. The
legal descriptions in this report are from the title report copied in the appraisal addenda. The
subject’s background and history were researched with all due diligence expected of a professional
real estate appraiser in the course of performing appraisal services. The Riverside County Planning
department provided subject zoning information. The subject property was analyzed as if through
the eyes of the hypothetical, "most probable" buyer.

General and specific local market and property type trends and conclusions were derived or
supported from discussions with brokers and other market participant interviews. Some of these
brokers were identified in a Market Overview section following in this report. The subject's
neighborhood and market area were examined to determine existing and proposed inventory,
demand, and marketability of properties within the subject's classification. A wide variety of
available / listed and closed sales of properties and, if appropriate, available and executed rent
transactions were researched, confirmed, and analyzed. Commercial real estate brokers specializing
in the subject area and property type, and any available buyers, sellers or owners were interviewed.
Fee subscription data services, brokerage and other property data websites, and recorded public
records and similar sale and rent data sources were also used. Also if appropriate, detailed market
analysis of available data was performed to estimate absorption.

A diligent attempt was made to verify every comparable lease, sale or listing data presented in
this report. Public records and / or published subscription sources were reviewed for every
property used as a comparable. Additionally, any available participant to the transaction, such as
an owner, property manager, or leasing or sale broker was contacted via phone call or email to
also verify terms. In the absence of personal contact, the public records and all other available
data was also analyzed for consistency and reasonableness or market support. There were
assumed to be no conditions influencing the subject or sale and/or comparable data that were not
readily apparent, not reported, or could not be ascertained from confirmation and could therefore
not be considered; this appraiser reserves the right to reconsider comparisons or amend the
appraisal and valuation should any other value-influencing information besides what was readily
apparent or available during the appraisal or confirmation process becomes available.

General and specific local market and property type trends and conclusions were derived or
supported from discussions with brokers and other market participant interviews. Some of these
brokers were identified in a Market Overview section following in this report.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      2
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 30
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 37 of 283




This appraisal report is intended to be an "appraisal assignment". That is, the intention was that the
appraisal service was performed in such a manner that the results of the analysis, opinion, or
conclusion be that of a disinterested third party. This appraisal report, which has a prior USPAP-
outlined summary content as requested by the Client First Choice Bank, complies with current
USPAP reporting requirements. Portions of the supporting data are in the appraisal report work file.
This report has been prepared for use in a federally related transaction. The appraiser is not
responsible for unauthorized use of this report.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      3
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 31
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                    Desc
                                            Main Document    Page 38 of 283




                                              DEFINITIONS AND SOURCES



Market Value means the most probable price that a property should bring in a competitive and
open market under all conditions requisite to a fair sale, the buyer and seller each acting prudently
and knowledgeably, and assuming the price is not effected by undue stimulus. Implicit in this
definition is the consummation of a sale as of a specified date and the passing of title from seller to
buyer under conditions whereby:
        (1)      buyer and seller are typically motivated;
        (2)      both parties are well informed or well advised, and acting in what
                 they consider their own best interests;
        (3)      a reasonable time is allowed for exposure in the open market;
        (4)      payment is made in terms of cash in U.S. dollars or in terms of
                 financial arrangements comparable thereto; and
        (5)      the price represents the normal consideration for the property sold
                 unaffected by special or creative financing or sales concessions
                 granted by anyone associated with the sale.
(SOURCE: Office of the Comptroller of the Currency (OCC), 12 CFR, Part 34, Subpart C-Appraisals, 34.42 Def. (g); FIRREA
       Title XI, Section 34.42 (f), and Federal Deposit Insurance Corporation (FDIC) Final Rules, 12, CFR Part 323.2(f))




Market Value "As Is" means an estimate of the market value of a property in the condition
observed upon inspection and as it physically and legally exists without hypothetical conditions,
assumptions, or qualifications as of the date of the property inspection.



Prospective Value Estimate or similar terms labeled exactly as requested by the client mean
forecast values expected at specified future dates. Of note, Advisory Opinion 17 (AO-17) of
USPAP states a prospective value opinion must be on the basis of an extraordinary assumption that
the property will be improved as of a future date, as proposed and that a prospective value opinion
without future verb tenses is improper.



The fee simple estate is defined as:
       Absolute ownership unencumbered by any other interest or estate; subject only to the
       limitations imposed by the four government powers of taxation, eminent domain, police
       power, and escheat.
(SOURCE:              Appraisal Institute, The Dictionary of Real Estate Appraisal, 6th Edition, 2015)




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                              4
                                                                                                                    EXHIBIT "5"
                                                                                                                       PAGE 32
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                     Desc
                                            Main Document    Page 39 of 283




The leased fee interest is defined as:
       A freehold (ownership interest) where the possessory interest has been granted to another
       party by creation of a contractual landlord-tenant relationship (i.e., a lease).
(SOURCE:              Appraisal Institute, The Dictionary of Real Estate Appraisal, 6th Edition, 2015)



Insurable Value (or similar title) means the portion of the value of an asset or asset group that is
acknowledged or recognized under the provisions of an applicable loss insurance policy. This
replacement or reproduction cost estimate typically excludes any deductions for deterioration and
non-insurable items.



Exposure Time: a USPAP requirement to estimate an opinion, based on supporting market data, of
the length of time that the property interest being appraised would have been offered on the market
prior to the hypothetical consummation of a sale at market value on the effective date of the
appraisal.
(SOURCE: “Definitions” USPAP 2020-2021 Edition, © The Appraisal Foundation, Page 4).



Marketing Time: an opinion of the amount of time it might take to sell a real or personal property
interest at the concluded market value level during the period immediately after the effective date of
an appraisal.
(SOURCE: “Marketing Time Opinions” USPAP Advisory Opinion 7 (AO-7) 2016-2017 Edition, © The Appraisal
             Foundation, Page 88).




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank               5
                                                                                                         EXHIBIT "5"
                                                                                                            PAGE 33
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 40 of 283




                         PROPERTY IDENTIFICATION AND HISTORY

Property Classification and Legal Description

The appraised subject is the leased fee interest in a 100% leased/occupied multi-user industrial
building property. The property is currently 70% owner-occupied and 30% leased to four tenants.
The 1995-built concrete tilt-up, 2-story, stairwell (2) and elevator (1) served building has estimated
122,388 SF net rentable and gross building areas (NRA and GBA). The building interior is
demised with 43,456 SF / 36% of NRA of 2-story office improvement build-out, approximately
8,000 SF / 6% of NRA of warehouse area having a 20’ clear height and 2 roll-up loading doors, and
the remaining 70,932 SF / 58% of NRA is currently built out as “clean room” space with vinyl
flooring, dropped ceiling tiles, air conditioning, and multiple power and compressed air attachments
throughout the building. The I-P – Industrial Park-zoned level, irregular shaped site is 17.47-acres /
760,993 SF, partly paved and landscaped surrounding the building. The property has a 13% site
coverage ratio and 327 parking spaces for a 2.7:1 parking ratio. The low coverage ratio indicates
surplus land area discussed in the report. The property condition overall is estimated as average.

The property is located at 30590 Cochise Circle within an unincorporated area of Riverside County
adjacent to, and having a mailing address from the City of Murrieta, California. The assessor’s
parcel number, or APN, is: 963-070-017. The subject legal description from the title report is
copied in this appraisal report addenda. It is briefly summarized as:

   PARCEL 12 OF PARCEL MAP NO. 23199, IN THE COUNTY OF RIVERSIDE, STATE OF
  CALIFORNIA, ON FILE IN BOOK 170 PAGES 73 THROUGH 76 INCLUSIVE, OF PARCEL
      MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA, A CERTIFICATE OF
    CORRECTION BEING RECORDED MAY 15, 1992 AS INSTRUMENT NO. 177301 OF
                             OFFICIAL RECORDS.


Property Ownership and Recent History

The property ownership information is derived from the title report described in the Scope
section of this appraisal. Accordingly, the subject property is vested in:

                                                           BIOXXEL, LLC

The subject property has not sold within the past three-year mandatory reporting period. The
subject is reportedly not currently in escrow or listed for sale. However, there is reportedly a
current non-arms-length transaction involving the subject property. According to Mr. Vong at
First Choice Bank, the current transaction involves a partner buyout of the property. Upon
conclusion of the current transaction, the property will be under a different ownership entity, but
will not have transferred as an arms-length sale.
21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      6
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 34
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16           Desc
                                             Main Document    Page 41 of 283




                                                     Regional Location Map




                                                 Neighborhood Location Map




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      7
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 35
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                    Desc
                                            Main Document    Page 42 of 283




                                        MARKET AREA DESCRIPTION

Social, economic, governmental, and environmental forces can influence subject and area
property values. However, the following section reflects trends and market information that is
current but generalized and pertaining to the overall economy. Direct real estate value influences
specific to the subject and its property type are typically more pertinent from the immediate
surrounding data. The following relates to the boundaries of that general area of influence.



Greater Overall Regional Conditions

The following comments in this section are excerpted from the Federal Reserve Board “Beige
Book[1]” that provides a current overview of the overall economic condition of the western
United States:



Economic activity in the Twelfth District continued to expand at a modest pace during the
reporting period of mid-November through December. Overall employment levels and the
existing modest pace of price inflation were largely stable, and wages increased slightly. Retail
sales picked up, but activity in the consumer and business services sectors was mixed.
Manufacturing activity increased somewhat, and conditions in the agriculture sector strengthened
slightly. Contacts reported continued strong activity in residential real estate markets, while
conditions in the commercial sector weakened. Lending activity continued at high levels.



Employment and Wages

Employers in most reporting sectors maintained generally stable staff head counts, following a
sustained period of employment volatility due to the pandemic. Some contacts reported increased
employee turnover but also highlighted little difficulty finding qualified applicants. Others
reported labor shortages in the construction and building materials manufacturing sectors, which
was intensified in some areas by reconstruction efforts following the wildfire season. Contacts in
tourism and food services noted employment cuts in response to the recent surge in COVID-19
cases and resulting renewal of mobility restrictions in some areas. A contact in automotive
services reported reduced numbers of workers and hours due to slower activity. A few contacts
in the financial sector mentioned operational efficiencies that led to the elimination of redundant
positions. Demand for labor in the technology and health-care industries remained solid.


    [1]
       Prepared at the Federal Reserve Bank based on information collected before January 13, 2021. This document
    summarizes comments received from businesses and other contacts outside the Federal Reserve and is not a
    representation of the views of Federal Reserve officials.
21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank             8
                                                                                                     EXHIBIT "5"
                                                                                                        PAGE 36
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 43 of 283




Wages increased slightly near year-end. Contacts reported little change in entry level wages,
except for workers affected by minimum wage legislation. For higher-paying positions,
employers noted either no noticeable changes to wages or only typical merit increases for
existing employees. Some firms in the construction and manufacturing sectors offered extra
vacation days and extended holiday season bonuses to help reduce turnover. There were a few
reports of decreased wages for some financial service providers due to a reduction in interest
margins. Others, however, mentioned slight increases in wages and rising pressures.



Prices

Most contacts reported stable and low price inflation over the reporting period. While
manufacturers noted that input costs had increased, some highlighted that they had not passed
those increases to end users. Consumer service providers generally did not change their price
structures, but some business service providers implemented holiday season surcharges in
response to strong demand. Prices for building materials rose significantly, while those for
agricultural products rose modestly.



Retail Trade and Services

Retail sales picked up in general, but reports varied somewhat by region. Holiday sales were
stronger than expected given the pandemic but weaker than past holiday seasons. Retailers in
areas where local governments reinstated limitations on commerce and mobility in response to
the recent virus surge saw a large negative impact on sales. Reports highlighting foot traffic
varied widely, with some contacts noting empty stores and shopping malls, and others
mentioning customers in long wait lines. Sales at auto dealerships were boosted somewhat by
year-end tax incentives. Some specialty retailers, including for pet products, reported strong
sales. Others mentioned weaker sales for discretionary products due to customers' focus on
purchases for essential products. E-commerce volumes increased notably relative to brick-and-
mortar stores, and contacts reported that the pandemic has further accelerated the shift toward
online sales. Contacts in areas that depend more heavily on tourism, such as Alaska and Hawaii,
reported that holiday retail sales were significantly below levels from past seasons.

Activity in the consumer and business services sector was mixed. Demand for logistics and
delivery services rose further, with providers working at full capacity. Shipping service quotas
were implemented on many big box companies, with some reported order backlogs and shipping
delays due to increased online sales volume during the holiday period.



21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      9
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 37
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 44 of 283




In health care, demand for elective procedures and mental health assistance continued to rebound
from the pause earlier in the year, though providers expressed concerns about the recent surge in
COVID-19 cases potentially limiting the volume of such services. Contacts in the tourism
industry noted that demand for air travel and hotel rooms was still subdued. The pandemic
continued to severely impact restaurant and dining services, with reports noting that many
smaller restaurateurs have struggled to stay open. Production in the entertainment sector has
returned slowly under strict safety protocols. Capacity utilization among automotive service
providers remained low, and store hours were reduced to reflect the current environment.
Demand for nonprofit services focused on housing assistance remained at average levels, while
enrollment numbers for higher education stayed tepid.



Manufacturing

Manufacturing activity increased modestly on balance. Production and capacity utilization for
renewable energy equipment and supply chain services continued to grow at a strong pace, with
some factories engaging in considerable overtime to meet pent-up demand. Production and
capacity utilization in metals and wood products manufacturing remained robust, and contacts
reported adequate access to materials. Demand for energy from manufacturers other than
aerospace rebounded faster than power providers had anticipated. Aerospace manufacturing
activity continued to be plagued by the pandemic-related drop in air travel demand. One contact
also mentioned that pre-pandemic technical issues continued to hamper demand for
manufactured aircraft parts.



Agriculture and Resource-Related Industries

Agricultural activity increased slightly over the reporting period. Demand for agricultural
products grown in California and the Pacific Northwest expanded both domestically and
internationally, as exports benefitted from a depreciated dollar. Sales of wheat, fruit, raisins, and
nuts to global markets picked up near year-end, with shipments of almonds reaching record highs
according to a contact who provides transportation services for the agricultural sector.
Inventories fell somewhat from the prior reporting period but remained high. Fires in California's
Central Valley impacted production capacity for some farmers and livestock ranchers, but the
total impact is yet to be determined.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      10
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 38
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 45 of 283




Real Estate and Construction

Activity in residential real estate markets continued to grow robustly across the District, yet the
pace of growth was slightly slower than in the previous reporting period. Demand for homes
continued to be boosted by historically low mortgage rates and wider geographic searches by
those able to work remotely. New construction and prices for housing rose further while
inventories remained tight, especially for homes at more affordable price ranges. Contacts in the
Mountain West noted that many homes were sold prior to completion. Across the District,
contacts reported constraints on the availability of qualified construction labor, building
materials, and lots with ready access to public utility services. Demand for residential rental units
in metropolitan areas continued to fall. In contrast, contacts reported increased inquiries for
suburban rental spaces. One contact in the Pacific Northwest highlighted an increase in the
number of past due rent payments.

Demand for new commercial construction weakened, and contacts observed that high uncertainty
continued to cloud plans in the District. Reports focused on increased vacancies in retail space
but continued modest competition for warehouse space. Construction permitting for industrial
and storage facilities was still in high demand, partially due to increasing rents. A contact in Utah
noted increased demand for office and hotel space due to population growth in the area. One
contact in California mentioned that the positive news concerning vaccines was a material input
in their firm's decision to partially renew their commercial space lease.



Financial Institutions

Lending activity remained at high levels but the pace of new loan generation slowed somewhat.
Reports indicated that expectations for a new round of government-backed lending programs
with favorable terms have encouraged many business borrowers to postpone their loan
applications slightly. Demand for new mortgages and refinancing remained strong. Deposits
were robust and banks reported having significant liquidity, high asset quality, and generally
healthy balance sheets. Nonetheless, some bankers expressed concern over potential loan losses
should payment deferrals and loan forbearances be terminated, especially in relation to loans
extended to restaurants, bars, and hotels. In venture capital markets, contacts noted increased
investor interest in clean energy and other businesses oriented around environmental
sustainability.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      11
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 39
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                    Desc
                                             Main Document    Page 46 of 283




Southern California

Location and Climate
The Southern California market area, which includes Los Angeles, Orange, Ventura, San
Bernardino, San Diego, and Riverside Counties, is located in the southwestern portion of the
state. This economic region encompasses much of Southern California, with the exception of
Imperial County located on the Mexican border, and includes an area with an interdependent
economy that stretches from the Pacific Ocean to the Arizona border.

Population


       County                 1980              1990                  2000                  2004         2010     Most Recent
Los Angeles                7,441,700         8,898,400             9,580,600            10,103,000    9,822,121   10,004,300
Orange                     1,919,400         2,423,800             2,856,800             3,016,874    3,008,855    3,175,410
Riverside                   653,800          1,195,800             1,553,000             1,776,700    2,179,692    2,495,300
San Bernardino              878,000          1,440,700             1,720,700             1,886,500   2,033,141     2,193,420
San Diego                  1,850,300         2,480,100             2,835,600             3,017,200    3,091,579    3,342,800
Ventura                     521,000           671,600               758,100               802,400      822,108      843,870
Imperial                     93,400           108,300               142,361               156,430      174,244      180,907
Region                     13,357,600        17,218,700           19,447,161            20,759,104   21,131,740   22,236,007
Annualized Growth             Base             2.89%                 1.29%                 1.69%        0.36%        5.23%
Source: State of California, Department of Finance



All sources (in migration, natural increases) are expected to continue to contribute to the
population growth of the region.



Economic Base

Both the Los Angeles (including L.A., Orange, Riverside, and San Bernardino Counties) and San
Diego regions have become highly diversified postindustrial economic centers. While there is
still a great deal of rivalry and competition between the two metro areas, it has become
increasingly apparent that the economies are becoming more intertwined. Recent growth in
southern Orange and Riverside Counties and in northern San Diego County has had a blurring
effect on many of the differences.

Predominant industries in the area include business and financial services, tourism, aerospace,
telecommunications, medical technology, wholesale trade and distribution, health services,
international trade, entertainment, the garment industry, and construction. The local economy
was considered a mirror reflection of the national economy in terms of diversification, and has
been historically thought to be highly resistant to downturns.



21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                            12
                                                                                                                     EXHIBIT "5"
                                                                                                                        PAGE 40
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                             Main Document    Page 47 of 283




Employment

The most recent change in growth in the number of jobs over the past 12 months is indicated by
the following chart:

       County                                November-19                                               November-20
                           T OT AL EMPLOYMENT                 UNEMP. RAT E              T OT AL EMPLOYMENT       UNEMP. RAT E
Los Angeles                     4,963,400                        4.1%                           4,459,100            10.6%
Orange                          1,588,300                        2.6%                           1,490,700             6.4%
Riverside                        1,073,100                       3.9%                           1,015,000            7.8%
San Bernardino                    944,700                        3.5%                            893,600              8.0%
San Diego                        1,553,400                       2.9%                           1,477,300             6.6%
Ventura                           411,300                        3.4%                            386,700              6.3%
Imperial                           58,900                        18.6%                            54,700             16.4%
Region                          10,593,100                       5.6%                           9,777,100             8.9%
Source: California EDD



City Description - Murrieta

Location

As stated, the subject property is located in an unincorporated area of Riverside County.
However, the property address is Murrieta, the closest, most closely associated incorporated city
associated with the subject. As a result, the following discussions refer to the City of Murrieta.
Generally, the city is within the southern area of the county, and 30 miles from the central
business district of the county seat.



Population

The current population of Murrieta is 112,941. This represents a 10% increase from the 2012-
reported population of 102,345. The future population growth is expected to be stable to slightly
increasing based on population trends.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                13
                                                                                                                       EXHIBIT "5"
                                                                                                                          PAGE 41
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 48 of 283




Transportation

Access to the regional transportation system is provided by the 15 and 215 Freeways, which pass
through the city and provide for excellent commuter and industry transportation.



Employment Trends

According to the State Department of Finance, current employment levels amount to 51,700,
representing an 18% change from December 2010. At this time, the unemployment rate amounts
to 7.2%, lower than the unemployment reported for the County as a whole.



Neighborhood Description

Location

The subject property is located at the eastern terminus of Cochise Circle northeast of the city’s
main business district. Cochise Circle is a small 2-lane road that provides access to the adjacent
RV storage lot and the subject property. The subject neighborhood is defined as Benton Road to
the north, Van Gaele Lane to the east, Auld Road to the south, and Winchester Road / Highway
79 to the west.



Transportation

The neighborhood is served by the 15 and 215 Freeways, which are located west of the subject,
respectively. Major surface streets in the neighborhood include Murrieta Hot Springs (east/west)
and Winchester Road / Highway 79 (north/south). The nearest access to rail based transportation
is approximately 15 miles from the subject, and this has no measurable impact on the
neighborhood. Scheduled bus service is not available in the immediate neighborhood of the
subject.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      14
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 42
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                                            Main Document    Page 49 of 283




                                 Neighborhood Land Uses
 NEIGHBORHOOD
LAND USE SUMMARY
                                 This is predominantly an industrial use neighborhood, with other land
Built-Up             20%
                                 uses consisting of service commercial. Most of the developments in the
Single Family         0%
                                 neighborhood range in age from 5 to 25 years. The chart at the left
Condominium           0%
                                 provides a rough approximation of the land use percentages in the
Apartment             0%
                                 neighborhood. The general development density and uses are illustrated
Commercial           10%
                                 in the colored aerial map in the report. Also, please refer to the
Industrial           10%
                                 “surrounding properties” Site Data within the Property Description of this
Vacant               80%
                                 report.



The French Valley Regional Airport is located just south of the subject property. During the on-
site inspection, several airplanes were noticed flying over the subject building on their approach
to the airport.



Demographics

According to information provided by the Census Bureau, this is an upper-income neighborhood
with a current median family income of $108,266, 43.8% higher than the median family income
for the MSA of $75,300. Within this census tract, 7.1% of the population reports income levels
that fall below the poverty line.



Housing Prices

According to Dataquick Information Services, the most recent median housing price for Zip
Code 92563 is $490,000 (October 2020). This represents a $46,500 (10.5%) increase in the past
year from $443,500 reported in October 2019.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        15
                                                                                                 EXHIBIT "5"
                                                                                                    PAGE 43
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 50 of 283




Neighborhood Demographics and Traffic Counts

The following demographic and traffic count information from CoStar is specific to the subject
property location and reflects the subject’s neighborhood traffic and activity.




Market Area Conclusion

The aforementioned information reflected the overall regional and market trends generally
through the beginning of 2020. However, starting in the first quarter of 2020, the world, region,
and local area are having an as of yet unmeasured impact from the Covid-19 outbreak. Effects of
sickness caused by and combatting the virus generally impacted the U.S. economy effectively
starting in March 2020. As of the date of this report writing, the overall and specific subject area
and market impact are unknown. However, the conclusions in this report reflect analysis of the
most pertinent data available as it applies to the subject as of the stated date of value.



21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      16
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 44
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 51 of 283




Before the Corona Virus, real estate sectors generally experienced: 1) relatively strong apartment
property occupancy and price increases, and; 2) fairly stable to increasing industrial property sale
price, rental rate, and occupancy increases in most size single-user buildings and multi-tenant
properties, but little new speculative and build-to-suit development, and; 3) anchored or well-
located retail properties showing demand, though many older or secondary commercial
properties saw selective interest, and 4) office properties seeing decent demand but the most
over-built affects in vacancy and rent stabilization and trends; medical space showed stable to
strong absorption and some rent increases. To date, the Covid-19 affected real estate trends have
varied. However, the conclusions in this report reflect analysis of the most pertinent data as it
applies to the subject.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      17
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 45
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                                          Main Document    Page 52 of 283




                                     INDUSTRIAL MARKET OVERVIEW




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        18
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 46
          Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                             Desc
                                           Main Document    Page 53 of 283

Overview
                                                                                                              South Riverside Industrial

    12 Mo Deliveries in SF       12 Mo Net Absorption in SF                          Vacancy Rate                        12 Mo Rent Growth


         125 K                      (538 K)                                         6.5%                                    3.7%
The South Riverside Submarket is an attractive infill area              July. Also, several spec developments delivered in late
because of its proximity to affluent consumers— both                    2018 and early 2019, but most of that new space has
within the submarket as well as those in Orange County                  been leased or purchased for owner-occupancy.
and San Diego. However, most industrial buildings are                   Instead, older space has become available. Rents have
small or mid-sized and industrial development has been                  endured strong growth over the past five years, but
rare, especially relative to the neighboring Moreno                     growth has been decelerating for several quarters.
Valley/Perris Submarket.
                                                                        Investors remained active throughout 2020, even as the
Vacancies have crept higher since bottoming out at 1.9%                 pandemic induced significant job losses and business
in 18Q3 and now sit at 6.5%. A 51,750-SF distribution                   closures.
building delivered in early 2020 and was fuly leased by


KEY INDICATORS

                                                                                                      Net Absorption                       Under
  Current Quarter                RBA          Vacancy Rate       Market Rent      Availability Rate                    Deliveries SF
                                                                                                            SF                          Construction

  Logistics                   13,382,333          9.2%               $0.95             11.0%            (823,611)           0             141,560
  Specialized Industrial      7,918,703           1.7%               $1.08              2.6%             41,659             0                0
  Flex                        1,766,101           7.3%               $1.17             10.6%             (9,981)            0                0
  Submarket                   23,067,137          6.5%               $1.01              8.1%            (791,933)           0             141,560

                                                Historical         Forecast
  Annual Trends                12 Month                                                 Peak              When           Trough            When
                                                Average            Average

  Vacancy Change (YOY)          2.9%              6.2%               7.1%              14.5%            2009 Q3           1.9%           2018 Q3
  Net Absorption SF            (538 K)          403,046            (85,545)          1,218,134          2002 Q2         (397,851)        2009 Q3
  Deliveries SF                 125 K           439,089            124,264           1,402,857          2005 Q4             0            2013 Q2
  Rent Growth                   3.7%              3.3%               4.5%               9.3%            2017 Q1           -9.3%          2009 Q4
  Sales Volume                 $191 M             $84M                N/A             $190.2M           2020 Q4          $17.5M          2009 Q3




                                                                                                                                            1/25/2021
                                   Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                              Page 2

                                                                                                                           EXHIBIT "5"
                                                                                                                              PAGE 47
        Case 8:21-bk-10256-TA              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                               Desc
                                           Main Document    Page 54 of 283

Leasing
                                                                                                     South Riverside Industrial


Vacancies were steady in 2020 after slightly growing in                 65,625-SF warehouse in Temecula that was last
2019. Yet the vacancy rate remains low at 6.5%. There                   occupied by OshKosh Defense. Walmart accounts for
have been few deliveries in the past 12 months and most                 one of the largest leases singed since the start of 2019,
space beocming available is comprised of older                          when they signed on for 102,300 SF in Temecula.
buildings.
                                                                        Tenants in the submarket are primarily composed of
South Riverside attracts a wide array of types of tenants               businesses that serve local economies. However, access
and the largest leases tend to involve spaces between                   to Orange County and San Diego serves logistics
20,000 SF and 50,000 SF. One recent exception comes                     operations well.
from an undisclosed tenant that signed on to take a


NET ABSORPTION, NET DELIVERIES & VACANCY




                                                                                                                              1/25/2021
                                   Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                Page 3

                                                                                                                EXHIBIT "5"
                                                                                                                   PAGE 48
       Case 8:21-bk-10256-TA     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                 Main Document    Page 55 of 283

Leasing
                                                                                       South Riverside Industrial

VACANCY RATE




AVAILABILITY RATE




                                                                                                            1/25/2021
                         Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                               Page 4

                                                                                                EXHIBIT "5"
                                                                                                   PAGE 49
        Case 8:21-bk-10256-TA          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                       Main Document    Page 56 of 283

Leasing
                                                                                                      South Riverside Industrial

4 & 5 STAR MOST ACTIVE BUILDINGS IN SUBMARKET - PAST 12 MONTHS

 Property Name/Address           Rating                RBA               Deals          Leased SF     12 Mo Vacancy     12 Mo Net Absorp SF

Bldg 2
                                                     198,030               1                 45,647      4.8%                47,827
22420 Temescal Canyon Rd
32543 Corydon Rd
                                                      78,000               1                 38,910       0%                    0

Temecula Heights Corporate…
                                                     228,912               2             228,912         3.2%               (10,253)
42301 Zevo Dr




                                                                                                                                    1/25/2021
                               Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                       Page 5

                                                                                                                      EXHIBIT "5"
                                                                                                                         PAGE 50
         Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                         Main Document    Page 57 of 283

Leasing
                                                                                                        South Riverside Industrial

3 STAR MOST ACTIVE BUILDINGS IN SUBMARKET - PAST 12 MONTHS

 Property Name/Address             Rating                RBA               Deals          Leased SF     12 Mo Vacancy     12 Mo Net Absorp SF

43085 Business Park Dr
                                                       140,436               3                 54,150      5.2%                57,997

43214 Black Deer Loop
                                                        52,224               2                 24,576      17.8%               20,544

Building B
                                                        33,122               12                14,611      20.3%                6,344
26111 Ynez Rd
Bldg B
                                                        55,800               3                 14,052      7.0%                 5,687
42245 Remington Ave
Bldg B
                                                        19,283               3                 5,065       8.2%                 4,189
29980 Technology Dr
42225 Remington Ave
                                                        68,000               3                 7,870        0%                  1,812

Classic Pacific Business Park…
                                                        51,118               4                 17,590      6.8%                 1,782
1622 Illinois Ave
Bldg 18
                                                        18,977               2                 5,667       36.9%                1,574
9064 Pulsar Ct
41740 Enterprise Cir N
                                                        34,425               2                 10,755      6.2%                  850

Bldg C
                                                        20,693               4                 9,392       6.5%                   0
29990 Technology Dr
Bldg B
                                                        14,564               2                  855        0.2%                   0
26323 Jefferson Ave
41606-41610 Date St
                                                        53,286               2                 10,560      1.8%                   0

Bldg 2
                                                        25,857               2                 3,049       12.4%                (601)
27570 Commerce Center Dr
41735 Elm St
                                                        32,090               3                 5,979       3.8%                 (661)

26856 Adams Ave
                                                         6,167               2                 2,550       45.9%                (888)

Bldg 3
                                                        20,746               4                 5,959       18.5%               (1,106)
27574 Commerce Center Dr
40880 County Center Dr
                                                        41,120               5                 8,861       1.2%                (1,248)

Bldg 19
                                                        18,592               2                 3,774       8.1%                (1,479)
9036 Pulsar Ct
1654 Illinois Ave
                                                        42,222               3                 7,892       8.1%                (1,910)

9106 Pulsar Ct
                                                        67,062               3                 15,527      5.3%                (5,947)




                                                                                                                                        1/25/2021
                                 Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                         Page 6

                                                                                                                        EXHIBIT "5"
                                                                                                                           PAGE 51
        Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                          Main Document    Page 58 of 283

Rent
                                                                                                  South Riverside Industrial


Rent growth in the submarket closely mirrors the metro's,              within the submarket in Orange and San Diego Counties.
with impressive gains in recent years. Average rent in
                                                                       Rentgains are projected to further slow in CoStar's Base
South Riverside grew by 7.3% on average over the past
                                                                       Case scenario, as recent business closures coincide with
five years, including 3.7% over the past 12 months. The
                                                                       drastic job losses across the metro, leading to lower
strongest gains in rents are coming to newer, 4 & 5 Star
                                                                       demand for industrial properties.
properties. Average rents are about 22% above the
metro average due to proximity to affluent households


MARKET RENT GROWTH (YOY)




                                                                                                                           1/25/2021
                                  Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                            Page 7

                                                                                                             EXHIBIT "5"
                                                                                                                PAGE 52
      Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                      Main Document    Page 59 of 283

Rent
                                                                                            South Riverside Industrial

MARKET RENT PER SQUARE FEET




                                                                                                                 1/25/2021
                              Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                    Page 8

                                                                                                     EXHIBIT "5"
                                                                                                        PAGE 53
        Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                Desc
                                          Main Document    Page 60 of 283

Construction
                                                                                                    South Riverside Industrial


Industrial development continues to expand in the Inland               Murrieta. It’s available for lease and potentially divisible
Empire, but South Riverside has had only a few small                   for two tenants. TRC is developing the smaller of the two
and mid-sized projects built over the past ten years.                  buildings, which is located in Winchester. The building is
Instead, the larger warehouses being built are in the                  part of a mixed-use retail and industrial site and will be
neighboring Moreno Valley/Perris submarket, where land                 adjacent to a Stater Bros.
values are far less expensive.
                                                                       One of the newest developments in the submarket is the
Two of the largest buildings underway measure 28,000                   Pulsar Industrial Court in Corona. The industrial park has
SF and 22,926 SF, respectively. The former is being                    four buildings ranging from 20,360 SF to 23,857 SF, and
developed by locally-based SCI and is located in                       two of the buildings are vacant and available for lease.


DELIVERIES & DEMOLITIONS




                                                                                                                               1/25/2021
                                  Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                Page 9

                                                                                                                EXHIBIT "5"
                                                                                                                   PAGE 54
        Case 8:21-bk-10256-TA                Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                     Desc
                                             Main Document    Page 61 of 283

Construction
                                                                                                           South Riverside Industrial

All-Time Annual Avg. Square Feet   Delivered Square Feet Past 8 Qtrs         Delivered Square Feet Next 8 Qtrs   Proposed Square Feet Next 8 Qtrs



    49,036                                        0                                           0                                0
PAST 8 QUARTERS DELIVERIES, UNDER CONSTRUCTION, & PROPOSED




PAST & FUTURE DELIVERIES IN SQUARE FEET




                                                                                                                                       1/25/2021
                                     Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                        Page 10

                                                                                                                       EXHIBIT "5"
                                                                                                                          PAGE 55
        Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                          Desc
                                        Main Document    Page 62 of 283

Construction
                                                                                                         South Riverside Industrial

RECENT DELIVERIES

 Property Name/Address            Rating             Bldg SF        Stories         Start     Complete    Developer/Owner

     Building C                                                                                           -
 1                                                   23,857            1         May 2018     Sep 2020
     9142 Pulsar Ct                                                                                       Yanyan Ling
     Building D                                                                                           -
 2                                                   20,360            1         May 2018     Sep 2020
     9158 Pulsar Ct                                                                                       Chunming Ma
     Building A                                                                                           -
 3                                                   21,442            1          Jul 2018    Jul 2020
     9118 Pulsar Ct                                                                                       -
     Building B                                                                                           -
 4                                                   21,007            1          Jul 2018    Jul 2020
     9130 Pulsar Ct                                                                                       -
     Remington Distribution…                                                                              Hamann Companies
 5                                                   53,259            1         Apr 2018     Jan 2020
     42006 Remington Ave                                                                                  Hamann Companies
     Building M                                                                                           -
 6                                                    8,154            1         Sep 2018     Dec 2019
     495 Birch St                                                                                         Sierra West Electric
     Building N                                                                                           -
 7                                                    9,978            1         Sep 2018     Dec 2019
     485 Birch St                                                                                         Kwang Wook Kim & Hui Zhang
     Building P                                                                                           -
 8                                                   18,411            1         Sep 2018     Dec 2019
     475 Birch St                                                                                         -
     Building R                                                                                           -
 9                                                    9,076            1         Sep 2018     Dec 2019
     445 Birch St                                                                                         -
     Building S                                                                                           -
10                                                    9,076            1         Sep 2018     Dec 2019
     455 Birch St                                                                                         Ketan Automated Equipment
     Building Q                                                                                           -
11                                                   16,010            1         Sep 2018     Oct 2019
     465 Birch St                                                                                         Gary M. & Elena J. Morris
     Building I-5                                                                                         -
12                                                    5,247            1         Oct 2017     Mar 2019
     30882 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-1                                                                                         -
13                                                    5,247            1         Oct 2017     Mar 2019
     30914 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-2                                                                                         -
14                                                    5,548            1         Oct 2017     Mar 2019
     30906 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-3                                                                                         -
15                                                    5,548            1         Oct 2017     Mar 2019
     30898 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-4                                                                                         -
16                                                    6,448            1         Oct 2017     Mar 2019
     30890 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-6                                                                                         -
17                                                    5,548            1         Oct 2017     Mar 2019
     30874 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-7                                                                                         -
18                                                    5,548            1         Oct 2017     Mar 2019
     30866 Wealth St                                                                                      French Valley Airport Center LLC
     Building I-8                                                                                         -
19                                                    6,490            1         Oct 2017     Mar 2019
     30858 Wealth St                                                                                      Joseph D & Lucile Dennis
     Building I-9                                                                                         -
20                                                    4,336            1         Oct 2017     Mar 2019
     30850 Wealth St                                                                                      French Valley Airport Center LLC

UNDER CONSTRUCTION

 Property Name/Address            Rating             Bldg SF        Stories         Start     Complete    Developer/Owner

     Building 2                                                                                           -
 1                                                   38,828            1         Jan 2021     Oct 2021
     SWC Chaney St. & Mintho…                                                                             -
                                                                                                                                      1/25/2021
                                Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                      Page 11

                                                                                                                    EXHIBIT "5"
                                                                                                                       PAGE 56
        Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                     Desc
                                          Main Document    Page 63 of 283

Construction
                                                                                                           South Riverside Industrial

UNDER CONSTRUCTION

 Property Name/Address              Rating             Bldg SF        Stories         Start     Complete    Developer/Owner

     Building 1                                                                                             -
 2                                                     32,607            1         Jan 2021     Oct 2021
     SWC Chaney St. & Mintho…                                                                               Fairway Commercial Partners
     41537 Eastman Dr                                                                                       -
 3                                                     28,000            1         Aug 2020     Feb 2021
                                                                                                            SCI, Inc.
     Building B1                                                                                            -
 4                                                     22,925            1         Feb 2020     Mar 2021
     NWC Benton Rd & Leon Rd                                                                                TRC
     Building 3                                                                                             -
 5                                                     19,200            1         Jan 2021     Oct 2021
     SWC Chaney St. & Mintho…                                                                               -

PROPOSED

 Property Name/Address              Rating             Bldg SF        Stories         Start     Complete    Developer/Owner

     Building 4                                                                                             Silagi Development & Management
 1                                                     33,843            1         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Building 5                                                                                             Silagi Development & Management
 2                                                     23,876            -         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Building 6                                                                                             Silagi Development & Management
 3                                                     20,336            1         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Zeider's Industrial Big Y…                                                                             -
 4                                                     20,000            1         Jun 2021     Jun 2022
     33325 Zeiders Rd                                                                                       Todd Close
     W Minthorn St                                                                                          -
 5                                                     20,000            1         Dec 2021     Nov 2022
                                                                                                            Robert Andrew Carson
     Building 9                                                                                             Silagi Development & Management
 6                                                     19,890            1         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Building 10                                                                                            Silagi Development & Management
 7                                                     19,813            -         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Building 11                                                                                            Silagi Development & Management
 8                                                     17,640            1         Apr 2021     Oct 2021
     Avenida Alvarado & Via In                                                                              Silagi Development & Management
     Building 8                                                                                             Silagi Development & Management
 9                                                     17,491            1         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Building 3                                                                                             -
10                                                     16,068            1         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Building 1                                                                                             Silagi Development & Management
11                                                     15,825            1         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management
     Madison Ave. @ Elm St.                                                                                 -
12                                                     13,631            -         Jan 2021     Oct 2021
                                                                                                            -
     Building 7                                                                                             Silagi Development & Management
13                                                     12,006            -         Apr 2021     Oct 2021
     Avenida Alvarado & Tierra…                                                                             Silagi Development & Management




                                                                                                                                    1/25/2021
                                  Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                     Page 12

                                                                                                                        EXHIBIT "5"
                                                                                                                           PAGE 57
        Case 8:21-bk-10256-TA              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                              Desc
                                           Main Document    Page 64 of 283

Sales
                                                                                                    South Riverside Industrial


Most sales in South Riverside tend to involve properties                sale for $29 million ($127/SF). Abbot Vascular recently
valued at under $5 million and the market price is                      signed a five-year renewal on their lease while Interior
$185/SF. While sales activity started to slow across the                Specialists' lease was up in October 2020.
metro in mid-March 2020, South Riverside continued to
draw attention from private investors throughout the yer.               The market cap rate in the submarket is 5.0%, but many
Sales volume totaled $190 million in 2020, compared to                  properties trade 100-200 basis points higher. For
$151 million in 2019.                                                   example, in May 2020, a private investor acquired a fully-
                                                                        leased, 64,700-SF food processing building in Temecula
One recent outsized trade involves an institutional buyer.              at a 6% cap rate. Stos Partners, the seller, acquired the
In April 2020, AEW Capital Management acquired a                        asset in April 2019 and estimated that it would invest
228,900-SF warehouse in Temecula that was leased to                     $500,000 to reposition the 1985-vintage building.
Abbot Vascular and Interior Specialists at the time of


SALES VOLUME & MARKET SALE PRICE PER SF




                                                                                                                              1/25/2021
                                   Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                               Page 13

                                                                                                               EXHIBIT "5"
                                                                                                                  PAGE 58
           Case 8:21-bk-10256-TA      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                   Desc
                                      Main Document    Page 65 of 283

Sales Past 12 Months
                                                                                                   South Riverside Industrial

      Sale Comparables             Avg. Cap Rate                                Avg. Price/SF                Avg. Vacancy At Sale


              57                   5.7%                                          $89                           6.5%
SALE COMPARABLE LOCATIONS




SALE COMPARABLES SUMMARY STATISTICS

Sales Attributes                          Low                          Average                    Median                 High

Sale Price                             $390,000                      $4,212,356                 $2,450,000           $29,050,000

Price/SF                                 $5.59                           $89                      $171                  $295

Cap Rate                                 5.4%                           5.7%                      5.7%                  6.0%

Time Since Sale in Months                  0.4                           5.9                       5.4                   11.9
Property Attributes                       Low                          Average                    Median                 High

Building SF                              2,000                         49,685                    15,000                715,000

Ceiling Height                             8'                           19'6"                      18'                   30'

Docks                                       0                              3                        0                    25

Vacancy Rate At Sale                       0%                           6.5%                       0%                   100%

Year Built                               1972                           1998                      1999                  2020

Star Rating                                                                         2.4




                                                                                                                                1/25/2021
                             Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                Page 14

                                                                                                               EXHIBIT "5"
                                                                                                                  PAGE 59
         Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                Desc
                                          Main Document    Page 66 of 283

Sales Past 12 Months
                                                                                                    South Riverside Industrial

RECENT SIGNIFICANT SALES

                                                  Property                                                 Sale

 Property Name - Address         Rating         Yr Built     Bldg SF      Vacancy       Sale Date      Price         Price/SF   Cap Rate

1    Temecula Heights Corpo…
                                   -             1998        228,912         0%        4/20/2020    $29,050,000       $127         -
     42301 Zevo Dr

2    41980 Winchester Rd
                                   -             1996        310,000         0%         9/9/2020    $25,000,000       $81          -


3    27719 Diaz Rd
                                   -             1972        131,577         0%        10/6/2020    $14,000,000       $106         -


4    27731 Diaz Rd
                                   -             1980        65,625        100%        4/22/2020    $10,800,000       $165         -


5    28410 Vincent Moraga Dr
                                   -             1985        64,678          0%        5/22/2020    $10,425,000       $161       6.0%


6    43191 Rancho Way
                                   -             2002        21,382          0%         9/4/2020    $5,515,000        $258         -


7    Bldg B
                                   -             2006        19,283        9.3%         9/9/2020    $4,900,000        $254         -
     29980 Technology Dr

8    27635 Diaz Rd
                                   -             1985        39,129          0%        5/13/2020    $4,678,000        $120         -


9    26105 Sherman Rd
                                   -             2006        15,000          0%        3/10/2020    $4,425,000        $295         -


10   Building C
                                   -             2020        23,857          0%        9/22/2020    $4,170,500        $175         -
     9142 Pulsar Ct

11   27973 Diaz Rd
                                   -             1992        15,992          0%       12/18/2020    $4,075,000        $255         -


12   Ramona Egg Ranch
                                   -             1986        715,000       5.6%        3/18/2020    $4,000,000       $5.59         -
     30150 Briggs Rd

13   Building B
                                   -             2020        21,007          0%         1/5/2021    $3,760,000        $179         -
     9130 Pulsar Ct

14   Building D
                                   -             2020        20,360          0%        10/6/2020    $3,594,000        $177         -
     9158 Pulsar Ct

15   Building A
                                   -             2020        21,442        100%       10/22/2020    $3,427,520        $160         -
     9118 Pulsar Ct

16   42020 Winchester Rd
                                   -             2003        19,427          0%        7/16/2020    $3,100,000        $160         -


17   18257 Grand Ave
                                   -             1989        10,275          0%         3/9/2020    $3,000,000        $292         -


18   43391 Business Park Dr
                                   -             2002        25,495          0%        2/26/2020    $2,796,640        $110         -


19   27840 Del Rio Rd
                                   -             1983        15,239          0%        8/10/2020    $2,614,000        $172         -


20   41680 Enterprise Cir S
                                   -             1990        18,000        54.1%       7/31/2020    $2,480,000        $138         -




                                                                                                                                1/25/2021
                               Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                Page 15

                                                                                                                  EXHIBIT "5"
                                                                                                                     PAGE 60
          Case 8:21-bk-10256-TA        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                       Main Document    Page 67 of 283

Supply & Demand Trends
                                                                                             South Riverside Industrial

OVERALL SUPPLY & DEMAND

                               Inventory                                                     Net Absorption

   Year            SF          SF Growth                 % Growth                     SF        % of Inv       Construction Ratio

   2025        23,672,256      117,128                     0.5%                    37,545        0.2%                 3.1
   2024        23,555,128      120,747                     0.5%                    51,186        0.2%                 2.4
   2023        23,434,381      121,431                     0.5%                    57,360        0.2%                 2.1
   2022        23,312,950       94,993                     0.4%                   (19,753)      -0.1%                  -
   2021        23,217,957      150,820                     0.7%                  (667,230)      -2.9%                  -
   YTD         23,067,137          0                        0%                   (791,933)      -3.4%                  -
   2020        23,067,137      139,925                     0.6%                   265,367        1.2%                 0.5
   2019        22,927,212      226,765                     1.0%                    66,148        0.3%                 3.4
   2018        22,700,447      386,317                     1.7%                   419,173        1.8%                 0.9
   2017        22,314,130      240,667                     1.1%                   140,674        0.6%                 1.7
   2016        22,073,463      101,262                     0.5%                    73,275        0.3%                 1.4
   2015        21,972,201       (6,098)                     0%                    143,657        0.7%                  -
   2014        21,978,299       10,412                      0%                    580,414        2.6%                  0
   2013        21,967,887       11,366                     0.1%                   382,725        1.7%                  0
   2012        21,956,521       (4,000)                     0%                    376,814        1.7%                  -
   2011        21,960,521      (38,284)                   -0.2%                   617,360        2.8%                  -
   2010        21,998,805       91,662                     0.4%                    40,642        0.2%                 2.3
   2009        21,907,143      779,335                     3.7%                   159,021        0.7%                 4.9


SPECIALIZED INDUSTRIAL SUPPLY & DEMAND

                               Inventory                                                     Net Absorption

   Year            SF          SF Growth                 % Growth                     SF        % of Inv       Construction Ratio

   2025         7,932,693        3,583                      0%                     (9,404)      -0.1%                  -
   2024         7,929,110        3,683                      0%                     (2,223)        0%                   -
   2023         7,925,427        3,722                      0%                      1,461         0%                  2.5
   2022         7,921,705        2,818                      0%                    (20,082)      -0.3%                  -
   2021         7,918,887         184                       0%                     13,399        0.2%                  0
   YTD          7,918,703          0                        0%                     41,659        0.5%                  0
   2020         7,918,703          0                        0%                    141,433        1.8%                  0
   2019         7,918,703       11,952                     0.2%                   (94,468)      -1.2%                  -
   2018         7,906,751       29,427                     0.4%                   (83,969)      -1.1%                  -
   2017         7,877,324       13,023                     0.2%                    (4,001)      -0.1%                  -
   2016         7,864,301      (38,640)                   -0.5%                    44,708        0.6%                  -
   2015         7,902,941      (19,429)                   -0.2%                   (24,518)      -0.3%                  -
   2014         7,922,370        (873)                      0%                    170,120        2.1%                  -
   2013         7,923,243          0                        0%                     85,433        1.1%                  0
   2012         7,923,243          0                        0%                     69,385        0.9%                  0
   2011         7,923,243       (4,000)                   -0.1%                   127,226        1.6%                  -
   2010         7,927,243       91,662                     1.2%                   211,060        2.7%                 0.4
   2009         7,835,581       82,410                     1.1%                   (24,855)      -0.3%                  -




                                                                                                                           1/25/2021
                             Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                            Page 16

                                                                                                           EXHIBIT "5"
                                                                                                              PAGE 61
          Case 8:21-bk-10256-TA        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                       Main Document    Page 68 of 283

Supply & Demand Trends
                                                                                            South Riverside Industrial

LOGISTICS SUPPLY & DEMAND

                              Inventory                                                     Net Absorption

   Year            SF         SF Growth                 % Growth                     SF        % of Inv       Construction Ratio

   2025        13,970,663     112,830                     0.8%                    52,441        0.4%                 2.2
   2024        13,857,833     116,317                     0.8%                    58,256        0.4%                 2.0
   2023        13,741,516     116,956                     0.9%                    59,992        0.4%                 1.9
   2022        13,624,560      91,608                     0.7%                     9,146        0.1%                10.0
   2021        13,532,952     150,619                     1.1%                  (658,487)      -4.9%                  -
   YTD         13,382,333          0                       0%                   (823,611)      -6.2%                  -
   2020        13,382,333     139,925                     1.1%                    71,308        0.5%                 2.0
   2019        13,242,408     214,813                     1.6%                   239,181        1.8%                 0.9
   2018        13,027,595     356,890                     2.8%                   492,993        3.8%                 0.7
   2017        12,670,705     227,644                     1.8%                   126,830        1.0%                 1.8
   2016        12,443,061     139,902                     1.1%                   119,111        1.0%                 1.2
   2015        12,303,159      13,331                     0.1%                    97,657        0.8%                 0.1
   2014        12,289,828      11,285                     0.1%                   277,233        2.3%                  0
   2013        12,278,543      11,366                     0.1%                   282,391        2.3%                  0
   2012        12,267,177      (4,000)                     0%                    262,760        2.1%                  -
   2011        12,271,177     (34,284)                   -0.3%                   425,988        3.5%                  -
   2010        12,305,461          0                       0%                   (166,332)      -1.4%                  -
   2009        12,305,461     696,925                     6.0%                   200,005        1.6%                 3.5


FLEX SUPPLY & DEMAND

                              Inventory                                                     Net Absorption

   Year            SF         SF Growth                 % Growth                     SF        % of Inv       Construction Ratio

   2025         1,768,900         715                      0%                     (5,492)      -0.3%                  -
   2024         1,768,185         747                      0%                     (4,847)      -0.3%                  -
   2023         1,767,438         753                      0%                     (4,093)      -0.2%                  -
   2022         1,766,685         567                      0%                     (8,817)      -0.5%                  -
   2021         1,766,118         17                       0%                    (22,142)      -1.3%                  -
   YTD          1,766,101          0                       0%                     (9,981)      -0.6%                  -
   2020         1,766,101          0                       0%                     52,626        3.0%                  0
   2019         1,766,101          0                       0%                    (78,565)      -4.4%                  -
   2018         1,766,101          0                       0%                     10,149        0.6%                  0
   2017         1,766,101          0                       0%                     17,845        1.0%                  0
   2016         1,766,101          0                       0%                    (90,544)      -5.1%                  -
   2015         1,766,101          0                       0%                     70,518        4.0%                  0
   2014         1,766,101          0                       0%                    133,061        7.5%                  0
   2013         1,766,101          0                       0%                     14,901        0.8%                  0
   2012         1,766,101          0                       0%                     44,669        2.5%                  0
   2011         1,766,101          0                       0%                     64,146        3.6%                  0
   2010         1,766,101          0                       0%                     (4,086)      -0.2%                  -
   2009         1,766,101          0                       0%                    (16,129)      -0.9%                  -




                                                                                                                          1/25/2021
                            Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                           Page 17

                                                                                                          EXHIBIT "5"
                                                                                                             PAGE 62
           Case 8:21-bk-10256-TA      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                    Desc
                                      Main Document    Page 69 of 283

Rent & Vacancy
                                                                                                        South Riverside Industrial

OVERALL RENT & VACANCY

                                     Market Rent                                                             Vacancy

    Year         Per SF      Index              % Growth             Vs Hist Peak              SF            Percent       Ppts Chg

   2025          $1.25        184                  1.8%                 23.2%               1,843,563         7.8%          0.3%
   2024          $1.22        181                  2.5%                 21.0%               1,766,131         7.5%          0.2%
   2023          $1.19        176                  4.6%                 18.1%               1,698,700         7.2%          0.2%
   2022          $1.14        169                  7.8%                 13.0%               1,636,762         7.0%          0.5%
   2021          $1.06        156                  4.8%                 4.8%                1,523,803         6.6%          3.5%
   YTD           $1.01        149                  0.1%                 0.1%                1,497,260         6.5%          3.4%
   2020          $1.01        149                  4.0%                  0%                 705,327           3.1%          -0.6%
   2019          $0.97        144                  5.6%                 -3.9%               830,769           3.6%          0.7%
   2018          $0.92        136                  7.7%                 -9.0%               670,152           3.0%          -0.2%
   2017          $0.85        126                  8.8%                -15.5%               703,008           3.2%          0.4%
   2016          $0.79        116                  9.3%                -22.3%               602,471           2.7%          0.1%
   2015          $0.72        106                  8.6%                -28.9%               574,484           2.6%          -0.7%
   2014          $0.66        98                   7.8%                -34.5%               724,239           3.3%          -2.6%
   2013          $0.61        91                   5.4%                -39.3%               1,294,241         5.9%          -1.7%
   2012          $0.58        86                   2.1%                -42.4%               1,665,600         7.6%          -1.7%
   2011          $0.57        84                   -1.1%               -43.6%               2,046,414         9.3%          -3.0%
   2010          $0.58        85                   -6.0%               -42.9%               2,702,058        12.3%          0.2%
   2009          $0.61        91                   -9.3%               -39.3%               2,651,038        12.1%          2.5%


SPECIALIZED INDUSTRIAL RENT & VACANCY

                                     Market Rent                                                             Vacancy

    Year         Per SF      Index              % Growth             Vs Hist Peak              SF            Percent       Ppts Chg

   2025          $1.33        182                  1.7%                 22.1%               203,023           2.6%          0.2%
   2024          $1.31        179                  2.4%                 20.1%               190,790           2.4%          0.1%
   2023          $1.28        175                  4.5%                 17.3%               185,621           2.3%           0%
   2022          $1.22        168                  7.7%                 12.2%               184,123           2.3%          0.3%
   2021          $1.13        156                  4.2%                 4.2%                161,755           2.0%          -0.2%
   YTD           $1.08        149                  -0.3%                -0.3%               133,287           1.7%          -0.5%
   2020          $1.09        149                  4.9%                  0%                 174,946           2.2%          -1.8%
   2019          $1.04        142                  5.3%                 -4.7%               316,379           4.0%          1.3%
   2018          $0.98        135                  7.7%                 -9.4%               209,959           2.7%          1.4%
   2017          $0.91        126                  9.3%                -15.9%                96,563           1.2%          0.2%
   2016          $0.84        115                  9.4%                -23.0%                79,539           1.0%          -1.0%
   2015          $0.76        105                  8.3%                -29.6%               162,887           2.1%          0.1%
   2014          $0.71        97                   8.1%                -35.0%               157,798           2.0%          -2.2%
   2013          $0.65        90                   5.4%                -39.9%               328,791           4.1%          -1.1%
   2012          $0.62        85                   2.3%                -43.0%               414,224           5.2%          -0.9%
   2011          $0.61        83                   -1.3%               -44.3%               483,609           6.1%          -1.7%
   2010          $0.61        84                   -6.4%               -43.5%               614,835           7.8%          -1.6%
   2009          $0.66        90                   -9.9%               -39.7%               734,233           9.4%          1.3%




                                                                                                                              1/25/2021
                              Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                               Page 18

                                                                                                                  EXHIBIT "5"
                                                                                                                     PAGE 63
          Case 8:21-bk-10256-TA      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                   Desc
                                     Main Document    Page 70 of 283

Rent & Vacancy
                                                                                                      South Riverside Industrial

LOGISTICS RENT & VACANCY

                                    Market Rent                                                            Vacancy

   Year         Per SF      Index             % Growth             Vs Hist Peak              SF            Percent       Ppts Chg

   2025         $1.17       191                   1.9%                24.0%               1,474,333        10.6%          0.3%
   2024         $1.15       188                   2.6%                21.8%               1,415,109        10.2%          0.3%
   2023         $1.12       183                   4.7%                18.7%               1,358,210         9.9%          0.3%
   2022         $1.07       175                   7.8%                13.4%               1,302,370         9.6%          0.5%
   2021         $0.99       162                   5.2%                5.2%                1,220,992         9.0%          5.9%
   YTD          $0.95       155                   0.2%                0.2%                1,235,099         9.2%          6.2%
   2020         $0.95       154                   3.6%                 0%                 411,488           3.1%          0.5%
   2019         $0.91       149                   6.2%                -3.5%               342,871           2.6%          -0.2%
   2018         $0.86       140                   8.1%                -9.2%               367,239           2.8%          -1.2%
   2017         $0.79       130                   9.0%               -16.0%               503,342           4.0%          0.7%
   2016         $0.73       119                   9.7%               -22.9%               401,984           3.2%          0.1%
   2015         $0.66       108                   9.1%               -29.7%               381,193           3.1%          -0.7%
   2014         $0.61        99                   8.0%               -35.5%               465,519           3.8%          -2.2%
   2013         $0.56        92                   5.5%               -40.3%               731,467           6.0%          -2.2%
   2012         $0.53        87                   2.2%               -43.4%               1,002,492         8.2%          -2.2%
   2011         $0.52        85                   -0.8%              -44.6%               1,269,252        10.3%          -3.7%
   2010         $0.53        86                   -5.6%              -44.2%               1,729,524        14.1%          1.4%
   2009         $0.56        91                   -8.9%              -40.9%               1,563,192        12.7%          3.5%


FLEX RENT & VACANCY

                                    Market Rent                                                            Vacancy

   Year         Per SF      Index             % Growth             Vs Hist Peak              SF            Percent       Ppts Chg

   2025         $1.43       153                   1.5%                22.4%               166,207           9.4%          0.3%
   2024         $1.41       150                   2.2%                20.6%               160,232           9.1%          0.3%
   2023         $1.38       147                   4.4%                17.9%               154,869           8.8%          0.3%
   2022         $1.32       141                   7.5%                13.0%               150,269           8.5%          0.5%
   2021         $1.23       131                   5.1%                5.1%                141,056           8.0%          1.3%
   YTD          $1.17       125                   0.3%                0.3%                128,874           7.3%          0.6%
   2020         $1.17       125                   2.8%                 0%                 118,893           6.7%          -3.0%
   2019         $1.14       121                   3.3%                -2.8%               171,519           9.7%          4.4%
   2018         $1.10       117                   5.5%                -5.9%                92,954           5.3%          -0.6%
   2017         $1.04       111                   6.0%               -10.8%               103,103           5.8%          -1.0%
   2016         $0.98       105                   7.1%               -15.9%               120,948           6.8%          5.1%
   2015         $0.92        98                   6.6%               -21.5%                30,404           1.7%          -4.0%
   2014         $0.86        92                   5.5%               -26.3%               100,922           5.7%          -7.5%
   2013         $0.82        87                   4.9%               -30.2%               233,983          13.2%          -0.8%
   2012         $0.78        83                   0.9%               -33.4%               248,884          14.1%          -2.5%
   2011         $0.77        82                   -2.4%              -34.0%               293,553          16.6%          -3.6%
   2010         $0.79        84                   -7.0%              -32.4%               357,699          20.3%          0.2%
   2009         $0.85        91                   -9.4%              -27.3%               353,613          20.0%          0.9%




                                                                                                                            1/25/2021
                            Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                             Page 19

                                                                                                                EXHIBIT "5"
                                                                                                                   PAGE 64
             Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                                      Desc
                                                          Main Document    Page 71 of 283

Sale Trends
                                                                                                                                South Riverside Industrial


OVERALL SALES
                                                         Completed Transactions (1)                                                       Market Pricing Trends (2)

      Year          Deals              Volume            Turnover         Avg Price          Avg Price/SF      Avg Cap Rate          Price/SF        Price Index   Cap Rate

     2025              -                  -                   -                -                   -                  -              $237.46            276           4.8%
     2024              -                  -                   -                -                   -                  -              $233.09            271           4.8%
     2023              -                  -                   -                -                   -                  -              $226.26            263           4.8%
     2022              -                  -                   -                -                   -                  -              $214.01            248           4.8%
     2021              -                  -                   -                -                   -                  -              $193.43            225           4.9%
      YTD              5               $5.2M               0.9%          $2,330,000            $170.64                -              $184.98            215           5.0%
     2020             59             $190.2M               8.7%          $4,426,136            $95.06               5.7%             $183.14            213           5.0%
     2019             99             $179.4M               8.2%          $3,813,454            $116.86              6.1%             $168.38            195           5.1%
     2018             80             $148.5M               6.5%          $3,999,790            $113.42              6.0%             $154.40            179           5.2%
     2017            108              $83.7M               4.8%          $1,986,094            $121.75              6.3%             $138.40            161           5.3%
     2016             74              $70.9M               4.2%          $1,626,356            $104.99              5.7%             $122.09            142           5.5%
     2015             82              $78.7M               5.8%          $2,181,249            $78.85               6.5%             $107.18            124           5.8%
     2014             82              $92.3M               8.1%          $1,932,744            $70.99               7.7%             $93.60             109           6.2%
     2013             88              $38.2M               3.9%           $940,608             $76.27               7.1%             $83.66              97           6.5%
     2012             96              $58.6M               7.0%          $1,434,743            $54.24               8.1%             $77.63              90           6.7%
     2011             70              $44.8M               4.5%          $1,137,476            $59.57                 -              $75.51              88           6.9%
     2010             58              $23.5M               2.4%           $720,026             $69.63               7.6%             $74.07              86           7.0%
(1) Completed transaction data is based on actual arms-length sales transactions and levels are dependent on the mix of what happened to sell in the period.
(2) Market price trends data is based on the estimated price movement of all properties in the market, informed by actual transactions that have occurred.


SPECIALIZED INDUSTRIAL SALES
                                                         Completed Transactions (1)                                                       Market Pricing Trends (2)

      Year          Deals              Volume            Turnover         Avg Price          Avg Price/SF      Avg Cap Rate          Price/SF        Price Index   Cap Rate

     2025              -                  -                   -                -                   -                  -              $246.16            277           4.8%
     2024              -                  -                   -                -                   -                  -              $241.73            272           4.8%
     2023              -                  -                   -                -                   -                  -              $234.71            264           4.8%
     2022              -                  -                   -                -                   -                  -              $222.00            250           4.8%
     2021              -                  -                   -                -                   -                  -              $200.60            226           4.9%
      YTD              -                  -                   -                -                   -                  -              $192.31            217           5.0%
     2020             25              $39.2M               3.1%          $2,005,959            $165.51              5.7%             $190.53            215           5.0%
     2019             20              $28.4M               2.7%          $2,227,223            $150.67              6.3%             $175.62            198           5.1%
     2018             31              $63.1M               8.2%          $3,811,673            $107.36              5.3%             $160.45            181           5.2%
     2017             27              $28.3M               3.8%          $1,974,256            $116.47              7.1%             $143.29            161           5.3%
     2016             26              $25.1M               5.0%          $1,709,461            $100.79              5.6%             $125.71            142           5.6%
     2015             37              $31.8M               6.6%          $1,567,129            $82.73               6.6%             $110.25            124           5.9%
     2014             22              $18.5M               3.8%          $1,304,881            $87.39               7.2%             $96.56             109           6.2%
     2013             31              $13.6M               4.3%          $1,212,982            $70.24               7.0%             $85.77              97           6.5%
     2012             39              $11.2M               4.3%           $841,489             $64.90               8.3%             $79.64              90           6.8%
     2011             21              $19.5M               4.6%          $1,325,229            $60.63                 -              $77.20              87           6.9%
     2010             19              $10.4M               2.5%           $849,722             $63.46               7.6%             $75.74              85           7.1%
(1) Completed transaction data is based on actual arms-length sales transactions and levels are dependent on the mix of what happened to sell in the period.
(2) Market price trends data is based on the estimated price movement of all properties in the market, informed by actual transactions that have occurred.



                                                                                                                                                                   1/25/2021
                                                 Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                                                   Page 20

                                                                                                                                                EXHIBIT "5"
                                                                                                                                                   PAGE 65
             Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                                      Desc
                                                          Main Document    Page 72 of 283

Sale Trends
                                                                                                                                South Riverside Industrial

LOGISTICS SALES
                                                         Completed Transactions (1)                                                       Market Pricing Trends (2)

      Year          Deals              Volume            Turnover         Avg Price          Avg Price/SF      Avg Cap Rate          Price/SF        Price Index   Cap Rate

     2025              -                  -                   -                -                   -                  -              $225.40            277           4.7%
     2024              -                  -                   -                -                   -                  -              $221.16            272           4.7%
     2023              -                  -                   -                -                   -                  -              $214.60            264           4.8%
     2022              -                  -                   -                -                   -                  -              $202.95            250           4.8%
     2021              -                  -                   -                -                   -                  -              $183.42            226           4.9%
      YTD              4               $5.2M               1.4%          $2,330,000            $170.64                -              $175.14            215           5.0%
     2020             29             $143.9M              13.0%          $6,384,742            $83.14               5.7%             $173.32            213           5.0%
     2019             59             $137.2M              11.6%          $4,748,750            $110.43              5.9%             $158.87            195           5.1%
     2018             38              $69.7M               5.7%          $4,414,558            $109.65              6.4%             $145.75            179           5.2%
     2017             66              $51.4M               5.2%          $2,171,617            $123.40              5.9%             $130.91            161           5.3%
     2016             32              $22.1M               2.1%          $1,204,172            $108.71              5.4%             $115.65            142           5.5%
     2015             36               $44M                5.7%          $3,263,292            $74.34               6.5%             $101.52            125           5.8%
     2014             52              $59.5M              10.8%          $2,028,624            $63.00               7.7%             $88.40             109           6.2%
     2013             41              $15.6M               2.8%           $718,659             $73.00               7.6%             $79.29              97           6.5%
     2012             42              $42.3M               8.3%          $1,797,518            $50.10               8.0%             $73.47              90           6.7%
     2011             35              $20.9M               4.1%          $1,087,850            $59.08                 -              $71.74              88           6.8%
     2010             23               $6.3M               1.8%           $568,688             $76.25                 -              $70.33              86           6.9%
(1) Completed transaction data is based on actual arms-length sales transactions and levels are dependent on the mix of what happened to sell in the period.
(2) Market price trends data is based on the estimated price movement of all properties in the market, informed by actual transactions that have occurred.


FLEX SALES
                                                         Completed Transactions (1)                                                       Market Pricing Trends (2)

      Year          Deals              Volume            Turnover         Avg Price          Avg Price/SF      Avg Cap Rate          Price/SF        Price Index   Cap Rate

     2025              -                  -                   -                -                   -                  -              $290.90            262           5.0%
     2024              -                  -                   -                -                   -                  -              $285.94            257           5.0%
     2023              -                  -                   -                -                   -                  -              $277.86            250           5.0%
     2022              -                  -                   -                -                   -                  -              $263.02            237           5.0%
     2021              -                  -                   -                -                   -                  -              $238.05            214           5.1%
      YTD              1               $0.00               0.4%                -                   -                  -              $227.59            205           5.2%
     2020              5               $7.2M               2.0%          $4,900,000            $212.36                -              $225.26            203           5.2%
     2019             20              $13.8M               7.3%          $2,065,500            $132.38              6.2%             $208.90            188           5.3%
     2018             11              $15.7M               5.0%          $3,196,875            $182.86              5.7%             $193.59            174           5.4%
     2017             15                $4M                6.3%           $742,667             $142.81                -              $173.91            157           5.5%
     2016             16              $23.7M              14.7%          $2,185,505            $106.28              6.3%             $155.32            140           5.7%
     2015              9               $2.9M               2.8%           $865,000             $134.15                -              $136.77            123           6.0%
     2014              8              $14.3M               8.4%          $3,302,141            $99.37               9.5%             $120.26            108           6.4%
     2013             16               $9.1M               9.2%          $1,226,484            $96.01               5.2%             $107.70             97           6.7%
     2012             15               $5.1M               9.7%          $1,128,554            $80.59                 -              $100.53             91           7.0%
     2011             14               $4.4M               6.6%           $691,250             $57.39                 -              $96.77              87           7.1%
     2010             16               $6.8M               5.7%           $709,244             $74.72                 -              $95.19              86           7.3%
(1) Completed transaction data is based on actual arms-length sales transactions and levels are dependent on the mix of what happened to sell in the period.
(2) Market price trends data is based on the estimated price movement of all properties in the market, informed by actual transactions that have occurred.




                                                                                                                                                                   1/25/2021
                                                 Copyrighted report licensed to Connolly Commercial - 330500
                                                                                                                                                                   Page 21

                                                                                                                                                EXHIBIT "5"
                                                                                                                                                   PAGE 66
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 73 of 283




Primary Data Analysis – Industrial Sector

Industrial Price Trends / Time Adjustment Support – 4th Quarter 2018 vs 4th Quarter 2020

The following is our survey generated from CoStar data of the majority of improved industrial
property sales to measure price changes relative to prior periods, and indicate changing market
patterns. The data in the table, and especially the measured changes over each annual quarter,
were considered to indicate the subject property type price trends and estimate any time
adjustments. The most recent trends are given most weight, unless strongly inconsistent with
other recent periods. A comparison of the industrial building sale prices per foot follows:




State of California COVID-19 Status

In August 2020, the State of California introduced new guidelines for reopening businesses which
the state had ordered shuttered in response to COVID-19. These include a new four-tier color code
with designated thresholds that must be passed to move to the next tier.

Under these guidelines every county in California is assigned to a tier based on its test positivity and
adjusted case rate. At a minimum, counties must remain in a tier for at least 3 weeks before moving
forward. Data is reviewed weekly and tiers are updated on Tuesdays. To move forward, a county
must meet the next tier’s criteria for two consecutive weeks. If a county’s metrics worsen for two
consecutive weeks, it will be assigned a more restrictive tier.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      20
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 67
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 74 of 283




The four tiers are described as follows:

Widespread/Purple Tier: Many non-essential indoor business operations are closed. Most
counties including Riverside County remain in this category.

Substantial/Red Tier: Some non-essential indoor business operations are closed.

Moderate/Orange Tier: Some indoor business operations are open with modifications.

Minimal/Yellow Tier: Most indoor business operations are open with modifications.

The subject is located in Riverside County. Please refer to the chart and map on the following page.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      21
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 68
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 75 of 283




Broker Interview Responses

Numerous brokers familiar with the subject property type and area were interviewed during the
course of this and other recent similar property appraisals. Specifically, pertinent recent or
current broker interviews and responses include:

We spoke with several sale and leasing brokers during the course of this and other appraisal
assignments including Bill Faulkner of Allied Commercial Real Estate, Noah Samarin of DAUM
Commercial, John Mulrooney, Greg Diab, Paul Whitehouse, and Aleksey Zabolotsky of Lee &
Associates, Maria Babakitis of Keller Williams Realty, Brad Yates of Colliers International, Mia
Pham of Lee & Associates, Jennifer Esser of CamelotWest Commercial, Mike Adams of Stream
Realty Partners, Eric Darnell of Lee & Associates, and John Bosko of NAI Capital.

All brokers interviewed stated there has been some impact on current lease transactions related to
Covid-19. Brokers stated landlords are allowing for more concessions such as free rent along
with an additional month added to the lease term. Additionally, all brokers stated new lease
transactions and inquiries have slowed significantly, with the greatest impact on local “mom and
pop” retailers and manufacturers that have virtually disappeared from the market.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      22
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 69
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                             Main Document    Page 76 of 283




Current escrows / sale transactions have shown some impact thus far, including cancelled
transactions and buyers attempting to take advantage of the current economic market to
renegotiate already agreed-upon purchase prices; however, sellers are not necessarily agreeing.
Additionally, with lending requirements changing almost daily, all brokers interviewed stated
they expect “some” impact from the Covid-19 pandemic though there is no general consensus at
this time.

Brokers also stated the subject has far too much office build-out for any current users in the
market. Since demand for office space has significantly decreased due to Covid-19 and
movement restrictions causing more people to work remotely, the subject’s office build-out far
exceeds demand in the current market. Most opinions revolved around giving credit to the
ground floor office space only, with minimal to no credit for the “stacked” upper floor office
build-out.

Additionally, brokers interviewed stated the subject’s “clean room” space is overbuilt for the
current market, and no future user would benefit from the current configuration. Most brokers
agreed that the “clean room” space should be removed, and the space made available for typical
warehouse storage area.

Finally, the subject’s relatively low coverage area indicates surplus land. The subject is not
within the current path of development and the surplus land area will likely not be developed in
the near term. Local brokers indicated a surplus land value of $4/SF to $5/SF, compared to full
site values near $10/SF and higher for land area within the path of development and within
superior locations in the city.



Conclusion

Depending on the location and property type, the subject wider market area has, since the 2009
end of the Great Recession, have generally experienced: 1) strong occupancy and increasing
prices value increases in apartment properties, and; 2) sale price and rental rate increases in most
industrial property values and occupancy in specific size single-user buildings and most multi-
tenant properties, including new speculative and build-to-suit development intentions increasing,
and; 3) some newer anchored or well-located retail properties showing demand, though many
older or secondary commercial properties have seen selective interest, and 4) office properties,
that were considered the most over-built sectors, have shown vacancy and rent stabilization and
trends, while the strongest office markets and properties, especially medical space, has seen
stable to strong absorption and some rent increases. To date, the varied pace of absorption, rent
increases, and sales volume, and generalized price and/or capitalization rate trends varies.
However, the conclusions in this report reflect analysis of the most pertinent data as it applies to
the subject.

21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      23
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 70
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                      Desc
                                            Main Document    Page 77 of 283




                                            PROPERTY DESCRIPTION

Site Data and Description

The subject site details are derived from public records, discussions with the owner representative,
and personal inspection. Also, a colored aerial photo illustrating the site, surroundings, and any
improvements follow within this report. Please refer to the assumptions and limiting conditions for
reliability assumed.


 Address/Location:                          The subject site is located at 30590 Cochise Circle in the
                                            incorporated City of Murrieta. The location is generally at the
                                            eastern terminus of Cochise Circle, east of Briggs Road and
                                            Winchester Road/Highway 79.
 Assessor's Parcel Number:                  963-070-017
 Site Area:                                 The subject site is 760,993 SF or 17.47-acres, estimated as both the
                                            gross and net usable areas. The sale comparable properties used in
                                            the Sales Comparison Approach had coverage ratios ranging from
                                            21% to 47% with a 35% average. Based on the average, the subject
                                            is estimated to have approximately 10.91-acres/475,279 SF of
                                            surplus land area. This is considered and analyzed later in this
                                            report.
 Frontage & Depth:                          The subject parcel is an interior parcel accessed via two small roads
                                            that connect to Cochise Circle on the west and Magdas Colorado
                                            Street on the north. Refer to parcel map in this report.
 Accessibility:                             Fair to Average due to the subject’s interior location. Based on
                                            physical inspection, there is one curb cut for vehicle access on
                                            Cochise Circle and one on Magdas Colorado Street.
 Visibility:                                Fair to Average due to the site’s interior location.
 Shape:                                     Irregular; please refer to the Parcel Map.
 Topography and Drainage:                   Sloping generally from north to south. Drainage appears adequate,
                                            though the site was not inspected during inclement weather and any
                                            adverse drainage flow was not apparent.
 Soil Conditions:                           No unusual conditions appear to exist or were disclosed. The soil
                                            appears stable but a soils report was not provided. See the
                                            Assumptions and Limiting Conditions.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank               24
                                                                                                       EXHIBIT "5"
                                                                                                          PAGE 71
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                            Main Document    Page 78 of 283




 Easements:                                 A title report was provided to consult for easements affecting the
                                            site. The reported easements appear to be for road and utility
                                            purposes as are typical for neighboring sites.


                                            There are a number of Exceptions noted in the addenda title report,
                                            including three liens for unsecured property taxes filed by Riverside
                                            County in 2018/2019, 2019/2020, and 2020/2021. Additionally,
                                            there are two notices of default by First American Title Insurance
                                            Company from 2018 and 2019, an “Environmental Constraint”
                                            noted (#12 with no supporting documentation), and an Avigation
                                            Easement (#5) that allows for airplanes to fly above the subject
                                            property on their approach to French Valley Airport.
 Surrounding Properties:                    North – Industrial Properties, Retail Properties along Benton Road
                                            South – Vacant Land
                                            East – Vacant Land, Industrial Properties
                                            West – Self-Storage Facility with a separate RV Storage Lot


 Utilities:                                 Servicing Agency                                    Availability

    Electricity                             Edison                                              At site
    Gas                                     So. Calif. Gas Co.                                  At site
    Water                                   City Agency                                         At site
    Sewer                                   City Agency                                         At site
    Telephone                               Verizon or ATT                                      At site


Environmental Observations

No evidence of hazardous waste and/or toxic materials was visible; the appraiser has no
knowledge of the existence of these substances. However, the appraiser is not qualified to detect
hazardous waste and/or toxic materials. See paragraph number 12 of the Assumptions and
Limiting Conditions.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                     25
                                                                                                               EXHIBIT "5"
                                                                                                                  PAGE 72
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                          Main Document    Page 79 of 283




                                                         Subject Parcel Map




                                                      Subject Overhead View




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        26
                                                                                                 EXHIBIT "5"
                                                                                                    PAGE 73
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 80 of 283




Flood Zone

The subject property is located in Flood Zone D, Community Panel Number 060245. Zone D is an
unstudied area where base flood elevations (BFEs) are unknown. The subject location and its area
flood hazards are shown in the following FEMA Flood Map:

                                                         Subject Flood Map




Earthquake Zone

Current “Alquist – Priolo Earthquake Fault Zone” and “Seismic Hazard Zone” maps from the
California Department of Conservation were reviewed by the appraiser. Based on official maps
of Alquist-Priolo earthquake fault zones, the subject property is not located within an Earthquake
Fault Zone or within the boundaries of a Special Studies zone. Of note, most of California is
considered to be subject to some level of seismic activity; please refer to the Assumptions and
Limiting Conditions.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      27
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 74
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                             Main Document    Page 81 of 283




Zoning

According to the Murrieta City Planning Department, the subject is zoned I-P – Industrial Park.
The general plan and zoning show industrial is the primary use in this zone, with the full range of
uses from the zoning ordinance retained in the work file. The subject zoning and that of the
surrounding properties are illustrated in the following map:

                                                       Subject Zoning Map




The minimum site size for the subject property in the I-P – Industrial Park zone is 20,000 SF.
The setback requirements are 25 feet in the front, 10 feet on the sides, and 15 feet in the rear.
The maximum building height in this zone is 35 feet.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      28
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 75
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                             Main Document    Page 82 of 283




The parking requirements are 1 space per 250 SF of gross floor area for office area, plus 1 space
per 1,000 SF of gross floor area of storage area. Based on the subject’s current building square
footage and configuration, and highest and best use as warehouse space, the subject site would
be required to have 253 parking spaces. The subject has 327 striped asphalt parking spaces.
This equates to 2.68 spaces per 1,000 SF of building area, or a 2.7:1 ratio. This parking ratio
conforms to zoning and is superior for the area and adequate for the subject use. The parking
ratio and utility are considered in the comparable analysis.

Based on the legal requirements and the actual development description, the subject is estimated
to be a legal conforming use of the site with regard to improvements and parking.

No Covenants, Conditions, and Restrictions (CC&R’s) were supplied to review. This analysis
assumes that any CC&R’s affecting the property are typical, without onerous terms or an above-
market fee. Any fee would assumedly provide services commensurate with the level of
maintenance included in the subject value projection.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      29
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 76
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 83 of 283




Assessed Values and Taxes

The subject site is identified as Assessor Parcel Number (APN) 963-070-017. The current local
tax rate area (TRA) and corresponding property tax assessment rate is 1.04059%. The most
recent available total assessed value shown in public records, assessor records or the subject tax
bill is $8,701,905, and the total annual tax premium is $92,239.18. The special assessments
portion of the annual total taxes is $1,688.02. The breakdown and details from either the tax bill
or assessors records are copied in the addenda. The rate and rounded special assessments
estimate are incorporated into the upcoming Income Approach value assumptions.

California's Proposition 13 limited the maximum ad valorem tax on real property to 1.0% of the
full cash value of a property as of March 1, 1975. Property created or sold subsequent to that
date will bear full cash value as of the time sold or created, plus a 2.0% maximum annual
increase. Taxes levied to cover bonded indebtedness for county, city, school, or other taxing
agencies are added to the basic 1.0% rate. The subject would be re-assessed if sold.

The definition of market value implies a property sale will occur. Correspondingly, any tax
estimate forecasted for valuation purposes assumes a sale occurs, the property is re-assessed, and
the anticipated taxes (including special assessments) are all based on the value estimated in this
appraisal.



Fixed / Special Assessments / Bonds

The fixed / special assessments that encumber the subject are typical for similar properties in the
neighborhood and area. They do not have a negative impact on the subject property value.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      30
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 77
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                 Desc
                                             Main Document    Page 84 of 283




Improvement Description

The property inspection and review of available information and the lease agreement (discussed in
the Income Approach section of this report) indicate the subject improvements are described as
follows:

The appraised subject is the leased fee interest in a 100% leased/occupied multi-user industrial
building property. The property is currently 70% owner-occupied and 30% leased to four tenants.
The 1995-built concrete tilt-up, 2-story, stairwell (2) and elevator (1) served building has estimated
122,388 SF net rentable and gross building areas (NRA and GBA). The building interior is
demised with 43,456 SF / 36% of NRA of 2-story office improvement build-out, approximately
8,000 SF / 6% of NRA of warehouse area having a 20’ clear height and 2 roll-up loading doors, and
the remaining 70,932 SF / 58% of NRA is currently built out as “clean room” space with vinyl
flooring, dropped ceiling tiles, air conditioning, and multiple power and compressed air attachments
throughout the building. The I-P – Industrial Park-zoned level, irregular shaped site is 17.47-acres /
760,993 SF, partly paved and landscaped surrounding the building. The property has a 13% site
coverage ratio and 327 parking spaces for a 2.7:1 parking ratio. The low coverage ratio indicates
surplus land area discussed in the report. The property condition overall is estimated as average.


                                                    Interior Space Distribution
                                                        Office Area Build-Out -                 Ground Floor:    21,728 SF
                                                                                                  Upper Floor:   21,728 SF
       36%                                                                                  Total Office Area:   43,456 SF
       58%                              “Clean Room” Build-Out (super-adequate)                                  70,932 SF
        6%                                               Warehouse / Storage                                      8,000 SF
      100%                                              TOTAL NRA / GBA                                          122,388 SF
*The sizes noted above were confirmed via the provided lease agreement and reasonably verified upon inspection.


It should be noted that only the ground floor office space is currently occupied; it is leased to an
arms-length tenant for the next 19 months. The upper floor office space is not currently used.
Also, the majority of the “clean room” space is currently not used. A small portion of this space,
+/-12,000 SF, is leased to three tenants. However, the lease agreements and other terms of
occupancy were not provided to the appraiser.

During the on-site inspection, it appeared that the majority of the subject building was not being
used. The appraisers were not granted access to the leased ground floor office space since the
tenant is a secure government contractor. However, the on-site facilities manager stated the
build-out was very similar to the upper floor office build-out that was inspected.


21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                          31
                                                                                                                   EXHIBIT "5"
                                                                                                                      PAGE 78
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                            Main Document    Page 85 of 283




 CONSTRUCTION COMPONENTS:
      Improvement Type:                                        Currently one multi-user demised, 2-story industrial
                                                               building. See illustrations in this report.
      Foundation:                                              Poured reinforced concrete slab.
      Structural System:                                       Concrete tilt-up panels.
      Roof:                                                    Wood Truss System & built-up composition cover.
      Exterior Walls:                                          Concrete tilt-up panels.
      Interior Walls:                                          Painted or wallpapered drywall in office and clean
                                                               room areas, concrete panels in the warehouse area.
      Floor Finish:                                            Carpet and vinyl tile in office area, vinyl flooring in
                                                               the clean room area, concrete in warehouse area.
      Ceilings:                                                Gypboard and dropped acoustic panels in the office
                                                               and clean room areas, open in warehouse area.
      Heating & Air Conditioning:                              Roof and ground-mounted central HVAC provided to
                                                               the entire building.
      Restrooms:                                               Multiple restrooms throughout the building.
      Fire Safety:                                             Fully sprinklered.
      Energy Conservation:                                     Typical
      ADA Compliance:                                          See paragraph 13 of Assumptions and Limiting
                                                               Conditions.
      Clear / Truss Height:                                    20’
      Loading Doors:                                           2 Ground-level metal roll-up loading doors.



Estimated Remaining Economic Life

The subject improvements were built in 1995. Their actual age as of the appraisal date is 26-
years. The effective age is estimated at 15 years. Correspondingly, the subject improvements
are estimated to have a 40-year remaining economic life based on a 55-year total economic life
shown in the Marshall Valuation Service.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                    32
                                                                                                             EXHIBIT "5"
                                                                                                                PAGE 79
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 86 of 283




Personal Property/Trade Fixtures - FF&E

Though the subject building interior finish is designed specifically for industrial users,
removable specialty trade fixtures, personal property or other FF&E (furniture, fixtures and
equipment) are not part of the real estate or included in this report.

A floor plan illustration of the subject building follows on the next page.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      33
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 80
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                          Main Document    Page 87 of 283




                                                   Subject Building Floorplan

                                                              Ground Floor




                                                          Upper Floor Office




 Photographs of the subject property are shown in the following pages:




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        34
                                                                                                 EXHIBIT "5"
                                                                                                    PAGE 81
Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                           Main Document    Page 88 of 283




                                                      Subject Property Photos

                                                            Subject Overview




                                                            Subject Overview




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        35
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 82
Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                           Main Document    Page 89 of 283




                                                      Subject Property Photos

                                                            Subject Overview




                                                            Subject Overview




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        36
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 83
Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                           Main Document    Page 90 of 283




                                                      Subject Property Photos

                                               Typical Interior View – Office Area




                                               Typical Interior View – Office Area




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        37
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 84
Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                           Main Document    Page 91 of 283




                                                      Subject Property Photos

                                          Typical Interior View – Clean Room Area




                                          Typical Interior View – Clean Room Area




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        38
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 85
Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                           Main Document    Page 92 of 283




                                                      Subject Property Photos

                                          Typical Interior View – Clean Room Area




                                           Typical Interior View – Warehouse Area




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        39
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 86
Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                           Main Document    Page 93 of 283




                                                      Subject Property Photos

                                                            Surplus Land Area




                                                            Surplus Land Area




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        40
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 87
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                                          Main Document    Page 94 of 283




                                                      Subject Property Photos

                                                Street Scene Looking East on
                                          Cochise Circle, Subject in Front of Camera




                                                Street Scene Looking West on
                                            Cochise Circle, Subject Behind Camera




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        41
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 88
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                             Main Document    Page 95 of 283




Insurable Value

For the subject property industrial type, a Marshal Valuation Service (MVS) cost multiplier was
selected based on the subject’s quality and physical characteristics. This multiplier was then
adjusted for sprinklers, floor area, other pertinent property traits, and applicable local area cost
multipliers. The building improvement Insurable Value calculation is estimated as $10,630,000.
Please refer to the following Insurable Value worksheet.

A Replacement Cost New calculation does not change the intended user or the intended
purpose of the appraisal. The appraiser assumes no liability for providing an Insurable
Replacement Cost calculation, which is not an appraised value, and does not guarantee that
any estimate or opinion results in the subject property being fully insured for any possible loss
sustained. The appraiser recommends an insurance professional be consulted. The Insurable
Replacement Cost estimate may not be a reliable replacement or reproduction cost for any
date other than the appraisal date of report due to changing labor and materials costs, as well
as changing building codes and governmental regulations and requirements.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      42
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 89
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                     Desc
                                            Main Document    Page 96 of 283




            INSURABLE REPLACEMENT COST ESTIMATE
PROPERTY:                                                   Owner-User Idustrial Prop.
LOCATION:                                                   30590 Cochise Circle
                                                            Murrieta
PROPERTY DESCRIPTION:                                       Flex/R&D As Is


INSURABLE REPLACEMENT COST CALCULATIONS:


                  Building #:                  A

        Building Size (SF):                122,388

           Structure Class:                    C

       Marshall Valuation               Sec 14; Pg 16
       Service Reference:
(or source referenced)

             Base Cost PSF:            $            68.02

                  Plus (PSF)
                 Sprinklers >          $             2.00
                            >
                            >
                            >
                    Subtotal:          $           70.02 $                -      $              -   $        -   $          -

            Multipliers
        Number of Stories:                   1.00
         Height Per Story:                   1.00
               Perimeter:                    1.00
          Calculator Cost:                   1.06
                    Local:                   1.17

        Adjusted Cost PSF:             $           86.84 $                -      $              -   $        -   $          -


    Insurable Replacement               $10,628,028                $0                    $0             $0            $0
       Cost of Structures:
        Personal Property                    $0                    $0                   $0              $0            $0
                    Total:              $10,630,000                $0                   $0              $0            $0




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                              43
                                                                                                                     EXHIBIT "5"
                                                                                                                        PAGE 90
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                             Main Document    Page 97 of 283




                                          ANALYSIS AND VALUATION

INTRODUCTION

As required by USPAP, this section includes a summary of the information analyzed, the appraisal
methods and techniques employed, and reasoning that supports the analyses, opinions, and
conclusions. There are also explanations of any Sales Comparison Approach, Cost Approach, or
Income Approach Exclusions.

Analysis and valuation of the subject property involves determining its highest and best use and
estimating the subject property value in accordance with current appraisal theory and standards.
Highest and best use analysis is critical to the appraisal problem. In the highest and best use
analysis, the appraiser defines the composition of the subject property, and this in turn determines
the appropriate valuation methodology. The highest and best use analysis links the "Descriptions"
sections of the appraisal report with the valuation sections.

According to current appraisal theory, there are three approaches to valuing improved properties.
These are the Cost Approach, the Sales Comparison Approach, and the Income Approach. The type
and age of the property and the quantity and quality of data affect the applicability of each approach
for a specific appraisal problem.

The Cost Approach is based upon the principle that an informed purchaser would pay no more than
the cost to produce a substitute property with the same utility as the subject property. The Cost
Approach components are considered to reflect a potential typical buyer's replacement thought
process, which would also be in general market terms. The cost estimate may also show or measure
the feasibility in comparison to other approaches. It is particularly applicable when the property
being appraised involves relatively new improvements that represent the highest and best use of the
land or when relatively unique or specialized improvements are on the site and for which there
exists no comparable properties on the market.

The Income Approach is widely applied in appraising income-producing properties. The Income
Approach is based on the principle of anticipation, that value is the present worth of anticipated
future benefits or income forecast to be derived from ownership of the property rights being
appraised. The Income Approach also relies upon market data to establish current market rents and
expense levels to arrive at an expected net operating income. Anticipated present and future net
operating income, as well as any future reversions, are discounted to a present worth figure through
the capitalization process.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      44
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 91
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 98 of 283




The Sales Comparison Approach applies the principle of substitution, based on the premise that an
informed, prudent and rational purchaser would pay no more for a property than the cost to acquire
a similar, competitive property with the same utility as of the date of valuation. The Sales
Comparison Approach is applicable to valuating all types of real property interests when sufficient
recent transactions indicate value patterns in the market. It is the most direct and straightforward
approach when data are available. This appraisal technique is dependent upon analyzing truly
comparable sales data that occurred recently enough to reflect market conditions relative to the time
period of the subject appraisal. When transaction data on comparable properties are not available,
however, the applicability of the Sales Comparison Approach may be limited.

Resulting indications from the three approaches are correlated into a final value estimate for the
subject property. It is not always possible or practicable to use all three approaches to value. The
nature of the property being appraised, and the amount, quality, and type of data available dictates
the use of each of the three approaches.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      45
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 92
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                            Main Document    Page 99 of 283




Highest and Best Use Analysis

The Highest and Best Use in this appraisal is generally defined according to information in the
Appraisal Institute, The Appraisal of Real Estate, 14th Edition, page 333, as: The reasonably
probable use that produces the most benefits and highest land value at any given time.

Highest and best use was defined in the 6th edition of The Dictionary of Real Estate Appraisal as:

  The reasonably probable and legal use of vacant land or an improved property that is
  physically possible, appropriately supported, financially feasible and that results in the
  highest value. The four criteria the highest and best use must meet are legal permissibility,
  physical possibility, financial feasibility, and maximum productivity. Alternatively, the
  probable use of land or improved property - specific with respect to the user and timing of the
  use - that is adequately supported and results in the highest present value.

A property's highest and best use is determined by competitive forces in the market where the
property is located. It may or may not reflect the current or proposed use. Indirectly, highest and
best use analysis addresses who would be the most probable buyer of the subject property
(owner/user vs. investor, for example) and what would be the most probable marketing scenario (for
example, would the property sell in its entirety to one buyer or would it most likely be sold off in
portions to a number of buyers).

An appraisal involving existing improvements must properly develop highest and best use
conclusions from two perspectives: as if the site were vacant, and as currently improved. The test of
financial feasibility of the property as improved addresses the market demand for the subject only
in its current state.



Highest and Best Use of the Site As Vacant

This analysis answers: If the site is or were vacant, what use should be made of it? What type of
building or other improvements, if any, should be constructed on the site, and when? Highest
and best use as if vacant tests: of those uses that are physically possible, legally permissible, and
financially feasible, which use is maximally productive?




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      46
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 93
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 100 of 283




Physically Possible

Development constraints imposed on a site include its configuration, size, topography, location
and access.

The subject consists of a parcel that is much larger in size based on the comparable market use
sales. The parcel could physically accommodate a variety of uses. It is also larger in size
compared to other industrial sites that have been developed in the neighborhood and immediate
area.

All necessary utilities are available at the site and street improvements are in place. Access and
visibility to the site are fair to average, since it is an interior parcel. Consequently, the site’s
physical attributes are fair to average.



Legally Permissible

The I-P – Industrial Park zoning designates industrial use on this site, according to Riverside
County zoning officials. Another use would require a variance, which would be unlikely.



Financially Feasible

A detailed operating analysis on every possible feasible use was not performed, but it is reasonable
to assume that allowed uses are typically most feasible for the site. Based on indications from other
developments and broker opinions, certain uses of the site are estimated to be more likely than
others. Additionally, the value of most developed properties exceeds the industrial land values in
the area.

The site is not zoned for retail, office, commercial, or residential uses, and the site’s frontage and
surrounding properties are not conducive to any use but industrial. Therefore, an atypical use
would likely not be financially feasible from a lease or sale perspective.



Maximally Productive

Of the legally allowed, physically possible, and estimated financially feasible uses, the
maximally productive use of the parcel is estimated to be for development of an industrial use,
similar to the uses of competing sites.



21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      47
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 94
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 101 of 283




Highest and Best Use as Improved

The subject property has building improvements existing in its current state. In determining highest
and best use as improved, questions must be addressed using the four criteria (physically possible,
legally permissible, financially feasible, and maximally productive) as tools. This "improved"
scenario is typically applied to construction above ground but can also be applicable to site
improvements necessary to make the site ready for construction of buildings.



Physically Possible

The subject’s existing industrial building and site improvements on the site are physically possible,
as evidenced by its existence.



Legally Permissible

The I-P – Industrial Park use legally allows the existing development according to available zoning
and planning information.



Financial Feasibility

The subject property’s improved value as estimated in this appraisal exceeds a market-based
estimate of vacant land value. Operated as an industrial use property, the subject is currently
financially feasible. The subject building is currently partially owner-occupied and partially leased.
The Sale Comparable properties considered and analyzed in this report indicate this is a common
occupancy type for industrial properties in the subject’s size range.



Maximally Productive

As discussed, the subject’s existing use and improvements are super adequate at this time. The
43,456 SF / 36% of NRA office build-out is far more than any other industrial property in the
current market. Additionally, only the ground floor office space is leased for the next 19 months,
while the upper floor “stacked” office space is currently unused.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      48
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 95
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 102 of 283




Also as discussed, the subject’s “clean room” build-out is functionally obsolete as it was
originally developed for a specific user (Abbot Laboratories) and would not be used by any
future user for the foreseeable future. Market demand, with support from local brokers, indicate
the clean room space should be renovated to typical warehouse storage space in order to achieve
the subject’s highest and best use.


Conclusion - Highest and Best Use

The highest and best use as vacant is to be for development of an industrial use similar to the
uses of competing sites.

The As Improved analysis of the subject is developed as an industrial property. Based on
discussions with the county planning department, personal inspection, market comparisons, and
income analysis, it was determined that the subject as developed is legally allowed, physically
possible, and financially feasible. The property value as developed exceeds a general value estimate
of the site. However, as it exists, the building improvements warrant renovation to more typical
industrial warehouse space as discussed. Therefore, the Highest and Best Use of the site as
improved is to renovate the subject building interior to typical industrial warehouse space and
operate as a partially owner-occupied, partially leased industrial property.



Most Probable Buyer

The most probable buyer of the subject property is a partial owner/user with the ability to lease a
portion of the property to tenants. This purchaser profile is reflective of a highest and best use
owner and conforms to the majority of competitive property ownership interests in the market.



Pertinent Subject Analysis and Valuation Methods

Two approaches to value, Income and Sales Comparison, were considered relevant to estimate the
subject value. The Income Approach is warranted because the improved property can be leased to
tenants. The Sales Comparison Approach to estimate the market value was warranted since the
subject is mostly owned in fee, and similar properties actively transfer.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      49
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 96
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 103 of 283




Area property owners, buyers, and industrial property brokers state they generally do not consider
cost when estimating the value or price of an existing property such as the subject. Additionally,
there are very few sources to derive a reliable estimate of the subject building’s developable land
value and physical building depreciation without an arbitrary economic obsolescence estimate.
Correspondingly, a Cost Approach was not performed, which is not a USPAP violation and the
resulting valuation corresponds to the client’s request. The exclusion of a Cost Approach did not
affect the credibility or reliability of the overall value estimate based on the Income and Sales
Comparison Approach indicators.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      50
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 97
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                                         Main Document    Page 104 of 283




                                                  MARKET VALUE AS IS




  21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        51
                                                                                                  EXHIBIT "5"
                                                                                                     PAGE 98
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 105 of 283




INCOME CAPITALIZATION APPROACH

Methodology

The Income Approach involves capitalizing net operating income to produce a value indication.
The property’s potential income is calculated and deductions are made for vacancy and
collection loss and expenses, and calculated to derive an estimated prospective net operating
income (NOI). There are two NOI capitalization methods, Direct Capitalization and yield or
DCF capitalization.

Direct Capitalization analysis involves converting the stabilized net operating income into a
value indication by dividing it by an appropriate overall capitalization rate (Ro) also referred to
as the OAR. These rates are typically derived from comparable sales and pertinent market
survey data and opinions.

Yield capitalization or DCF analysis converts future benefits to present value by discounting the
future benefits (cash flow) at an appropriate yield rate (Yo.) The appropriate rate is selected by
analyzing market evidence pertaining to the yield anticipated by typical investors over a
projected holding period for which all cash flows and their patterns and relationships have been
identified. In the DCF analysis, the procedure generally takes specified quantity, variability,
timing, and duration of periodic income (including the reversion) and discounts it to a present
value at a specified yield rate. These rates are less readily available (than OARs) and often
derived from published source data and market investor opinions.

Stabilized operating terms for the subject property type are relatively uncomplicated and
adequately equated to value via Direct Capitalization analysis. Consistent with market
participant opinions, only a Direct Capitalization analysis was performed. A DCF would
introduce too many assumptions to be a reliable valuation method.



Subject Existing Contract Revenue

The first step in the Income Approach is analysis of any existing revenue. The owner’s current
rent roll was provided for review. The rent roll provided only tenant names, space sizes, and
current rents; only one lease agreement was provided for review. Though requested, no historic
operating data was provided for review. The property was 100% leased/occupied as of the
appraisal date; 70% owner-occupied and 30% leased to four tenants. The appraiser’s
reconstructed rent roll based on the one provided lease and the owner-provided rent roll, as well
as an abstract of the only provided lease agreement follow.



21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      52
                                                                                                EXHIBIT "5"
                                                                                                   PAGE 99
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                          Desc
                                            Main Document    Page 106 of 283




                                          Appraiser’s Reconstructed Rent Roll
                                                  SUITE          START       CURRENT EFFECTIVE
                        TENANT                                                                              #    EXPIRATIO N
                                                 SIZE SF          DATE       RENT/MO . RENT/SF

                 Owner-Occupied Space            80,388

                       Pharmaxx
                                                  2,400
                  (owner-related space)
                     ExxelUSA Inc.
                                                  1,100
                  (owner-related space)
                       Ampharco
                                                  2,000
                  (owner-related space)

             Total O wne r-Re late d Space       85,888

                      II-VI Optical              24,500       9/1/2017         $25,292          $1.03       60    8/31/2022

                  Mask Company N95                4,000

                   Pharmaxx Medical               4,000                          Information Not Provided

                  MedLab Pharma Inc.              4,000

                         TO TAL                  122,388 SF                    $25,292

                                 O CCUPIED 122,388 SF                           100%

                                    VACANT          0       SF                    0%



The subject property owner, along with three businesses related to subject property ownership
occupy approximately 85,888 SF or 70% of NRA. The remaining 30% of NRA or 36,500 SF is
leased to four reported arms-length tenants. Only one lease agreement was provided for review.
An abstract of the lease terms follows:




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                    53
                                                                                                                              EXHIBIT "5"
                                                                                                                                PAGE 100
Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                Desc
                                       Main Document    Page 107 of 283




                                                                Lease Abstract
                                                            II-IV Optical Systems

     Lease/Commencement Date:                               April 19, 2017 / September 1, 2017

     Lessor :                                               Bioxxel, LLC

     Lessee :                                               II-VI Optical Systems, Inc.

     Property Description :                                 “…approximately 21,728 rentable SF of first floor office
                                                            space.” (It should be noted the provided rent roll shows the
                                                            leased space is 24,500 SF, though no amendment or other
                                                            documentation was provided showing the increase in leased
                                                            space.)

     Term :                                                 5 years, ending August 31, 2022 (19 months remaining)

     Renewal Options :                                      One 5-year option to renew the lease.

     Rent Schedule :                                        Years Monthly Rent
     CURRENT (per rent roll)                                4     $25,292.04/mo.                     (=$1.03/SF/Mo.)

     Expenses :                                             Effectively Gross terms per lease that in summary shows
                                                            Landlord pays all operating expenses except interior space
                                                            electricity and janitorial services.

    As stated, no other documentation was provided regarding the tenant’s expanded space or amended
    rent including any increase in the 5th year of the lease. This leased space is nearly 100% office build-
    out; the expanded 2,772 SF is “clean room” space.




     21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                       54
                                                                                                                 EXHIBIT "5"
                                                                                                                   PAGE 101
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 108 of 283




Market Rental Data

The subject currently consists of 36% office build-out, 58% clean room space, and 6%
warehouse space. The subject’s highest and best use was estimated to be for partial owner-use
and partially leased to tenants. Additionally, the “clean room” space would need to be renovated
to more typical industrial warehouse space to meet current market demand.

The majority of lease data reviewed, in addition to broker opinions indicate leased spaces
between 47,000 SF and 116,000 SF, and one lease was found for 133,993 SF. This is the space
range used for analysis purposes.

A search was made for recent leases of comparable spaces in the market, in order to estimate a
market rental rate for the subject. An average number of recent leases of competitive industrial
properties were found and considered for this analysis. Numerous other rental listings were also
considered and analyzed as support. A prospective lessee or subject property buyer would likely
only have available the same or similar data set to consider when estimating subject rent (or
supporting its existing rent).

Rental listing sources, including other buildings, leasing brokers, a variety of subscription
services, and proprietary data, were searched for available space for lease with characteristics
similar to the subject property. Data found included spaces in a 40,000 SF to 100,000 SF range,
listed for $0.73/SF to $0.85/SF gross or equivalent monthly rents. The most pertinent listing to
the subject was included in the Lease Comparable adjustment grid as Comparable No. 5.

The best, most recent and local available comparable market data within the same or competitive
areas were used to estimate subject market rent. A concerted effort was made to use leases with
terms common to the market and similar overall or at least bracketing the subject characteristics.
When certain aspects of the comparables differed from the subject, it was necessary to adjust the
rentals to compare to the subject characteristics. The following discussions compare the data to
the subject and explain the adjustments derived and applied. The adjustment grid reflects
comparable lease details such as locations, lease terms, and required adjustments as well as the
resulting adjusted indicated rent ranges and estimate of subject market rent. Photographs of each
property follow the comparable rent presentation grid.



Effective Rent

Effective rent indications were the standard for comparison. The effective rent is derived by
adjusting for influences of non-market concessions, differing tenant improvement (TI) cost
allowances, rental abatements (free rent), and shorter or longer-than-normal lease periods.


21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      55
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 102
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 109 of 283




Recent leases of similar industrial property spaces are leased on a variety of rental terms. The
rent survey found the majority of leases were signed based on gross terms similar to the subject.
This is the basis that will be utilized in the income analysis. In a gross lease the tenant is only
responsible for their rent and their own utilities, with the landlord paying all other expenses.
Lease No. 2 was based on gross terms and did not require adjusting. However, Lease Nos. 1, 3,
and 5 were based on NNN terms warranting the adjustments shown in the grid. Additionally,
Lease No. 4 was based on Industrial Gross (IG) terms warranting the adjustment shown in the
grid

None of the lease comparables included abated rent. The leases reviewed also had no TI
allowances. Therefore, none are included in market lease rates. Typically, any TI allowance
exceeding the market amount is amortized as additional rent above the market base.

The most common lease periods in the market ranged from three to five years with a 5-year
majority. Lease terms of all the comparables were for similar periods and did not require
adjusting.



Market Conditions

Differences in market conditions usually relate to changes over time. Economic indicators have
declined and real property trends have varied. The lease comparables and listings used were
very current. Overall, there has been no measurable trend between the current date and when the
comparable leases were executed. Therefore, no time adjustments were applied.

Lease No. 5 was a current listing and not an executed lease transaction. Area brokers report that
suites typically do not have executed leases at full listed rents. Accordingly Lease No. 5 was
adjusted downward as shown in the grid.



Location /Access / Exposure / Visibility Adjustments

The rental comparables were adjusted in comparison to the subject for location, and related or
specific access / exposure / visibility considerations if pertinent. The quantified adjustment
amounts were derived by either pairing of similar properties or general land value differences in
opposing areas. The resulting location adjustment results are shown on the following grid.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      56
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 103
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 110 of 283




Physical Difference Adjustments

The rentals were also adjusted to the subject for physical differences. The building quality,
condition, age, and other adjustments quantify rent differentials a tenant might pay for different
building or property characteristics. These include percentage or quality of interior office build-
out in a building, or functional design, or permanent condition estimates. A subject having
curable below-average condition impact may be compared as if in typical market condition, and
warrant a deduction after the final valuation estimate. Rents were adjusted for only measurable
usable land area differences, derived by either data pairings or estimating the amortized rent for
the land percentage differential.



Individual Lease Comparable Analysis

The rentals were compared to the subject property in the following discussions, with the
concluded quantified adjustments shown in the subsequent grid:




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      57
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 104
              Lease Comparable Adjustment Grid
                                                                 LEASE COMPARABLE ADJUSTMENT GRID
                      Item                        Subject                      Comparable #1                  Comparable #2                 Comparable #3                  Comparable #4                  Comparable #5

              Property Address            30590 Cochise Circle        1160 W Rincon Street             27731 Diaz Road              7345 Sycamore Canyon            43085 Business Park Dr.        40750 County Center Dr.

              City, CA                    Murrieta                    Corona                           Temecula                     Riverside                       Temecula                       Temecula
              Tenant Name                                             Mascot Int'l Logistics           Industrial User              Industrial User                 Cali-Wine and Vine             Listing
              Lease Rate/SF                                                                    $0.69                      $0.75                             $0.55                        $0.75           Asking         $0.63
                                                                                                                                                                                                                                                           Case 8:21-bk-10256-TA




              Expense Basis                          Gross                           NNN       $0.10             Gross                         NNN          $0.10                 IG     $0.06                 NNN        $0.10
              Start Date                                                        Oct-20                        Oct-20                        May-20                         Jan-20                          Listing      -$0.07
              Lease Term                                                  60 Months                      36 Months                     60 Months                      36 Months                           Months
              Rent Adjustments                                                 CPI                                 CPI                           CPI                             CPI                            CPI
              Free Rent (Mos.)                                             0     Months                   0    Months                   0    Months                    0    Months                            Months
              TI Allowance/SF                                                        As Is                       As Is                         As Is                            As Is                          As Is
              Eff. Lease Rate/Mo.                                                              $0.79                      $0.75                             $0.65                        $0.81                          $0.66
                                                                                                                                                                                                                                   Main Document




              Location                                   Average                Superior       -10%        Sl. Superior       -5%             Similar                   Sl. Superior       -5%                Similar
              Exposure                               Fair-Average                Similar                        Similar                       Similar                      Superior        -10%               Similar
              Quality                                         CTU                Similar                        Similar                       Similar                        Similar                          Similar
              Condition                                  Average                 Similar                        Similar                       Similar                        Similar                          Similar
              Year Built                                      1995                   2019      -10%              1980                          2006         -10%                1990                           1990
              Office %                                        18%                     2%         5%                6%         5%                 4%           5%                 5%           5%                 8%          5%
              Clear Height                                      20'                    32'     -2.5%                30'   -2.5%                   30'       -2.5%                 24'    -2.5%                    26'   -2.5%
                                                                                                                                                                                                                                                    Page 111 of 283




              Coverage Ratio                                  13%                    23%         5%               15%                           44%          10%                39%        10%                  39%          10%
              Unit Size (SF)                             122,388               133,993                         65,625                        67,100                         47,808         -10%           116,763
              Other                                          None                    None                       None                           None                             None                           None
              Net Adjustment                                                                    -13%                          -3%                             3%                           -13%                              13%

              Indicated Monthly Rent / Square Foot                                             $0.69                      $0.73                             $0.67                        $0.71                          $0.74
                   Indicated Range Statistics
                 Mean                                        $0.71
                                                                                                                                                                                                                                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16




                 Maximum                                     $0.74
                 Minimum                                     $0.67
                                                                                                       Estimated Subject Market Lease Rate              :   $0.70   /SF Gross
                 % Difference                                 10%
                                                                                                                                                                                                                                                           Desc




  PAGE 105
EXHIBIT "5"
              21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                                  58
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                         Main Document    Page 112 of 283




                                               Lease Comparable Photographs

                                                    Lease Comparable No. 1
                                                 1160 W. Rincon Street, Corona




                                                    Lease Comparable No. 2
                                                   27731 Diaz Road, Temecula




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        59
                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 106
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                         Main Document    Page 113 of 283




                                               Lease Comparable Photographs

                                                  Lease Comparable No. 3
                                           7345 Sycamore Canyon Road, Riverside




                                                  Lease Comparable No. 4
                                            43085 Business Park Drive, Temecula




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        60
                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 107
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                         Main Document    Page 114 of 283




                                               Lease Comparable Photographs

                                              Lease (Listing) Comparable No. 5
                                            40750 County Center Drive, Temecula




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        61
                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 108
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 115 of 283




                                             Lease Comparable Location Map




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      62
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 109
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 116 of 283




Market Rental Conclusion

The comparable rentals adjusted to the range formed by the minimum and maximum adjusted
rents in the Indicated Range Statistics summary on the prior page Lease Rate Adjustment Grid;
the adjusted “Mean” rent and “% Difference” or standard deviation from the mean are also
shown. The most recent data, predominance in the adjusted range, and mean all tend to weight a
range bracketed around a $0.70/SF gross rental indication.

Lease Nos. 2 and 3 required the least net adjusting and generally represented the whole range of
adjusted indicators. Therefore, the estimated market rental rate was rounded near the mean.

Based on the range of the adjusted indicators and the mean, a $0.70/SF Gross market rent is
supported for the subject. This rental conclusion assumes standard build-out condition but no
above-market TI condition or allowance, an approximate 5-year lease term, and CPI or similar
fixed rent increases.

Of note, the subject’s sole provided lease agreement has the tenant paying $1.03/SF gross. As
previously stated, this space is 100% office build-out and is reasonable compared to local office
market rents. As a result, no leased fee market equivalency adjustment is warranted.



Reimbursements

The subject rent is estimated on a Gross basis which does not require reimbursement to the
landlord. Therefore, none are included in this analysis.



Vacancy and Collection Loss

The subject is currently 100% leased/owner-occupied, however the majority of the building is
not currently being used. Published sources indicate a variety of vacancy rates for the Inland
Empire, both east and west sub-markets. As of the 4th Quarter 2020 (the latest reported), the
vacancy range was generally from 1.1% to 8.7%. The subject’s South Riverside submarket had a
4th Quarter 2020 vacancy rate of 6.3%. The area immediately surrounding the subject appears to
have average occupancy. The subject property vacancy likelihood would generally be
considered at the market average.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      63
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 110
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                                           Main Document    Page 117 of 283




The selected stabilized vacancy rate is a forecast that corresponds to the estimated market-
supported rent projection. The average “stabilized” vacancy rate is a projection over a typical
investment holding period, such as 10-years. The historical rate incorporates a generally
improving time period, after the recession that occurred prior to 10 years ago. However, there
are assumedly pending risks associated with the current Covid-19/Coronavirus impacting the
world, including the U.S. and subject locations.

As of this report data, no current data on the virus’ impact on vacancy and collection was
available. It is reasonable to assume the current forecasted vacancy rate will not be lower than
the historical average; conversely, most sources project the market may stabilize by the last
quarter of 2020 or earlier this year. Additionally, the risk of collection loss will likely be a
component in the local and wider industrial real estate market. Consequently, the subject’s
stabilized vacancy and collection loss combined estimate is 7% of potential gross income.



Operating Expenses

Expense histories for the subject property were not provided. As a result, the following expense
conclusions were based on market-supported indicators. These included comparable property
expense histories (confidential, on-file), broker opinions, and the most recent published expense
surveys published by widely recognized sources such as IREM or BOMA. Additionally, results
of this firm’s recent in-house, primary data survey are summarized below:

                   INDUSTRIAL PROPERTY EXPENSES
               Category            Low     High                                                 Average
            Property Taxes        $0.64    $2.67                                                 $1.11
          Property Insurance      $0.04    $0.25                                                 $0.13
           Prof. Management
               as % of EGI         0%      5.6%                                                  3.7%
     CAM Only:
             CAM Utilities        $0.00    $0.09                                                 $0.02
      CAM Repairs & Maintenance   $0.00    $0.39                                                 $0.14
            CAM Services
                                  $0.00    $0.68                                                 $0.24
       (Trash, Landscaping, etc.)
         Subtotal CAM Only:       $0.00    $1.16                                                 $0.40
      TOTAL ALL EXPENSES:         $0.68    $4.08                                                 $1.64
  Source: Penner & Associat es



The expense categories and their estimates follow:

21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank            64
                                                                                                   EXHIBIT "5"
                                                                                                     PAGE 111
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 118 of 283




Fixed Expenses

Property Taxes

The real estate tax expense is based upon the assumption that the property has been sold,
typically at the estimated market value. Therefore, the projected tax estimate is based on the
market value developed within the Income Approach times the property's current tax rate
reported in the "Taxes and Assessment" section of this report.

The special assessments reported earlier were added as an additional separate line item. These
payments are typically stable, regardless of a sale, the price, or change in assessed value,
according to the assessor.



Property Insurance

The majority of comparable properties, broker and owner proformas, and surveys indicated
property insurance expenses in a wide range from $0.04/SF to $0.25/SF. The pertinent areas of
the range varied typically with regard to total building NRA.

Considering the subject’s location, and the building replacement cost, size, and construction
materials, the majority of indicators or pertinent portion of the range is near $0.15/SF to
$0.25/SF of rentable area. Based on trend indications and competitive project expenses, the
stabilized insurance expense is projected at $0.20/SF.



Variable

Exterior Common Area Expenses / Property R & M

Expenses for the subject property type generally include contracted maintenance, repair,
grounds, administration, and trash collection.

The majority of data from similar buildings showed common area utilities and repairs in the
range of $0.05/SF to $1.16/SF. Based on broker and comparable property indicators, as well as
the appropriate survey ranges, the common area expense considering the subject building size,
age, quality and condition is concluded at $0.50/SF annually.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      65
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 112
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 119 of 283




Professional Property Management Expense

The subject property is owner-used and not professionally managed. The widely accepted
market range for professional (non-owner) property management stabilized expense is 3% to 6%
of collected rental income (total contract rent minus a vacancy allowance). Most sale and listing
operating proformas of similar properties reviewed used fees within this range. The rate is
dependent on the level of income such as a low-end percentage for larger, high rent properties
and vice versa. Typically, management companies may also have a base or monthly minimum.

The common market range is also supported by discussions with personnel at a variety of realty
management service companies and actual lease terms, all collectively managers of millions of
square feet of industrial properties throughout Southern California. Management fees vary
dependent on income but are generally within the stated range.

The subject’s large size, multiple tenancy, and design should not be management intensive.
Based on the comparable property expense indicators and the expected effective gross income of
the subject property, 3.0% of all rental income less vacancy is the projected professional
management expense.



Reserve for Replacements

A reserve for replacement of capital expenditure items is not an actual expense as much as an
allowance. It is appropriate in a DCF projection, usually in conjunction with leasing commission
and tenant improvement allowances. The investors and brokers surveyed, as well as the overall
rate indicators, did not include a reserve for replacement expense in the direct capitalization
operating projection. Therefore, to be consistent with the market, no reserve is included as an
expense line item in this direct capitalization analysis.



Total Expenses

Market indicators support the subject’s annual projected expense total that falls in the $0.68/SF
to $4.08/SF range. More indicatively, almost all brokers agreed with the total monthly expense
estimate to operate the property, as typically quoted to potential owners or tenants. The
concluded expense components are utilized in a following Direct Capitalization Approach to
value analysis.

An overall capitalization rate concluded in the following analysis is also predicated on
comparables having a similar to bracketing level of expenses.

21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      66
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 113
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                                  Desc
                                           Main Document    Page 120 of 283




Overall Capitalization Rate (OAR) Derivation

The OAR data presented may include either Sales Comparison Approach investor sales, or other
leased fee properties that sold, depending on the subject interest appraised. The most current
pertinent sales and listings, both included in the following table and others in the workfile, were
considered and selected to bracket and estimate an OAR for the subject. These Overall
Capitalization Rate (OAR’s) indicators were derived from a wide range of the most recent listed
and sold industrial properties as reported by parties to the transaction. The most recent and
similar indicators, especially those having the most similar size, age, and operating
considerations for comparison purposes were considered strongly. None of the OAR / Sale
verification sales reported any extraordinary above or below market rent included in the
capitalization rates of the comparables. Published national surveys and market participant
opinions were also considered.

A summary of some of the most appropriate OAR indicators are presented in the following table:


                                         SALE OAR INDICATORS & ANALYSIS
                                          Size NRA SF         Net Income               Cash Eq. Sale Price     Price/SF          OAR
                  Property                 Year Built         Net Inc. /SF                Sales Date                        $/SF Value Indic.
                                             Other            Occ. @ Sale              Condition of Sale                   Adj. to Subject NOI
S Subject                                   122,388           $701,137
  30590 Cochise Circle                       1995              $0.48
  Murrieta                                                Assumed Stabilized
 1 Leased Industrial Prop.                   133,825           $802,100                   $15,425,000           $115            5.20%
   5821 Wilderness Ave                        1992               $0.50                    11/17/2020
   Riverside                                                   Stabilized                   Subj $/SF based on NOI diff:         $110
 2 Leased Industrial Prop.                   64,678            $625,500                   $10,425,000           $161            6.00%
   28410 Vincent Moraga Dr                    1985               $0.81                     5/22/2020
   Temecula                                                    Stabilized                   Subj $/SF based on NOI diff:          $95
 3 Leased Industrial Prop.                   75,286            $428,498                   $8,890,000            $118            4.82%
   7275 Sycamore Canyon Blvd                  2006               $0.47                    5/10/2019
   Riverside                                                   Stabilized                   Subj $/SF based on NOI diff:         $119
 4 Leased Industrial Prop.                   199,951          $1,368,613                  $26,575,000           $133            5.15%
   1651 S Archibald Ave                       1992               $0.57                     2/5/2019
   Ontario                                                     Stabilized                   Subj $/SF based on NOI diff:         $111
 5 Leased Industrial Prop.                   62,000            $325,000                   $6,500,000            $105            5.00%
   230 N Sherman Ave                          1984               $0.44                      Listing
   Corona                                                      Stabilized                   Subj $/SF based on NOI diff:         $115


The OAR's reflect the ratio of stabilized net income to sale price. Pertinent analysis of the risk
represented by the OAR’s and their comparison to the subject follows:
21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                           67
                                                                                                                               EXHIBIT "5"
                                                                                                                                 PAGE 114
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 121 of 283




OAR Indicator Analysis

OAR No. 1 is a very recent sale and OAR indicator. The building is of similar age and in a
slightly superior overall location. It generates similar NOI on a square foot basis, supported by
its location and / or other attributes. The subject NOI risk and associated capitalization rate is
estimated to be similar to this OAR sale indicator.

OAR No. 2 is another recent sale and OAR indicator. The building is older and in a competitive
overall location. It generates higher NOI on a square foot basis, supported by its location and /
or other attributes. The subject NOI risk and associated capitalization rate is estimated to be
lower than this OAR sale indicator.

OAR No. 3 is another recent sale and OAR indicator. The building is newer and in a slightly
superior overall location. It generates similar NOI on a square foot basis, supported by its
location and / or other attributes. The subject NOI risk and associated capitalization rate is
estimated to be higher than this OAR sale indicator.

OAR No. 4 is another recent sale and OAR indicator. The building is of similar age and in a
slightly superior overall location. It generates higher NOI on a square foot basis, supported by
its location and / or other attributes. The subject NOI risk and associated capitalization rate is
estimated to be higher than this OAR sale indicator.

OAR No. 5 is a current listing of a leased industrial property in the Inland Empire. The building
is older and in a slightly superior overall location. It generates lower NOI on a square foot basis,
supported by its location and / or other attributes. The subject NOI risk and associated
capitalization rate is estimated to be higher than this OAR sale indicator.



Published Sources

Published source indicators were for the most part generalized and had selected relevance to
specific properties. The most recent PwC (PriceWaterhouseCoopers, formerly Korpacz) Investor
Survey publication was as of the 1st Quarter 2020. This survey reported a 3.6% to 6% OAR
range with an average of 4.8% for industrial properties. The survey is national and the subject is
within the relatively desirable Southern California investment market; however, the subject’s
specific and relative appeal, location, and overall comparisons to investment grade properties
were considered.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      68
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 115
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 122 of 283




Direct Capitalization Rate Conclusion

The most pertinent indicators were in the most similar sales having rates supporting a
conclusion. The published survey indicators and knowledgeable broker opinions were generally
also supportive of the sales range.

The sale OAR’s were as reported by and verified through available sources privy to the
transactions. Components such as collected versus gross income, actual or stabilized vacancy
rates included in the OAR, and the exact property operating expenses and basis (actual or
proforma) were typically not disclosed or available when requested. Oftentimes, the total
expense ratios used to estimate the sale OAR’s were lower or less inclusive than those used in
the subject forecast. The subject NOI was estimated using market derived rent and vacancy
estimates, combined with stabilized expenses, which tends to understate the comparative NOI/SF
compared to the sales.

However, the NOI/SF comparisons of truly comparable properties are considered to reflect the
risk relative to market norms; ie: above market rent, little or no vacancy inclusion, or below or
above-market expenses within the operating information, will be reflected in the higher or lower
than typical NOI/SF. Though some brokers are of the opinion that buyer’s desire 6% OARs or
higher, they admit this return is based on either absolute net rental income, or less
comprehensive expense estimates and higher NOI’s/SF than are projected for the stabilized
subject forecast.

All OAR’s from sales ranged from 4.8% to 6% and were relatively consistent. The subject’s size
is solidly within the comparable range, and its age is competitive with the sale properties; the
competitive age indicates a similar remaining economic property life to recoup the investment
that typically results in a rate within this range. Also, on a per square foot basis, the subject’s
projected NOI with all the market supported components used in the forecast was bracketed by
the reported NOI’s for generally competitive properties. As a result, the subject’s competitive
age, size, multi-versus single tenancy appeal, and forecasted NOI/SF would likely make a
capitalization rate from the middle portion of the market indicated range most pertinent. After
all considerations, the projected stabilized subject property NOI using market rents, supported
vacancy and sufficient expense projections warrant a capitalization rate supported at 5.25%.

Applications of the prior conclusions are in the Direct Capitalization Summary that follows.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      69
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 116
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                         Desc
                                           Main Document    Page 123 of 283




                                      DIRECT CAPITALIZATION SUMMARY


                 SUBJECT PROPERTY DIRECT CAPITALIZATION SUMMARY
                              30590 Cochise Circle                                                          Murrieta
                                                                              RENT              TOTAL       TOTAL         ANNUAL
SPACE DESCRIPTION                         SIZE                               SF/MO.         RENT/MO.         INC. %       TOTALS
    Multi-User Industrial Prop.             122,388 SF            @           $ 0.70              $85,672     100.0% =     $1,028,059
      Rent Totals:                          122,388 SF                Avg: $ 0.70                 $85,672    100.0%       $1,028,059
 POTENTIAL GROSS INCOME (PGI) all sources                                     $ 0.70                 13.0 GIM             $1,028,059
 MINUS STABILIZED VACANCY & COLL. LOSS:                                             0% actual; Stablzd@:       7.0%          ($71,964)
EFFECTIVE GROSS INCOME (EGI) all sources                                         $0.65 /SF                                 $956,095
 Estimated Stabilized Expenses (rnd)                                                                  ANNUALLY
 Fixed Expenses:                                                                                        (Rounded)
    Taxes - est. based on Mkt.Value:                     $1.14 /SF                            1.04059% $138,920
   Special Asmnts                                        $0.01 /SF                               Actual: $1,688
   Insurance                                             $0.20 /SF                                        $24,480
 Variable Expenses:                                                                            % of EGI
   Exter. Common Area Utils/Bldg R&M:                    $0.50 /SF                                6.4% $61,190
                                                         $1.85 /SF               $0.15 /SF/Mo.                              $226,278
   Professional Mgmt         3.0% of Rent-Vac            $0.23 /SF                                        $28,680 =          $28,680

 TOTAL EXPENSES 27% of EGI                               $2.08 /SF/Yr            $0.17 /SF/Mo.               Rounded:      $254,958

NET OPERATING INCOME (NOI)                               $5.73 /SF&Mo:           $0.48              73.3% of EGI           $701,137
    Capitalized @                                           (Rounded to nearest .25%, suppported by market data)              5.25%
  Direct Capitalization Value Estimate:                                                        $109 /SF (rnd)             $13,354,991

INDICATED VALUE VIA THE INCOME APPROACH:                                                             $109 /SF (rnd)      $13,350,000


As a result of the analysis, a subject property Market Value As Is indication via the Income
Approach based on data as of January 21, 2021 was:

                                                             $13,350,000


21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                  70
                                                                                                                          EXHIBIT "5"
                                                                                                                            PAGE 117
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                                           Main Document    Page 124 of 283




SALES COMPARISON APPROACH

Methodology

In the Sales Comparison Approach, properties similar to the subject property that have been sold
recently or for which listing prices or offers are known are compared to the subject. Prices paid and
data in actual market transactions from generally comparable properties are used and comparisons
are made, to demonstrate a probable price at which the subject property would sell if offered on the
market.

To apply the sales comparison approach, the following steps are taken:

(1)        Research the market to obtain information on sales transactions, listings, and offerings to
           purchase properties that are similar to the subject property in terms of utility and highest and
           best use.
(2)        Verify the information by confirming that the data obtained are factually accurate and that
           the transactions reflect arm's length market considerations.
(3)        Select relevant units of comparison and develop a comparative analysis for each unit.
(4)        Identify the elements of comparison and compare the subject property and comparable sale
           properties; adjust the sale price of each comparable appropriately or eliminate the property
           as a comparable.
(5)        Reconcile the values indicated by the adjusted sales prices of the comparable to conclude to
           a value estimate for the subject property.



Improved Sale Data Search

An extensive search was performed to find the most recent closed sales, escrows and available for
sale listings of comparable leased fee industrial properties in the subject size range and competitive
market. The search was of public and subscription listing services, broker queries, and other
sources. The intent was to find prices for properties with characteristics equal or similar to, or
bracketing as best as possible, the specific subject characteristics.

In wide and narrowed area surveys, a sufficient amount of recently closed, similar size multi-user
leased fee industrial property data was found. The best, most comparable sale indications were
selected for direct comparison and discussion within the appraisal. Brokers state that buyer
purchase criteria in investment properties, especially those in limited supply, are more typically
based on property type, tenant profiles, or overall price and return rates rather than limits on specific
locations. Most location considerations can be quantified by land value comparisons, though rents
throughout most generally competitive markets (i.e.: primary or secondary) are relatively similar.


21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        71
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 118
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 125 of 283




If the number of closed sales occurring in recent months was limited, sale comparable properties not
necessarily proximate to the subject location may have been selected in order to reflect the most
current investment buyer motivations and data. Brokers state that buyer purchase criteria in larger
commercial investment properties are more typically based on property type, tenant profiles, or
overall risk rates rather than limits on specific locations. Most location considerations can be
quantified by land value comparisons, though rents throughout most generally competitive markets
(i.e.: primary or secondary) are relatively similar.

A thorough data search was performed for competitive properties located in the subject’s
neighborhood and surrounding area. Numerous sales were analyzed. The unadjusted price range of
the most competitive data reviewed was generally from $91/SF to $138/SF and the subject property
is most similar to those in the lower end of the range. The most recent sales having similar sizes,
locational characteristics, and allowable uses were given most weight.

In addition to the closed sales used, other slightly less similar closed sales appeared to support
the selected sale price range. Unsold / listed property sale prices were also considered in order to
establish a maximum range bracket indicator that a reasonable purchaser would pay as a
competitive alternative to the subject. The unsold properties ranges were from 50,000 SF to
250,000 SF in size and with $100/SF to $180/SF prices, and nearly all sales close at lower than
asking prices. The best most pertinent listing that a subject price would likely not exceed is
included in the following adjustment grid.

Data in the following adjustment grid represents the very best available competitive sales,
presented in date order. Though the Sale Comparable properties selected may not all be in the
subject city, their more recent sale dates were in what buyers would consider a reasonable time
frame and more pertinent than using older, closer proximity sales. Also the most recent sales
were competitive with regard to buyer considerations of similar size buildings and rent levels,
etc. The grid summarizes the comparable property descriptions, sale transaction information,
adjustments to the data to compare to the subject, and resulting value indications. Comparable
Sale Property Photos, a Location Map, and adjustment explanation discussions follow the
adjustment grid.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      72
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 119
              Comparable Sale Adjustment Grid
                                                                             IMPROVED INDUSTRIAL SALES ADJUSTMENT GRID
                     Description Item                  Subject                     Improved Sale Comp #1                     Improved Sale Comp #2                  Improved Sale Comp #3                    Improved Sale Comp #4                       Improved Sale Comp #5

              Property Name/Type              Owner-User Idustrial Prop. Partially Leased Indust. Prop.               Leased Industrial Prop.                 Leased Industrial Prop.                  Leased Industrial Prop.                    Currently Vacant Industrial Prop.

              Street Address                  30590 Cochise Circle          43350-43352 Business Park Dr              27719 Diaz Rd                           40761 County Center Dr                   28410 Vincent Moraga Dr                    2285 Rutherford Road

              City, CA                        Murrieta                      Temecula                                  Temecula                                Temecula                                 Temecula                                   Carlsbad
                                                                            Sale Transaction Details:                 Sale Transaction Details:               Sale Transaction Details:                Sale Transaction Details:                  Sale Transaction Details:
                                                                                                                                                                                                                                                                                                                     Case 8:21-bk-10256-TA




              Buyer Name                                                    Garmon Family Trust                    Greenlaw Partners                          Kiwi II Construction Inc.             Stos Partners                              Current Listing
              Seller Name                                                   Temecula BP LLC                        MCA Realty, Inc.                           Hill Properties                       Calavo Growers, Inc                        BPP Pacific Industrial
              Marketing Time                                                     0.9 Months                         Not reported                                   7.8 Months                        Not reported                                 22.9 Months
              Sales Price & Doc#                                                    # 0663125       $   12,600,000        # 0479288 $           14,000,000            # 0496204 $         9,350,000          # 0143088           $   7,100,000         # Listing       $      23,045,355
              Unadj $/SF of Bldg Area                                                               $       137.97                    $             106.40                          $         91.38                              $      109.77                         $          179.00
              Interest Transferred                     Leased Fee                      Leased Fee   $          -          Leased Fee $                 -               Leased Fee $             -            Leased Fee          $         -             Fee Simple $                -
              Adjusted Price                                                                        $   12,600,000                    $         14,000,000                          $     9,350,000                              $   7,100,000                         $      23,045,355
              Financing Terms                         Cash Equivalent                               $          -                      $                -                            $           -                                $         -                           $             -
              Adjusted Price                                                                        $   12,600,000                    $         14,000,000                          $     9,350,000                              $   7,100,000                         $      23,045,355
              Condition of Sale                           None                              None    $          -                 None $                -                     None $             -                 None           $         -                    None $               -
              Adjusted Price                                                                        $   12,600,000                    $         14,000,000                          $     9,350,000                              $   7,100,000                         $      23,045,355
                                                                                                                                                                                                                                                                                             Main Document




              Escrow/COE Date&Time Adj                DOV: 1/21/2021        12/29/2020              $          -   10/6/2020          $                -      12/3/2019             $           -   4/26/2019                    $         -                   Listing $      (2,304,536)
              Adjusted Price                                                                        $   12,600,000                    $         14,000,000                          $     9,350,000                              $   7,100,000                         $      20,740,820
              Adj. Price / Bldg SF                                                                         $137.97                                $106.40                                   $91.38                                    $109.77                                   $161.10
               Physical Features/Comparisons/Adjustments:
              Location                                       Average                    Superior            ($6.90)             Superior            ($5.32)               Superior           ($4.57)               Superior             ($5.49)              Superior            ($35.64)
              Access/Exposure                           Fair-Average             Corner-Superior           ($20.70)               Similar                                   Similar                                  Similar                                   Similar
              Condi. (typ. curable)                          Average                      Similar                                 Similar                                   Similar                                  Similar                                   Similar
              Bldg Qual/Mat/Class                                CTU                       CTU                                     CTU                                       CTU                                      CTU                                CTU/Superior            ($16.11)
              Yr Built - Eff Age Adj                             1995                      1987                               1972/1985                                      1998                                     1985               $5.00                  1990
              Bldng Size/Area (SF)                          122,388                     91,326              ($3.45)            131,577                                   102,320                                   64,678              ($10.98)             128,745
              Zoning / Use                       I-P – Industrial Park                     MSC                                         PI                                        LI                                       LI                                Industrial
              Occupancy @ Sale                    Assumed Stabilized                   Stabilized                              Stabilized                                Stabilized                               Stabilized                                Stabilized
                                                                                                                                                                                                                                                                                                              Page 126 of 283




              Site Size (Acres)                                17.47                       4.87                                   10.16                                      4.97                                     7.05                                      6.55
              Bldg/Site Coverage                                  13%                       41%             $12.48                  30%            $10.82                     47%           $13.94                     21%               $7.36                   35%               $9.41
              Office% Build-Out                                   18%                       30%             ($3.00)                 12%             $1.50                       2%           $4.00                       7%              $2.81                   38%              ($5.00)
              Loading Doors                                          2                          6                                      14                                        16                                        8                                         8
              Truss/Clear Ht                                       20'                        28'           ($4.00)                   18'           ($1.00)                     28'          ($4.00)                     24'            ($2.00)                    26'            ($3.00)
              Other/NOI Disparity                              $0.48                      $0.50                                   $0.81                                     $0.47                                    $0.57                                     $0.44
               Net Adjustment % & $ Equivalents:                                            -19%           ($25.57)                   6%            $6.00                    10%              $9.37                    -3%              ($3.30)                  -31%            ($50.34)
              Indicated Subject Value /SF (per Square Foot)                                                  $112                                    $112                                     $101                                       $106                                         $111
                         Indicated Range Statistics                                    ADJUSTMENTS:                  Annual % Time Adj. from Comp Sale Dates to DOV :                            0%
                                                                                                                                                                                                                                                                                              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16




                Mean                                                $109                           Est. Surplus Land Value Adjustment (typ. 25% to 75% of full site value) :                  $2.50
                Maximum                                             $112                                          Est. Depreciated Office Build-Out Value/SF Adjustment :                       $25
                Minimum                                             $101               VALUE INDICATIONS:                           Estimated Subject Bldg. SF Value :                         $110
                % Difference                                        10.9%                                 1/21/2021              Est. Subject Property Value Indication (Rnd) :         $13,460,000
                                                                                                                                                                                                                                                                                                                     Desc




  PAGE 120
EXHIBIT "5"
              21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                                                                                   73
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                         Main Document    Page 127 of 283




                                        Improved Sale Comparable Photographs

                                            Improved Sale Comparable No. 1
                                       43350-43352 Business Park Drive, Temecula




                                                Improved Sale Comparable No. 2
                                                  27719 Diaz Road, Temecula




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        74
                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 121
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                         Main Document    Page 128 of 283




                                        Improved Sale Comparable Photographs

                                              Improved Sale Comparable No. 3
                                            40761 County Center Drive, Temecula




                                              Improved Sale Comparable No. 4
                                           28410 Vincent Moraga Drive, Temecula




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        75
                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 122
Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                         Main Document    Page 129 of 283




                                        Improved Sale Comparable Photographs

                                         Improved Sale Comparable (Listing) No. 5
                                             2285 Rutherford Road, Carlsbad




 21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        76
                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 123
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 130 of 283




                                      Improved Sale Comparable Location Map




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      77
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 124
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 131 of 283




Improved Sale Comparable Adjustment Analysis

Price per square foot of building area is the common market measure used to compare and evaluate
the subject property type for Sales Comparison Approach analysis. For value indication purposes,
similarities between the properties were identified and measurable differences recognized by the
market were adjusted. The adjustments required average degrees of subjectivity on the part of the
appraiser. Pairings to derive adjustments were performed when data allowed. Comparison
elements not discussed were estimated to be reasonably comparable to the subject and did not
require adjusting. Other components requiring consideration or adjustments were as follows:



Property Rights/Interest Transferred

All of the closed sales were transfers of the leased fee interests. Therefore, no property right
interest adjustments were warranted.



Condition of Sale

The general conditions of the closed sales were similar overall. Therefore, no condition of sale
adjustments were required.



Time / Market Conditions

The sale data were not identical in all aspects and deriving a single applicable time adjustment was
somewhat subjective. Prices of most property types continually increased since the last “great
recession” (generally 2008-2009) at varying trend rates depending on use, demand, and availability.
Starting in March 2020, the Corona/Covid-19 virus caused a significant economic downturn that as
of this report’s date, had an unknown effect on the real estate market.

The subject’s industrial property type does not have sufficient activity to indicate any exact
measurable price changes (24 months and less) related to the time period when the sales closed.
Also, the sales were sufficiently recent that no time adjustments were considered necessary.
However, the most recent sales and trends carry strongest weight.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      78
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 125
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 132 of 283




Sale No. 5 was a current listing and not a closed sale. Area brokers report an average to increasing
amount of recent sale activity, though closed prices are typically 5% to 20% or more lower than
current list prices. The listing was adjusted based on data pairings, time on market, broker opinions
of likely offer prices, and other considerations. The resulting adjustment for the listing status
considers all factors.



Location

Sale Nos. 1 through 5 were located in areas superior to the subject city or specific location. These
sales were located in areas where land prices differed from the subject’s. The adjustments are
calculated by the respective estimated land value disparities divided by the coverage ratios of each
sale property, which adjusts the price/SF based on building size. The adjustments to the building
prices resulting from the calculations are shown on the grid.



Exposure / Access / Frontage

The subject is effectively an interior lot with fair to average street frontage, access and exposure.
The exposure and access considerations comparing the comparables to the subject were
estimated and shown on the grid, where warranted.



Building/Property Condition

The condition of the structures and property of the sales were compared to the subject. The
adjustments reflect an estimate of cost to cure deferred condition differences or any disparity
value estimate not quantified in the age adjustment. The estimated adjustment differences are
shown and applied on the grid.



Building Construction Quality / Appeal

The building construction materials and associated quality, sometimes including appeal, of the
sale properties in comparison to the subject, based on details in the Improvement Description,
were estimated. Adjustments derived based on MVS or typical cost factors, broker opinions,
lease rate differences, or matched pairing, were estimated and applied.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      79
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 126
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 133 of 283




Effective Age

The subject was constructed in 1995 and has an effective age of 15 years. Depreciation
estimates and MVS cost indications show that buildings age by an estimate of approximately
$0.50/SF to $1/SF per effective year. However, this is applied only to effective age differences
because buildings have longer actual lives than the typical forecasted economic life.
Correspondingly, the effective age disparities of the sale buildings are estimated at near half their
actual ages. Each resulting effective age difference times the estimated depreciation factor are
shown on the grid.



Building Improvement Size

Size adjustments are somewhat speculative. Typically, smaller size buildings sell for higher
prices on a square foot basis as compared to larger buildings, and vice versa. Supported by
pairing and broker opinions, Sale Nos. 1 and 4 were adjusted for size considerations to compare to
the subject.



Site Size / Coverage Ratio / Parking Consideration Comparisons

Sale Comparable site sizes are compared to the subject based on respective building size, since
price adjustments are on building square foot basis. Correspondingly, site sizes necessary to
legally accommodate larger or smaller buildings will, by comparison, be larger or smaller than
the subject size, but still be comparable based on market coverage ratios. Also, differing ratios
may indicate the presence of surplus land, or inadequate coverage, and also typically adjust for
parking ratio disparities.

The sale comparable properties were adjusted to the subject by differences in coverage ratios.
For each property, the subject coverage ratio was applied to the building size to estimate the
respective land area needed to be directly comparable. This common ratio land area was
subtracted from the comparable property’s actual site size to derive the positive or negative
difference in land area present. Each land square footage difference was multiplied by the
estimated “Subject Land Value Adjustment” factor shown in the prior adjustment grid. The land
adjustment factor is commonly based on 25% to 100% of a site’s full value, reflecting local land
prices, market recognition percentage of additional land, and a sensitivity analysis yielding the
smallest disparity or “% Difference” also shown in the adjustment grid. Each resulting total
estimated land value required to equate the sale comparable property to a ratio identical to the
subject was then divided by its building size to yield the building $/SF adjustment.


21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      80
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 127
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                           Main Document    Page 134 of 283




Interior Office Portion Build-out

The subject’s actual interior build-out percentage was much higher than typical. Local brokers
surveyed indicate the office space is super-adequate for the subject market. This is supported by
Listing #5 that has a similar level of build-out but has been sitting on the market for nearly two
years. As a result, only the subject’s ground floor office space was given credit. Adjustments to the
comparables were estimated based on the percentage disparities between the subject and
comparable buildings. These disparities were multiplied by the market-supported depreciated build-
out value factor shown near the bottom of the adjustment grid. This amount was supported by
reported new costs ranging from $45/SF to $65/SF for relatively small areas of interior office build-
out in industrial buildings. The resulting adjustments in the grid automatically calculated in
comparison to the subject build-out percentage.



Clear Height

Those sale buildings having significant or measurable interior warehouse clear height differences as
compared to the subject were adjusted. Clear height difference adjustments were based on price
pairing and cost considerations, to compare to the subject.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      81
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 128
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                  Desc
                                            Main Document    Page 135 of 283




Sales Comparison Approach Analysis and Conclusion

The comparable improved property sales adjusted to the range formed by the minimum and
maximum adjusted prices in the Indicated Range Statistics summary on the prior page Improved
Sale Adjustment Grid; the adjusted “Mean” rent and “% Difference” or standard deviation from
the mean are also shown. The most recent sales and predominance in the adjusted range all tend
to weight a range resulting from both upward and downward adjustments bracketed around the
$110/SF mean value indication.

Sale Nos. 2 and 4 required the least net adjusting and bracketed the overall mean. Therefore, the
final value was rounded near the mean.

Based on the data and analysis, the subject property value is concluded at the middle of the range.
Therefore, the subject property value estimate is rounded to $110/SF of building area, which
calculates to an overall property value of:

                                 $110/SF x 122,388 SF =                                         $13,460,000

As a result of the analysis, a subject property Market Value As Is indication via the Sales
Comparison Approach based on data as of January 21, 2021 was:

                                                             $13,460,000




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank           82
                                                                                                    EXHIBIT "5"
                                                                                                      PAGE 129
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                Desc
                                            Main Document    Page 136 of 283




RECONCILIATION OF THE MARKET VALUE AS IS


                     Cost Approach                                                    N/A
                     Income Approach                                                  $13,350,000
                     Sales Comparison Approach                                        $13,460,000


Income Approach

The Income Approach assumptions were based on currently strong market data. The market rents
supported the subject’s projected income with a reasonable level of net adjusting. The vacancy,
expense and OAR projections were also forecasted based on relatively strong comparable data. The
assumptions used were verified against market norms, absorbed and available inventory, and broker
opinions.

The subject property is a leased investment, warranting most weight on the Income Approach as a
value indicator.



Sales Comparison Approach

The validity and credibility of the Sales Comparison Approach depends on the quantity and quality
of recent market sales. This approach is desirable when analyzing comparable properties to
establish a direct correlation between the subject property and its real estate market.

The best available market data and opinions of participants were collected in an attempt to
confidently estimate value by this approach. The data that was found was considered strongly
comparable to the subject at market terms.

The sales utilized were all relatively recent, similar size properties, and from within the immediate
or competing areas. This is the sale data available to market participants in the past two years.
Therefore, the available data represented alternative properties. The Sales Comparison indicator
was supportive of the Income Approach.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank          83
                                                                                                    EXHIBIT "5"
                                                                                                      PAGE 130
Case 8:21-bk-10256-TA                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                    Desc
                                           Main Document    Page 137 of 283




Market Value “As Is” Conclusion

The two previous approach indicators suggest a value of $13,400,000. This value represents the
subject property as a renovated industrial property with the clean room build-out removed and
loading doors installed to meet market demand. As a result, an estimated cost deduction to
achieve this condition is warranted.

Local brokers and one contractor stated demolition costs would be between $7.50/SF and $10/SF
of building area to remove the current clean room build-out, including all of the electrical and
compressed air equipment in the ceiling. Additionally, a building of the subject’s size would
require at least approximately 12 dock-hi loading docks in addition to at least two more ground
level loading docks. Since the subject building is located at ground level, it would be necessary
to dig out and concrete areas for the dock-hi loading doors/truck parking, in addition to creating
space in the current parking area for truck maneuverability. Cost estimates for this ranged from
$5/SF to $10/SF, indicating a total renovation cost in a $12.50/SF to $20/SF range, inclusive of
plans and permits/engineering. A rounded $15/SF is utilized for purposes of valuation, and is
applied only to the 70,932 SF clean room square footage.

A typical buyer would also require a profit motivation to take on the time and cost to renovate
the subject building versus buying a competitive building already in this condition. Typically,
the market projects 10% to 20% of renovation costs for profit.

The following deductions are made to the previously concluded value that reflects the subject
building already in typical industrial warehouse condition.

Hypothetical Value:                                                                     $13,400,000
Less Renovation Costs at $15/SF x 70,932 SF:                                            ($1,063,980)
Less Entrepreneurial Profit at 15% of Costs:                                            ($ 159,597)
Estimated Market Value As Is:                                                           $12,176,423



Based on the analysis, it is my opinion that on January 21, 2021, the Market Value As Is of leased
fee interest in the subject property, conditioned on the Assumptions and Limiting Conditions within
the report, was:
                                                             $12,180,000




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank             84
                                                                                                       EXHIBIT "5"
                                                                                                         PAGE 131
Case 8:21-bk-10256-TA                        Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16            Desc
                                            Main Document    Page 138 of 283




Estimated Marketing Time and Exposure Time

Any marketing times reported for sales data considered for and used / presented in the Sales
Comparison Approach were considered, along with property listing periods, and from broker
opinions. Some reported marketing times were presented in the adjustment grid. There was not a
reasonable amount of alternative properties for sale in the subject city and surrounding areas.
Though not all sales and listings reported exposure or marketing times, a reasonably predominant
range was found from all of the data reviewed. The subject is characteristically most similar to
properties with predominant marketing times nearest the middle portion of the range.

It is concluded that if the subject property were offered for sale on the appraisal date at the estimated
"as is" market value, it would sell in an estimated nine to twelve months. If it had been offered for
sale prior to the appraisal date (assumed sale date), the exposure time would also have been nine to
twelve months.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank      85
                                                                                                EXHIBIT "5"
                                                                                                  PAGE 132
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16         Desc
                                             Main Document    Page 139 of 283


                         ASSUMPTIONS AND LIMITING CONDITIONS

This appraisal report has been made with the following general assumptions:

1.      No responsibility is assumed for the legal description provided of for matters pertaining
to legal or title considerations. Title to the property is assumed to be good and marketable unless
otherwise stated in this report.

2.     The property is appraised free and clear of any or all liens and encumbrances unless
otherwise stated in this report. The Appraiser cannot guarantee that property is free of
encroachments or easements, and recommends further investigation and survey.

3.     Responsible ownership and competent property management are assumed unless
otherwise stated in this report.

4.       The information furnished by others is believed to be reliable, but no warranty is given
for its accuracy.

5.      All engineering is assumed to be correct. The plot plans and illustrative material in this
report are included only to help the reader visualize the property.

6.      It is assumed that there are no hidden or unapparent conditions of the property, subsoil, or
structures that render it more or less valuable. No responsibility is assumed for such conditions
or for arranging for engineering studies that may be required to discover them.

7.      It is assumed that the property is in full compliance with all applicable federal, state, and
local environmental regulations and laws unless the lack of compliance is stated in this report.

8.       It is assumed that the property conforms to all applicable zoning and use regulations and
restrictions unless a nonconformity has been described / stated / defined and considered in this
appraisal report.

9.      It is assumed that all required licenses, certificates of occupancy consents, and other
legislative or administrative authority from any local, state, or national government or private
entity or organization have been or can be obtained or renewed for any use on which the value
estimates contained in this report are based.

10.    It is assumed that the use of the land and improvements is within the boundaries or
property lines of the property described and that there is no encroachment or trespass unless
otherwise stated in this report.
21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        86

                                                                                                EXHIBIT "5"
                                                                                                  PAGE 133
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16         Desc
                                             Main Document    Page 140 of 283


11.     Any sketch in this report may show approximate dimensions and is included to assist the
reader in visualizing the property. Maps and exhibits found in this report are provided for reader
reference purposes only. No guarantee as to accuracy is expressed or implied unless otherwise
stated in this report. No survey has been made for the purpose of this report.

12.     The Appraiser is not qualified to detect hazardous waste and/or toxic materials. Any
comment by the appraiser that might suggest the possibility that such substances were apparent
are the result of routine observations made during the appraisal process and should not be taken as
confirmation of the presence of hazardous waste and/or toxic materials. Such determination
would require investigation by an environmental assessment field expert and the intended user is
urged to retain an expert in this field, if desired. The presence of substances such as asbestos,
urea-formaldehyde foam insulation or other potentially hazardous materials may affect the value of
the property. The Appraiser's value estimate is predicated on the assumption that there is no such
material on or in the property that would cause a loss in value unless otherwise stated in this report.
No responsibility is assumed for such conditions, or for any expertise or engineering knowledge or
studies required to discover them.

13.     Unless otherwise stated in this report, the subject property is appraised without a specific
compliance survey having been conducted to determine if the property is or is not in conformance
with the requirements of the Americans with Disabilities act. The presence of architectural and
communications barriers that are structural in nature that would restrict access by disabled
individuals may adversely affect the property's value, marketability, or utility.

14.   Any proposed improvements are assumed to be completed in a good workmanlike
manner in accordance with the submitted plans and specifications.

15.     The Appraiser’s conclusion of either current or prospective market value is based upon the
assumption that there are no hidden or unapparent conditions of the land/property that might impact
upon buildability. The Appraiser recommends due diligence be conducted through the local
building department or municipality to investigate buildability and whether the site is suitable for
the intended use if proposed. Appraiser makes no representations, guarantees or warranties.

16.    The Appraiser is not required to give further consultation, testimony, or to be in attendance
in court with reference to the property in question unless arrangements have been previously
made. The client is notified that any such further consultation, testimony, or attendance in court will
be at my discretion and will be predicated upon the payment of an additional fee.

17     The forecasts, projections, or operating estimates contained herein are based on current
market conditions, anticipated short-term supply and demand factors, and a continued stable
economy. These forecasts are, therefore, subject to changes with future conditions.

21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        87

                                                                                                EXHIBIT "5"
                                                                                                  PAGE 134
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16         Desc
                                             Main Document    Page 141 of 283


18       Appraiser and Client agree that the following mutual limitation of liability is agreed to in
consideration of the fees to be charged and the nature of Appraiser’s services under this
Agreement. Appraiser and Client agree that to the fullest extent permitted by applicable law,
each part’s and its Personnel’s maximum aggregate and joint liability to the other party for
claims and causes of action relating to this Agreement or to appraisals or other services under
this Agreement shall be limited to the higher of $5,000 or the total fees and costs charged by
Appraiser for the services that are the subject of the claim(s) or cause(s) of action. This
limitation of liability extends to all types of claims or causes of action, whether in breach of
contract or tort, including without limitation claims/causes of action for negligence, professional
negligence or negligent misrepresentation on the part of either party or its Personnel, but
excluding claims/causes of action for intentionally fraudulent conduct, criminal conduct or
intentionally caused injury. The Personnel of each party are intended third-party beneficiaries of
this limitation of liability. “Personnel”, as used in this paragraph, means the respective party’s
staff, employees, contractors, members, partners and shareholders. Appraiser and Client agree
that they each have been free to negotiate different terms that stated above or contract with other
parties.

19     There were assumed to be no conditions influencing the subject or sale and/or
comparable data that were not readily apparent, not reported, or could not be ascertained from
confirmation and could therefore not be considered; this appraiser reserves the right to reconsider
comparisons or amend the appraisal and valuation should any other value-influencing
information besides what was readily apparent or available during the appraisal or confirmation
process becomes available.



This appraisal report has been made with the following general limiting conditions:

1.      Any allocation of the total value estimated in this report between the land and improvements
applies only under the stated program of utilization. The separate allocations for land and buildings
must not be used in conjunction with any other appraisal and are invalid if so used.

2.     Possession of this report, or a copy thereof, does not carry with it the right of publication. It
may not be used for any purpose by any person other than the party whom it is addressed without
the written consent of Terence M. Connolly, MAI, ASA, AI-GRS, and in any event, only with
proper written qualification and only in its entirety.

3.      Neither all nor any part of the contents of this report (especially any conclusions as to value,
the identity of the appraiser, or the firm with which the appraiser is connected) shall be disseminated
to the public through advertising, public relations, news sales, or other media without prior written
consent and approval of Terence M. Connolly, MAI, ASA, AI-GRS.

21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        88

                                                                                                EXHIBIT "5"
                                                                                                  PAGE 135
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16         Desc
                                             Main Document    Page 142 of 283



The Market Value As Is is based on the following reasonable but Extraordinary Assumptions
that may have affected the assignment results:
•       national, regional and local economies have very recently been, and are reportedly
being, negatively impacted by the current Covid-19/Corona Virus, but there are no definitive
indicators relating to real estate. Generally, the majority of current indicators and
expectations are for a one to two annual quarter severe decline before a rebound; in the
absence of measurable real estate evidence in available data, this appraisal assumes the
market expectations explained in the pertinent valuation conclusions in this report. And as
disclosed in our typical Assumptions and Limiting Conditions (#17) “The forecasts,
projections, or operating estimates contained herein are based on current market
conditions, anticipated short-term supply and demand factors, and a continued stable
economy. These forecasts are, therefore, subject to changes with future conditions”, and;
•       only one lease agreement of the four leased spaces was provided for review. The
provided lease agreement did not include any addendums that reflect the actual current
leased space size noted in the owner-provided rent roll; the owner-provided rent roll was used
for analysis purposes. Market rent was applied to the three remaining spaces since leases
were not provided resulting in no leased fee market equivalency adjustment assumptions for
these spaces, and;
•       the subject’s 70,932 SF / 58% of NRA “clean room” space was originally developed for
a prior specific user (Abbott Laboratories). The majority of this space is not currently in use
and, according to market participants we spoke to during the course of this appraisal, would
likely not be used by a typical future owner or tenant. It was determined that the Highest and
Best Use of this space would be to remove the equipment, the ductwork, and ceiling and
revert the space to typical industrial warehouse area to satisfy market demand at this time,
and;
•       the subject’s 43,456 SF / 36% of NRA of two-story office build-out is super-adequate
for the market at this time. Though roughly half of the office space (24,500 SF on the ground
floor) is currently leased to a tenant for another 19 months, there are no other potential users
in the current market for such large office space inclusive of the subject’s currently unused
upper floor office space. Additionally, the subject building location, configuration, access, and
surrounding properties are not conducive to multi-tenant office users. It would likely take a
significant time period and cost to demise the space further and lease/absorb the space. As a
result, the subject’s office space is considered in the analysis, but not all square foot
contributes full value or is comparable to typically built-out industrial building properties.




21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank        89

                                                                                                EXHIBIT "5"
                                                                                                  PAGE 136
   Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                       Desc
                                             Main Document    Page 143 of 283


                                                      CERTIFICATION
We certify that, to the best of our knowledge and belief:
x      The statements of fact contained in this report are true and correct.
x     The reported analyses, opinions, and conclusions are limited only by the reported
      assumptions and limiting conditions and are my personal, and unbiased professional analyses,
      opinions and conclusions.
x     We have no present or prospective interest in the property that is the subject of this report and
      no personal interest with respect to the parties involved.
x     We have not performed services, as an appraiser or in any other capacity, regarding the
      subject property in the 3-year period immediately preceding the agreement to perform this
      assignment.
x     We have no bias with respect to the property that is the subject of this report or to the parties
      involved with this assignment.
x     Our engagement with the client in this assignment was not contingent upon developing or
      reporting predetermined results.
x     Our compensation for completing this assignment is not contingent upon the development or
      reporting of a predetermined value or direction in value that favors the cause of the client, the
      amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
      subsequent event directly related to the intended use of this appraisal. This appraisal was
      not based on a requested minimum or specific valuation, or the approval of a loan.
x     Our analyses, opinions, and conclusions were developed, and this report has been prepared in
      conformity with the Code of Professional Ethics and with the Uniform Standards of
      Professional Appraisal Practice.
x     Terence M. Connolly inspected the exterior and Jeffrey W. LaDue personally inspected both
       the interior and exteriors of the subject property of this report.
x     No one provided significant real property appraisal assistance to the persons signing this
      Certification.
x     The reported analyses, opinions, and conclusions were developed, and this report has been
      prepared, in conformity with the requirements of the Code of Professional Ethics and the
      Standards of Professional Practice of the Appraisal Institute. Also, requirements of the
      USPAP competency provision were met for purposes of this appraisal assignment.
x     The use of this report is subject to the requirements of the Appraisal Institute relating to
      review by its duly authorized representatives.
x     As of the date of this report, Terence M. Connolly, MAI, AI-GRS has completed the
      continuing education program for Designated Members of the Appraisal Institute.
x     As of the date of this report, Jeffrey W. LaDue has completed the continuing education
      program for Practicing Affiliates of the Appraisal Institute.
x     The appraisers did not base, either partially or completely, analysis and/or the value estimate
      on the race, color, religion, sex, handicap, familial status, health or national origin of the
      present or prospective owners, occupants or users of the subject or properties in the vicinity.


                                                                                                           
Terence M. Connolly, MAI, ASA, AI-GRS                                                   Jeffrey W. LaDue
CGREA #AG009708, Exp. 11/2/22                                                           CGREA #AG033573, Exp. 4/1/22
21-1-8-I – Industrial Property with Surplus Land, Cochise Circle, Murrieta, First Choice Bank                      90

                                                                                                            EXHIBIT "5"
                                                                                                              PAGE 137
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 144 of 283








                                 ADDENDA








                                                                   EXHIBIT "5"
                                                                     PAGE 138
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 145 of 283




                    SUBJECT PUBLIC RECORDS




                                                                   EXHIBIT "5"
                                                                     PAGE 139
      Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                              Main Document    Page 146 of 283

Property Detail Report
For Property Located At :
30590 COCHISE CIR, MURRIETA, CA 92563-2501




                                                                         EXHIBIT "5"
                                                                           PAGE 140
       Case 8:21-bk-10256-TA                  Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                    Desc
                                             Main Document    Page 147 of 283

Owner Information
Owner Name:                         BIOXXEL
Mailing Address:                    30590 COCHISE CIR, MURRIETA CA 92563-2501 R009
Vesting Codes:                      //
                                                          Location Information
Legal Description:                  17.47 ACRES NET IN PAR 12 PM 170/073 PM 23199
County:                             RIVERSIDE, CA                   APN:                                     963-070-017
Census Tract / Block:               432.42 / 1                      Alternate APN:                           963-070-017
Township-Range-Sect:                                                    Subdivision:
Legal Book/Page:                                                        Map Reference:                       /
Legal Lot:                          12                                  Tract #:
Legal Block:                                                            School District:                     TEMECULA VLY
Market Area:                        208                                 School District Name:                TEMECULA VLY
Neighbor Code:                                                          Munic/Township:                      TEMECULA SCHOOL DIST
                                                       Owner Transfer Information
Recording/Sale Date:                /                                   Deed Type:
Sale Price:                                                             1st Mtg Document #:
Document #:
                                                       Last Market Sale Information
Recording/Sale Date:                10/17/2016 / 10/06/2016             1st Mtg Amount/Type:                 $5,820,000 / CONV
Sale Price:                         $8,200,000                          1st Mtg Int. Rate/Type:              /
Sale Type:                          FULL                                1st Mtg Document #:                  454541
Document #:                         454540                              2nd Mtg Amount/Type:                 /
Deed Type:                          GRANT DEED                          2nd Mtg Int. Rate/Type:              /
Transfer Document #:                                                    Price Per SqFt:
New Construction:                                                       Multi/Split Sale:
Title Company:                      CHICAGO TITLE CO
Lender:                             KEYSTONE R/E LNDG FUND LP
Seller Name:                        ABBOTT CARDIOVASCULAR
                                    SYSTEMS
                                                          Prior Sale Information
Prior Rec/Sale Date:                /                                   Prior Lender:
Prior Sale Price:                                                       Prior 1st Mtg Amt/Type:              /
Prior Doc Number:                                                       Prior 1st Mtg Rate/Type:             /
Prior Deed Type:
                                                         Property Characteristics
Year Built / Eff:   /                         Total Rooms/Offices                          Garage Area:
Gross Area:                                   Total Restrooms:                             Garage Capacity:
Building Area:                                Roof Type:                                   Parking Spaces:
Tot Adj Area:                                 Roof Material:                               Heat Type:
Above Grade:                                  Construction:                                Air Cond:
# of Stories:                                 Foundation:                                  Pool:
Other Improvements: Building Permit           Exterior wall:                               Quality:
                                              Basement Area:                               Condition:

                                                              Site Information
Zoning:                I-P                    Acres:                17.47                  County Use:             CT-LIGHT INDUSTRIAL
                                                                                                                   (AL2)
Lot Area:              760,993                Lot Width/Depth:      x                      State Use:              C08
Land Use:              LIGHT INDUSTRIAL       Commercial Units:                            Water Type:
Site Influence:                               Sewer Type:                                  Building Class:
                                                              Tax Information
Total Value:           $8,701,905             Assessed Year:        2020                   Property Tax:           $92,117.94
Land Value:            $4,032,590             Improved %:           54%                    Tax Area:               094215
Improvement Value:     $4,669,315             Tax Year:             2020                   Tax Exemption:
Total Taxable Value:   $8,701,905




                                                                                                                           EXHIBIT "5"
                                                                                                                             PAGE 141
Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                               Main Document    Page 148 of 283

     Transaction History Report
     For Property Located At


     30590 COCHISE CIR, MURRIETA, CA 92563-2501

      TRANSACTION HISTORY

      History Record #: 1
      Finance:
      Mtg Recording        07/25/2017          Mtg Loan Type:     CONV
      Date:
      Mtg Document #:      302467              Mtg Rate Type:
      Document Type:       DEED OF TRUST       Mtg Term:
      Lender:              US METRO BK         Mtg Rate:
      Loan Amount:         $5,000,000          Borrower Vesting: / / CO
      ARM Rider                                Pre-payment
      Indicator:                               Penalty Indicator:
      Initial Rate Reset                       Interest Only
      Cap:                                     Indicator:
      Payment Option                           Negative
      Indicator:                               Amortization
                                               Indicator:
      ARM Rate Change                          ARM Index Type:
      Frequency:
      ARM Maximum %                            ARM Initial Rate
      Rate:                                    Change Date:
      ARM Rate Change                          ARM Rate Change
      Margin:                                  Limit:
      ARM Rate Change                          ARM Payment
      Interval:                                Change Date:
      Borrower 1:     BIOXXEL LLC
      Borrower 2:
      Borrower 3:
      Borrower 4:

      History Record #: 2




                                                                          EXHIBIT "5"
                                                                            PAGE 142
Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16               Desc
                               Main Document    Page 149 of 283
      Sale:
      Sale Recording        10/17/2016                 Sale Price:         $8,200,000
      Date:
      Sale Date:            10/06/2016                 Sale Price Type:  FULL
      Rec. Document #:      454540                     Multi/Split Sale:
      Document Type:        GRANT DEED                 Other Document #:
      Title Company:        CHICAGO TITLE CO
      Buyer:                BIOXXEL LLC
      Seller:               ABBOTT CARDIOVASCULAR SYSTEMS
      Finance:
      Mtg Recording        10/17/2016               Mtg Loan Type:     CONV
      Date:
      Mtg Document #:      454541                   Mtg Rate Type:
      Document Type:       DEED OF TRUST            Mtg Term:
      Lender:              KEYSTONE R/E LNDG FUND   Mtg Rate:
                           LP
      Loan Amount:         $5,820,000               Borrower Vesting: / / CO
      ARM Rider                                     Pre-payment
      Indicator:                                    Penalty Indicator:
      Initial Rate Reset                            Interest Only
      Cap:                                          Indicator:
      Payment Option                                Negative
      Indicator:                                    Amortization
                                                    Indicator:
      ARM Rate Change                               ARM Index Type:
      Frequency:
      ARM Maximum %                                 ARM Initial Rate
      Rate:                                         Change Date:
      ARM Rate Change                               ARM Rate Change
      Margin:                                       Limit:
      ARM Rate Change                               ARM Payment
      Interval:                                     Change Date:
      Borrower 1:     BIOXXEL LLC
      Borrower 2:
      Borrower 3:
      Borrower 4:

      History Record #: 3




                                                                                        EXHIBIT "5"
                                                                                          PAGE 143
Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16           Desc
                               Main Document    Page 150 of 283
     Sale:
     Sale Recording        04/07/2006               Sale Price:
     Date:
     Sale Date:            03/29/2006               Sale Price Type:  UNKNOWN
     Rec. Document #:      249371                   Multi/Split Sale:
     Document Type:        GRANT DEED               Other Document #:
     Title Company:        CHICAGO TITLE CO
     Buyer:                ADVANCED CARDIOVASCULAR SYSTEM
     Seller:               BOSTON SCIENTIFIC CORP
     Finance:
     Mtg Recording        04/07/2006             Mtg Loan Type:     PRIVATE PARTY
     Date:
     Mtg Document #:      249372                 Mtg Rate Type:
     Document Type:       DEED OF TRUST          Mtg Term:
     Lender:              PRIVATE INDIVIDUAL     Mtg Rate:
     Loan Amount:         $12,850,000            Borrower Vesting: / / CO
     ARM Rider                                   Pre-payment
     Indicator:                                  Penalty Indicator:
     Initial Rate Reset                          Interest Only
     Cap:                                        Indicator:
     Payment Option                              Negative
     Indicator:                                  Amortization
                                                 Indicator:
     ARM Rate Change                             ARM Index Type:
     Frequency:
     ARM Maximum %                               ARM Initial Rate
     Rate:                                       Change Date:
     ARM Rate Change                             ARM Rate Change
     Margin:                                     Limit:
     ARM Rate Change                             ARM Payment
     Interval:                                   Change Date:
     Borrower 1:     ADVANCED CARDIOVASCULAR
                          SYSTEM
     Borrower 2:
     Borrower 3:
     Borrower 4:

     History Record #: 4
     Finance:
     Mtg Recording        03/19/1996             Mtg Loan Type:     CONV
     Date:
     Mtg Document #:      96873                  Mtg Rate Type:
     Document Type:       DEED OF TRUST          Mtg Term:
     Lender:              CITY NAT'L BK          Mtg Rate:
     Loan Amount:         $2,207,017             Borrower Vesting: / / CO
     ARM Rider                                   Pre-payment
     Indicator:                                  Penalty Indicator:
     Initial Rate Reset                          Interest Only
     Cap:                                        Indicator:
     Payment Option                              Negative
     Indicator:                                  Amortization
                                                 Indicator:
     ARM Rate Change                             ARM Index Type:
     Frequency:
     ARM Maximum %                               ARM Initial Rate
     Rate:                                       Change Date:
     ARM Rate Change                             ARM Rate Change
     Margin:                                     Limit:
     ARM Rate Change                             ARM Payment
     Interval:                                   Change Date:
     Borrower 1:     REISUNG ENTS INC
     Borrower 2:
     Borrower 3:
     Borrower 4:


                                                                                    EXHIBIT "5"
                                                                                      PAGE 144
  Case 8:21-bk-10256-TA                                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                                                          Desc
                                                           Main Document    Page 151 of 283
1/18/2021                                                        Riverside County Treasurer - Tax Collector > Account Search > Account Summary > Bill Detail




        HOME          ACCOUNT SEARCH             CHECK OUT           COUNTY HOME              CONTACT US




                                                                            BAC K         AC C O U N T SU MM ARY


            Tax Year 2020
                           PARCEL NUMBER                                        GEO PARCEL #                                                        LAST UPDATE
                             963070017                                            963070017                                                   1/18/2021 1:06:03 PM


            Assessment Data

            Description                                                                                                                                                           Value
            Net Taxable Value                                                                                                                                              $8,701,905.00


            Exemptions
        No Tax Exemptions Records Found


            Taxing Agencies

             Tax Payment Distribution
             For information regarding these charges please contact the Taxing Agency directly at the numbers listed here.


            General Purpose
            Taxing Authority                                                                                   Phone                                            Net Rate        Net Tax
            01-0000-GP GENERAL PURPOSE                                                                         See Phone List                         1.0000000000 %         $87,019.05
            Fund Type Total                                                                                                                           1.0000000000 %         $87,019.05
            Debt
            Taxing Authority                                                                                   Phone                                            Net Rate        Net Tax
            04-5301-D MWD EAST 1301999                                                                         See Phone List                         0.0035000000 %            $304.57
            03-6520-D TEMECULA UNIFIED B&I                                                                     See Phone List                         0.0238900000 %          $2,078.89
            03-9201-D MT SAN JACINTO JR COLLEGE                                                                See Phone List                         0.0132000000 %          $1,148.65
            Fund Type Total                                                                                                                           0.0405900000 %           $3,532.11
            Special Assessment
            Taxing Authority                                                                                   Phone                                            Net Rate        Net Tax
            68-1379-FC FLD CNTL STORMWATER/CLEANWATER                                                          See Phone List                                         NA        $838.56
            68-1815-FC CSA #103                                                                                See Phone List                                         NA         $29.44
            68-5305-FC MWD STANDBY EAST                                                                        See Phone List                                         NA        $121.24
            68-5402-FC EMWD STDBY-COMBINED CHARGE                                                              See Phone List                                         NA        $698.78
            Fund Type Total                                                                                                                                                   $1,688.02
            Total                                                                                                                                              1.04059 %     $92,239.18

        NOTE: Tax Authority Districts 28-5251, 28-5275 and 28-5291 are applied to the land value only.


            Payments
               TAX YEAR                             BILL NUMBER                 PMT TYPE                       RECEIPT NUMBER                         AMOUNT PAID              LAST PAID
                    2020                       2020002466605                    Payment                               B20.314154                         $46,119.59          11/26/2020




https://ca-riverside-ttc.publicaccessnow.com/AccountSearch/AccountSummary/BillDetail.aspx?p=963070017&a=958240019&b=44356788&y=2020&x=44356788&t=Original                                  1/2



                                                                                                                                                                           EXHIBIT "5"
                                                                                                                                                                             PAGE 145
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 152 of 283




                             TITLE REPORT




                                                                   EXHIBIT "5"
                                                                     PAGE 146
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                      Main Document    Page 153 of 283
                                                                                          1500 Quail Street, 3rd Floor
                                                                                           Newport Beach, CA 92660
                                                                                             Phone: (714) 289-3300




                                Issuing Policies of Chicago Title Insurance Company


ORDER NO.: 00780978-001-BOC                              Escrow/Customer Phone: (714) 289-3300

Ticor Title Company of California                        Title Officer: Bob Taylor - OC
1500 Quail Street, 3rd Floor                             Title Officer Phone: (714) 289-6402
Newport Beach, CA 92660                                  Title Officer Fax: (714) 289-7105
ATTN: Shu Hoang                                          Title Officer Email: taylor@ticortitle.com
Email: Shu.Hoang@ticortitle.com


PROPERTY:          30590 Cochise Circle, Murrieta, CA 92563


                                           PRELIMINARY REPORT
In response to the application for a policy of title insurance referenced herein, Ticor Title Company of California
hereby reports that it is prepared to issue, or cause to be issued, as of the date hereof, a policy or policies of title
insurance describing the land and the estate or interest therein hereinafter set forth, insuring against loss which
may be sustained by reason of any defect, lien or encumbrance not shown or referred to as an exception herein
or not excluded from coverage pursuant to the printed Schedules, Conditions and Stipulations or Conditions of
said policy forms.
The printed Exceptions and Exclusions from the coverage and Limitations on Covered Risks of said policy or
policies are set forth in Attachment One. The policy to be issued may contain an arbitration clause. When the
Amount of Insurance is less than that set forth in the arbitration clause, all arbitrable matters shall be arbitrated at
the option of either the Company or the Insured as the exclusive remedy of the parties. Limitations on Covered
Risks applicable to the CLTA and ALTA Homeowner’s Policies of Title Insurance which establish a Deductible
Amount and a Maximum Dollar Limit of Liability for certain coverages are also set forth in Attachment One.
Copies of the policy forms should be read. They are available from the office which issued this report.
This report (and any supplements or amendments hereto) is issued solely for the purpose of facilitating the
issuance of a policy of title insurance and no liability is assumed hereby. If it is desired that liability be assumed
prior to the issuance of a policy of title insurance, a Binder or Commitment should be requested.
The policy(s) of title insurance to be issued hereunder will be policy(s) of Chicago Title Insurance Company, a
Florida Corporation.
Please read the exceptions shown or referred to herein and the exceptions and exclusions set forth in
Attachment One of this report carefully. The exceptions and exclusions are meant to provide you with
notice of matters which are not covered under the terms of the title insurance policy and should be
carefully considered.
It is important to note that this preliminary report is not a written representation as to the condition of title
and may not list all liens, defects and encumbrances affecting title to the land.
Countersigned:



By:
      Authorized Signature




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 1                          Order No.: 00780978-001-SH0-BOC

                                                                                                     EXHIBIT "5"
                                                                                                       PAGE 147
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                                      Main Document    Page 154 of 283
                                                                                     1500 Quail Street, 3rd Floor
                                                                                      Newport Beach, CA 92660
                                                                                        Phone: (714) 289-3300



                                           PRELIMINARY REPORT


EFFECTIVE DATE:                   January 6, 2021 at 7:30 a.m.

ORDER NO.: 00780978-001-BOC

The form of policy or policies of title insurance contemplated by this report is:

         CLTA Standard Coverage Policy
         ALTA Extended Loan Policy (6-17-06)


1.       THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED OR REFERRED TO
         COVERED BY THIS REPORT IS:

         A FEE

2.       TITLE TO SAID ESTATE OR INTEREST AT THE DATE HEREOF IS VESTED IN:

         BIOXXEL LLC, a California limited liability company

3.       THE LAND REFERRED TO IN THIS REPORT IS DESCRIBED AS FOLLOWS:

         See Exhibit A attached hereto and made a part hereof.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                                Page 2                     Order No.: 00780978-001-SH0-BOC

                                                                                                EXHIBIT "5"
                                                                                                  PAGE 148
      Case 8:21-bk-10256-TA      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16           Desc
                                Main Document    Page 155 of 283
PRELIMINARY REPORT                                                   Ticor Title Company of California
YOUR REFERENCE:


                                        EXHIBIT “A”

                                    LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 12 OF PARCEL MAP NO. 23199, IN THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, ON
FILE IN BOOK 170 PAGES 73 THROUGH 76 INCLUSIVE, OF PARCEL MAPS, RECORDS OF RIVERSIDE
COUNTY, CALIFORNIA, A CERTIFICATE OF CORRECTION BEING RECORDED MAY 15, 1992 AS
INSTRUMENT NO. 177301 OF OFFICIAL RECORDS.

APN: 963-070-017




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                   Page 3                Order No.: 00780978-001-SH0-BOC

                                                                                EXHIBIT "5"
                                                                                  PAGE 149
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                      Main Document    Page 156 of 283
PRELIMINARY REPORT                                                                          Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
AT THE DATE HEREOF, ITEMS TO BE CONSIDERED AND EXCEPTIONS TO COVERAGE IN ADDITION TO
THE PRINTED EXCEPTIONS AND EXCLUSIONS IN SAID POLICY FORM WOULD BE AS FOLLOWS:

A.       Property taxes, including any personal property taxes and any assessments collected with taxes, are as
         follows:

         Tax Identification No.:           963-070-017
         Fiscal Year:                      2020-2021
         1st Installment:                  $46,119.59, paid.
         2nd Installment:                  $46,119.59, open (Delinquent after April 10)
         Penalty and Cost:                 $4,650.02
         Homeowners Exemption:             $
         Code Area:                        094-215

B.       The lien of supplemental or escaped assessments of property taxes, if any, made pursuant to the
         provisions of Chapter 3.5 (commencing with Section 75) or Part 2, Chapter 3, Articles 3 and 4,
         respectively, of the Revenue and Taxation Code of the State of California as a result of the transfer of title
         to the vestee named in Schedule A or as a result of changes in ownership or new construction occurring
         prior to Date of Policy.

1.       Water rights, claims or title to water, whether or not disclosed by the public records.

2.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                 Gas pipeline
         Recording Date:          June 24, 1949
         Recording No:            in Book 1087, Page 124, Official Records
         Affects:                 A portion of said land as more particularly described in said document.

         and Recording Date:      May 16, 1991
         and Recording No:        as Instrument No. 164132, Official Records

3.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                 Gas pipelines
         Recording Date:          July 25, 1958
         Recording No:            in Book 2307, Page 118, Official Records
         Affects:                 A portion of said land as more particularly described in said document.

         and Recording Date:      May 16, 1991
         and Recording No:        as Instrument No. 164132, Official Records

4.       Matters contained in that certain document

         Entitled:                Traffic Signalization Mitigation Schedule “E” Agreement
         Recording Date:          May 15, 1991
         Recording No:            as Instrument No. 162532, Official Records

         Reference is hereby made to said document for full particulars.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                                Page 4                         Order No.: 00780978-001-SH0-BOC

                                                                                                       EXHIBIT "5"
                                                                                                         PAGE 150
      Case 8:21-bk-10256-TA          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                    Main Document    Page 157 of 283
PRELIMINARY REPORT                                                                      Ticor Title Company of California
YOUR REFERENCE:


                                                 EXCEPTIONS
                                                  (Continued)

5.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Avigation
         Recording Date:         May 16, 1991
         Recording No:           as Instrument No. 163973, Official Records
         Affects:                A portion of said land as more particularly described in said document.

6.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Water and sewer
         Recording Date:         February 10, 1995
         Recording No:           as Instrument No. 44724, Official Records
         Affects:                A portion of said land as more particularly described in said document.

7.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Pipelines and other facilities
         Recording Date:         April 17, 1995
         Recording No:           as Instrument No. 118475, Official Records
         Affects:                A portion of said land as more particularly described in said document.

8.       Matters contained in that certain document

         Entitled:               Hold Harmless Agreement for Sewer
         Recording Date:         December 7, 2006
         Recording No:           as Instrument No. 2006-901332, Official Records

         Reference is hereby made to said document for full particulars.

9.       Matters contained in that certain document

         Entitled:               Hold Harmless Agreement for Water
         Recording Date:         December 7, 2006
         Recording No:           as Instrument No. 2006-901337, Official Records

         Reference is hereby made to said document for full particulars.

10.      Matters contained in that certain document

         Entitled:               Hold Harmless Agreement
         Recording Date:         July 17, 2009
         Recording No:           as Instrument No. 2009-371188, Official Records

         Reference is hereby made to said document for full particulars.

11.      Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Pipeline
         Recording Date:         November 23, 2010
         Recording No:           as Instrument No. 2010-563480, Official Records
         Affects:                A portion of said land as more particularly described in said document.



CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                              Page 5                        Order No.: 00780978-001-SH0-BOC

                                                                                                 EXHIBIT "5"
                                                                                                   PAGE 151
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                         Desc
                                      Main Document    Page 158 of 283
PRELIMINARY REPORT                                                                        Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
                                                   (Continued)

12.      Environmental Constraint Note: Environmental Constraint Sheet affecting this map is on file in the office
         of the County Surveyor, in E.C.S. in Book 22, Page 73 this affects all parcels.

13.      A deed of trust to secure an indebtedness in the amount shown below,

         Amount:                  $5,820,000.00
         Dated:                   October 5, 2016
         Trustor/Grantor          Bioxxel, LLC, a California limited liability company
         Trustee:                 Chicago Title Company
         Beneficiary:             Keystone Real Estate Lending Fund, L.P., a Delaware limited partnership
         Recording Date:          October 17, 2016
         Recording No:            as Instrument No. 2016-0454541, Official Records

         A notice of default under the terms of said trust deed

         Executed by:             First American Title Insurance Company
         Recording Date:          September 13, 2018
         Recording No:            as Instrument No. 2018-0367329, Official Records

         A notice of default under the terms of said trust deed

         Executed by:             First American Title Insurance Company
         Recording Date:          October 5, 2018
         Recording No:            as Instrument No. 2018-0396621, Official Records

         An assignment of the beneficial interest under said deed of trust which names:

         Assignee:                BREFI 30590 Chochise LLC, a California limited liability company
         Recording Date:          October 23, 2018
         Recording No:            as Instrument No. 2018-0417199, Official Records

         A substitution of trustee under said deed of trust which names, as the substituted trustee, the following

         Trustee:                 Tullius Law Group, a professional corporation
         Recording Date:          June 11, 2020
         Recording No:            as Instrument No. 2020-0250477, Official Records

         A notice of trustee’s sale under said deed of trust

         Executed by:                     Tullius Law Group, a professional corporation
         Date, Time and Place of Sale:    July 6, 2020 at 9:00 a.m. at the area in the front of 847 W. Sixth Street,
                                          Corona, CA
         Recording Date:                  June 11, 2020
         Recording No:                    as Instrument No. 2020-0250478, Official Records

14.      An assignment of all the moneys due, or to become due as rental, as additional security for the
         obligations secured by deed of trust shown as item no. 13

         Assigned to:             Keystone Real Estate Lending Fund, L.P., a Delaware limited partnership
         Recording Date:          October 17, 2016
         Recording No:            as Instrument No. 2016-0454542, Official Records



CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 6                         Order No.: 00780978-001-SH0-BOC

                                                                                                     EXHIBIT "5"
                                                                                                       PAGE 152
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                          Desc
                                      Main Document    Page 159 of 283
PRELIMINARY REPORT                                                                        Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
                                                   (Continued)

15.      A financing statement as follows:

         Debtor:                  Bioxxel, LLC
         Secured Party:           Keystone Real Estate Lending Fund, L.P.
         Recording Date:          October 17, 2016
         Recording No:            as Instrument No. 2016-0454543, Official Records

16.      A lien for unsecured property taxes filed by the tax collector of the county shown, for the amount set forth,
         and any other amounts due.

         County:                          Riverside
         Fiscal Year:                     2018-2019
         Taxpayer:                        Bioxxel Investment Holding Inc
         County Identification Number:    0476815
         Amount:                          $57,726.35
         Recording Date:                  November 14, 2018
         Recording No:                    as Instrument No. 2018-0448908, Official Records

17.      A lien for unsecured property taxes filed by the tax collector of the county shown, for the amount set forth,
         and any other amounts due.

         County:                          Riverside
         Fiscal Year:                     2019-2020
         Taxpayer:                        Bioxxel Investment Holding Inc
         County Identification Number:    0605107
         Amount:                          $63,362.26
         Recording Date:                  November 6, 2019
         Recording No:                    as Instrument No. 2019-0456991, Official Records

18.      A lien for unsecured property taxes filed by the tax collector of the county shown, for the amount set forth,
         and any other amounts due.

         County:                          Riverside
         Fiscal Year:                     2020-2021
         Taxpayer:                        Bioxxel Investment Holdings Inc.
         County Identification Number:    0614535
         Amount:                          $63,287.84
         Recording Date:                  November 05, 2020
         Recording No:                    as Instrument No. 2020-0548475 of Official Records

19.      Any easements not disclosed by the public records as to matters affecting title to real property, whether or
         not said easements are visible and apparent.

20.      Matters which may be disclosed by an inspection and/or by a correct ALTA/NSPS Land Title Survey of
         said Land that is satisfactory to the Company, and/or by inquiry of the parties in possession thereof.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 7                         Order No.: 00780978-001-SH0-BOC

                                                                                                     EXHIBIT "5"
                                                                                                       PAGE 153
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                         Desc
                                      Main Document    Page 160 of 283
PRELIMINARY REPORT                                                                        Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
                                                   (Continued)

21.      Any rights of the parties in possession of a portion of, or all of, said Land, which rights are not disclosed
         by the public records.

         The Company will require, for review, a full and complete copy of any unrecorded agreement, contract,
         license and/or lease, together with all supplements, assignments and amendments thereto, before issuing
         any policy of title insurance without excepting this item from coverage.

         The Company reserves the right to except additional items and/or make additional requirements after
         reviewing said documents.




      PLEASE REFER TO THE “INFORMATIONAL NOTES” AND “REQUIREMENTS” SECTIONS WHICH
            FOLLOW FOR INFORMATION NECESSARY TO COMPLETE THIS TRANSACTION.


                                               END OF EXCEPTIONS




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 8                         Order No.: 00780978-001-SH0-BOC

                                                                                                     EXHIBIT "5"
                                                                                                       PAGE 154
     Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                             Desc
                                      Main Document    Page 161 of 283
PRELIMINARY REPORT                                                                         Ticor Title Company of California
YOUR REFERENCE:


                                          REQUIREMENTS SECTION

1.       The Company will require the following documents for review prior to the issuance of any title insurance
         predicated upon a conveyance or encumbrance from the entity named below:

         Limited Liability Company:        Bioxxel LLC, a California limited liability company

         a)        A copy of its operating agreement, if any, and all amendments, supplements and/or modifications
                   thereto, certified by the appropriate manager or member.

         b)        If a domestic Limited Liability Company, a copy of its Articles of Organization and all amendments
                   thereto with the appropriate filing stamps.

         c)        If the Limited Liability Company is member-managed, a full and complete current list of members
                   certified by the appropriate manager or member.

         d)        A current dated certificate of good standing from the proper governmental authority of the state in
                   which the entity is currently domiciled.

         e)        If less than all members, or managers, as appropriate, will be executing the closing documents,
                   furnish evidence of the authority of those signing.

         f)        If Limited Liability Company is a Single Member Entity, a Statement of Information for the Single
                   Member will be required.

         g)        Each member and manager of the LLC without an Operating Agreement must execute in the
                   presence of a notary public the Certificate of California LLC (Without an Operating Agreement)
                   Status and Authority form.

2.       The Company will require the following documents for review prior to the issuance of any title insurance
         predicated upon a conveyance or encumbrance from the entity named below:

         Limited Liability Company:        Pharmagold Investment LLC (Buyer)

         a)        A copy of its operating agreement, if any, and all amendments, supplements and/or modifications
                   thereto, certified by the appropriate manager or member.

         b)        If a domestic Limited Liability Company, a copy of its Articles of Organization and all amendments
                   thereto with the appropriate filing stamps.

         c)        If the Limited Liability Company is member-managed, a full and complete current list of members
                   certified by the appropriate manager or member.

         d)        A current dated certificate of good standing from the proper governmental authority of the state in
                   which the entity is currently domiciled.

         e)        If less than all members, or managers, as appropriate, will be executing the closing documents,
                   furnish evidence of the authority of those signing.

         f)        If Limited Liability Company is a Single Member Entity, a Statement of Information for the Single
                   Member will be required.

         g)        Each member and manager of the LLC without an Operating Agreement must execute in the
                   presence of a notary public the Certificate of California LLC (Without an Operating Agreement)
                   Status and Authority form.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                                Page 9                         Order No.: 00780978-001-SH0-BOC

                                                                                                        EXHIBIT "5"
                                                                                                          PAGE 155
     Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                    Main Document    Page 162 of 283
PRELIMINARY REPORT                                                                     Ticor Title Company of California
YOUR REFERENCE:                                                                       ORDER NO.: 00780978-001-BOC


                                                REQUIREMENTS
                                                  (Continued)

3.       Prior to the close of escrow, the Company requires a Statement of Information to be completed by the
         following party(s),

         Party(s):               All Parties

         The Company reserves the right to add additional items or make further requirements after review of the
         requested Statement of Information.

4.       Furnish for review a full and complete copy of any unrecorded agreement, contract, license and/or lease
         together with all supplements, assignments and amendments thereto, prior to the close of this
         transaction.

         The Company reserves the right to add additional items or make further requirements after review of the
         requested documentation.

5.       Unrecorded matters which may be disclosed by an Owner’s Affidavit or Declaration. A form of the
         Owner’s Affidavit/Declaration is attached to this Preliminary Report/Commitment. This
         Affidavit/Declaration is to be completed by the record owner of the land and submitted for review prior to
         the closing of this transaction. Your prompt attention to this requirement will help avoid delays in the
         closing of this transaction. Thank you.

         The Company reserves the right to add additional items or make further requirements after review of the
         requested Affidavit/Declaration.




                                               END OF REQUIREMENTS




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                             Page 10                        Order No.: 00780978-001-SH0-BOC

                                                                                                    EXHIBIT "5"
                                                                                                      PAGE 156
     Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                             Desc
                                    Main Document    Page 163 of 283
PRELIMINARY REPORT                                                                       Ticor Title Company of California
YOUR REFERENCE:


                                   INFORMATIONAL NOTES SECTION



1.       None of the items shown in this report will cause the Company to decline to attach ALTA Endorsement
         Form 9 to an Extended Coverage Loan Policy, when issued.

2.       The Company is not aware of any matters which would cause it to decline to attach CLTA Endorsement
         Form 116 indicating that there is located on said Land Commercial properties, known as 30590 Cochise
         Circle, located within the area of Murrieta, California, 92563, to an Extended Coverage Loan Policy.

3.       Note: The policy of title insurance will include an arbitration provision. The Company or the insured may
         demand arbitration. Arbitrable matters may include, but are not limited to, any controversy or claim
         between the Company and the insured arising out of or relating to this policy, any service of the Company
         in connection with its issuance or the breach of a policy provision or other obligation. Please ask your
         escrow or title officer for a sample copy of the policy to be issued if you wish to review the arbitration
         provisions and any other provisions pertaining to your Title Insurance coverage.

4.       Notice: Please be aware that due to the conflict between federal and state laws concerning the
         cultivation, distribution, manufacture or sale of marijuana, the Company is not able to close or insure any
         transaction involving Land that is associated with these activities.

5.       Pursuant to Government Code Section 27388.1, as amended and effective as of 1-1-2018, a
         Documentary Transfer Tax (DTT) Affidavit may be required to be completed and submitted with each
         document when DTT is being paid or when an exemption is being claimed from paying the tax. If a
         governmental agency is a party to the document, the form will not be required. DTT Affidavits may be
         available at a Tax Assessor-County Clerk-Recorder.

6.       Note: There are NO conveyances affecting said Land recorded within 24 months of the date of this
         report.




                                       END OF INFORMATIONAL NOTES

Bob Taylor - OC/ry0




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                              Page 1                        Order No.: 00780978-001-SH0-BOC

                                                                                                      EXHIBIT "5"
                                                                                                        PAGE 157
           Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                        Desc
                                                  Main Document    Page 164 of 283




                                                              Wire Fraud Alert
         This Notice is not intended to provide legal or professional advice. If you have any questions, please consult with a lawyer.

All parties to a real estate transaction are targets for wire fraud and many have lost hundreds of thousands of dollars
because they simply relied on the wire instructions received via email, without further verification. If funds are to be
wired in conjunction with this real estate transaction, we strongly recommend verbal verification of wire
instructions through a known, trusted phone number prior to sending funds.

In addition, the following non‐exclusive self‐protection strategies are recommended to minimize exposure to possible wire
fraud.

     •     NEVER RELY on emails purporting to change wire instructions. Parties to a transaction rarely change wire
           instructions in the course of a transaction.
     •     ALWAYS VERIFY wire instructions, specifically the ABA routing number and account number, by calling the party
           who sent the instructions to you. DO NOT use the phone number provided in the email containing the instructions,
           use phone numbers you have called before or can otherwise verify. Obtain the phone number of relevant
           parties to the transaction as soon as an escrow account is opened. DO NOT send an email to verify as the
           email address may be incorrect or the email may be intercepted by the fraudster.
     •     USE COMPLEX EMAIL PASSWORDS that employ a combination of mixed case, numbers, and symbols. Make
           your passwords greater than eight (8) characters. Also, change your password often and do NOT reuse the same
           password for other online accounts.
     •     USE MULTI-FACTOR AUTHENTICATION for email accounts. Your email provider or IT staff may have specific
           instructions on how to implement this feature.

For more information on wire‐fraud scams or to report an incident, please refer to the following links:
                Federal Bureau of Investigation:                                                Internet Crime Complaint Center:
                          http://www.fbi.gov                                                               http://www.ic3.gov




Wire Fraud Alert                                                                                                                                Page 1
Original Effective Date: 5/11/2017
Current Version Date: 5/11/2017                                                                                            WIRE0016 (DSI Rev. 12/07/17)
                                     TM and © Fidelity National Financial, Inc. and/or an affiliate. All rights reserved

                                                                                                                                EXHIBIT "5"
                                                                                                                                  PAGE 158
      Case 8:21-bk-10256-TA                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16              Desc
                                                Main Document    Page 165 of 283
                                                                                         1500 Quail Street, 3rd Floor
                                                                                          Newport Beach, CA 92660
                                                                                            Phone: (714) 289-3300



                                                Notice of Available Discounts

Pursuant to Section 2355.3 in Title 10 of the California Code of Regulations Fidelity National Financial, Inc. and its
subsidiaries ("FNF") must deliver a notice of each discount available under our current rate filing along with the
delivery of escrow instructions, a preliminary report or commitment. Please be aware that the provision of this
notice does not constitute a waiver of the consumer's right to be charged the filed rate. As such, your transaction
may not qualify for the below discounts.
You are encouraged to discuss the applicability of one or more of the below discounts with a Company
representative. These discounts are generally described below; consult the rate manual for a full description of
the terms, conditions and requirements for such discount. These discounts only apply to transactions involving
services rendered by the FNF Family of Companies. This notice only applies to transactions involving property
improved with a one-to-four family residential dwelling.
Not all discounts are offered by every FNF Company. The discount will only be applicable to the FNF Company
as indicated by the named discount.
FNF Underwritten Title Company                                 Underwritten by FNF Underwriters
CTC – Chicago Title company                                    CTIC – Chicago Title Insurance Company
CLTC – Commonwealth Land Title Company                         CLTIC - Commonwealth Land Title Insurance Company
FNTC – Fidelity National Title Company of California           FNTIC – Fidelity National Title Insurance Company
FNTCCA - Fidelity National Title Company of California         FNTIC - Fidelity National Title Insurance Company
TICOR – Ticor Title Company of California                      CTIC – Chicago Title Insurance Company
LTC – Lawyer’s Title Company                                   CLTIC – Commonwealth Land Title Insurance Company
SLTC – ServiceLink Title Company                               CTIC – Chicago Title Insurance Company

Available Discounts
DISASTER LOANS (CTIC, CLTIC, FNTIC)
The charge for a Lender's Policy (Standard or Extended coverage) covering the financing or refinancing by an
owner of record, within twenty-four (24) months of the date of a declaration of a disaster area by the government
of the United States or the State of California on any land located in said area, which was partially or totally
destroyed in the disaster, will be fifty percent (50%) of the appropriate title insurance rate.

CHURCHES OR CHARITABLE NON-PROFIT ORGANIZATIONS (CTIC, FNTIC)
On properties used as a church or for charitable purposes within the scope of the normal activities of such
entities, provided said charge is normally the church's obligation the charge for an owner's policy shall be fifty
percent (50%) to seventy percent (70%) of the appropriate title insurance rate, depending on the type of coverage
selected. The charge for a lender's policy shall be forty (40%) to fifty percent (50%) of the appropriate title
insurance rate, depending on the type of coverage selected.




Notice of Available Discounts (Rev. 01-15-20)                                        Last Saved: January 15, 2021 by RY0
MISC0343 (DSI Rev. 03/12/20)                                                         Escrow No.: 00780978-001-SH0-BOC

                                                                                                    EXHIBIT "5"
                                                                                                      PAGE 159
           Case 8:21-bk-10256-TA              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                   Desc
                                             Main Document    Page 166 of 283
                                             FIDELITY NATIONAL FINANCIAL, INC.
                                                      PRIVACY NOTICE
Effective April 9, 2020

Fidelity National Financial, Inc. and its majority-owned subsidiary companies (collectively, “FNF,” “our,” or “we”) respect and are
committed to protecting your privacy. This Privacy Notice explains how we collect, use, and protect personal information, when and to
whom we disclose such information, and the choices you have about the use and disclosure of that information.

A limited number of FNF subsidiaries have their own privacy notices. If a subsidiary has its own privacy notice, the privacy notice will
be available on the subsidiary’s website and this Privacy Notice does not apply.

Collection of Personal Information
FNF may collect the following categories of Personal Information:
• contact information (e.g., name, address, phone number, email address);
• demographic information (e.g., date of birth, gender, marital status);
• identity information (e.g. Social Security Number, driver’s license, passport, or other government ID number);
• financial account information (e.g. loan or bank account information); and
• other personal information necessary to provide products or services to you.

We may collect Personal Information about you from:
• information we receive from you or your agent;
• information about your transactions with FNF, our affiliates, or others; and
• information we receive from consumer reporting agencies and/or governmental entities, either directly from these entities or through
  others.

Collection of Browsing Information
FNF automatically collects the following types of Browsing Information when you access an FNF website, online service, or application
(each an “FNF Website”) from your Internet browser, computer, and/or device:
• Internet Protocol (IP) address and operating system;
• browser version, language, and type;
• domain name system requests; and
• browsing history on the FNF Website, such as date and time of your visit to the FNF Website and visits to the pages within the FNF
  Website.

Like most websites, our servers automatically log each visitor to the FNF Website and may collect the Browsing Information described
above. We use Browsing Information for system administration, troubleshooting, fraud investigation, and to improve our websites.
Browsing Information generally does not reveal anything personal about you, though if you have created a user account for an FNF
Website and are logged into that account, the FNF Website may be able to link certain browsing activity to your user account.

Other Online Specifics
Cookies. When you visit an FNF Website, a “cookie” may be sent to your computer. A cookie is a small piece of data that is sent to your
Internet browser from a web server and stored on your computer’s hard drive. Information gathered using cookies helps us improve
your user experience. For example, a cookie can help the website load properly or can customize the display page based on your
browser type and user preferences. You can choose whether or not to accept cookies by changing your Internet browser settings. Be
aware that doing so may impair or limit some functionality of the FNF Website.

Web Beacons. We use web beacons to determine when and how many times a page has been viewed. This information is used to
improve our websites.

Do Not Track. Currently our FNF Websites do not respond to “Do Not Track” features enabled through your browser.

Links to Other Sites. FNF Websites may contain links to unaffiliated third-party websites. FNF is not responsible for the privacy
practices or content of those websites. We recommend that you read the privacy policy of every website you visit.

Use of Personal Information
FNF uses Personal Information for three main purposes:
• To provide products and services to you or in connection with a transaction involving you.
• To improve our products and services.
• To communicate with you about our, our affiliates’, and others’ products and services, jointly or independently.

When Information Is Disclosed
We may disclose your Personal Information and Browsing Information in the following circumstances:
• to enable us to detect or prevent criminal activity, fraud, material misrepresentation, or nondisclosure;
• to nonaffiliated service providers who provide or perform services or functions on our behalf and who agree to use the information only
  to provide such services or functions;

FNF Privacy Statement (Eff. April 9, 2020)                                Copyright © 2020. Fidelity National Financial, Inc. All Rights Reserved
MISC0219 (DSI Rev. 04/10/20)                                     Page 1                                     Order No. 00780978-001-SH0-BOC

                                                                                                                     EXHIBIT "5"
                                                                                                                       PAGE 160
           Case 8:21-bk-10256-TA               Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                   Desc
                                              Main Document    Page 167 of 283
• to nonaffiliated third party service providers with whom we perform joint marketing, pursuant to an agreement with them to jointly
  market financial products or services to you;
• to law enforcement or authorities in connection with an investigation, or in response to a subpoena or court order; or
• in the good-faith belief that such disclosure is necessary to comply with legal process or applicable laws, or to protect the rights,
  property, or safety of FNF, its customers, or the public.

The law does not require your prior authorization and does not allow you to restrict the disclosures described above. Additionally, we
may disclose your information to third parties for whom you have given us authorization or consent to make such disclosure. We do not
otherwise share your Personal Information or Browsing Information with nonaffiliated third parties, except as required or permitted by
law. We may share your Personal Information with affiliates (other companies owned by FNF) to directly market to you. Please see
“Choices with Your Information” to learn how to restrict that sharing.

We reserve the right to transfer your Personal Information, Browsing Information, and any other information, in connection with the sale
or other disposition of all or part of the FNF business and/or assets, or in the event of bankruptcy, reorganization, insolvency,
receivership, or an assignment for the benefit of creditors. By submitting Personal Information and/or Browsing Information to FNF, you
expressly agree and consent to the use and/or transfer of the foregoing information in connection with any of the above described
proceedings.

Security of Your Information
We maintain physical, electronic, and procedural safeguards to protect your Personal Information.

Choices With Your Information
If you do not want FNF to share your information among our affiliates to directly market to you, you may send an “opt out” request by
email, phone, or physical mail as directed at the end of this Privacy Notice. We do not share your Personal Information with nonaffiliates
for their use to direct market to you without your consent.

Whether you submit Personal Information or Browsing Information to FNF is entirely up to you. If you decide not to submit Personal
Information or Browsing Information, FNF may not be able to provide certain services or products to you.

For California Residents: We will not share your Personal Information or Browsing Information with nonaffiliated third parties, except as
permitted by California law. For additional information about your California privacy rights, please visit the “California Privacy” link on
our website (https://fnf.com/pages/californiaprivacy.aspx) or call (888) 413-1748.

For Nevada Residents: You may be placed on our internal Do Not Call List by calling (888) 934-3354 or by contacting us via the
information set forth at the end of this Privacy Notice. Nevada law requires that we also provide you with the following contact
information: Bureau of Consumer Protection, Office of the Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas,
NV 89101; Phone number: (702) 486-3132; email: BCPINFO@ag.state.nv.us.
For Oregon Residents: We will not share your Personal Information or Browsing Information with nonaffiliated third parties for
marketing purposes, except after you have been informed by us of such sharing and had an opportunity to indicate that you do not want
a disclosure made for marketing purposes.

For Vermont Residents: We will not disclose information about your creditworthiness to our affiliates and will not disclose your personal
information, financial information, credit report, or health information to nonaffiliated third parties to market to you, other than as
permitted by Vermont law, unless you authorize us to make those disclosures.

Information From Children
The FNF Websites are not intended or designed to attract persons under the age of eighteen (18).We do not collect Personal
Information from any person that we know to be under the age of thirteen (13) without permission from a parent or guardian.

International Users
FNF’s headquarters is located within the United States. If you reside outside the United States and choose to provide Personal
Information or Browsing Information to us, please note that we may transfer that information outside of your country of residence. By
providing FNF with your Personal Information and/or Browsing Information, you consent to our collection, transfer, and use of such
information in accordance with this Privacy Notice.

FNF Website Services for Mortgage Loans
Certain FNF companies provide services to mortgage loan servicers, including hosting websites that collect customer information on
behalf of mortgage loan servicers (the “Service Websites”). The Service Websites may contain links to both this Privacy Notice and the
mortgage loan servicer or lender’s privacy notice. The sections of this Privacy Notice titled When Information is Disclosed, Choices with
Your Information, and Accessing and Correcting Information do not apply to the Service Websites. The mortgage loan servicer or
lender’s privacy notice governs use, disclosure, and access to your Personal Information. FNF does not share Personal Information
collected through the Service Websites, except as required or authorized by contract with the mortgage loan servicer or lender, or as
required by law or in the good-faith belief that such disclosure is necessary: to comply with a legal process or applicable law, to enforce
this Privacy Notice, or to protect the rights, property, or safety of FNF or the public.




FNF Privacy Statement (Eff. April 9, 2020)                                 Copyright © 2020. Fidelity National Financial, Inc. All Rights Reserved
MISC0219 (DSI Rev. 04/10/20)                                      Page 2                                     Order No. 00780978-001-SH0-BOC

                                                                                                                      EXHIBIT "5"
                                                                                                                        PAGE 161
           Case 8:21-bk-10256-TA              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                    Desc
                                             Main Document    Page 168 of 283
Your Consent To This Privacy Notice; Notice Changes; Use of Comments or Feedback
By submitting Personal Information and/or Browsing Information to FNF, you consent to the collection and use of the information in
accordance with this Privacy Notice. We may change this Privacy Notice at any time. The Privacy Notice’s effective date will show the
last date changes were made. If you provide information to us following any change of the Privacy Notice, that signifies your assent to
and acceptance of the changes to the Privacy Notice. We may use comments or feedback that you submit to us in any manner without
notice or compensation to you.

Accessing and Correcting Information; Contact Us
If you have questions, would like to correct your Personal Information, or want to opt-out of information sharing for affiliate marketing,
send your requests to privacy@fnf.com, by phone to (888) 934-3354, or by mail to:


                                                     Fidelity National Financial, Inc.
                                                          601 Riverside Avenue
                                                       Jacksonville, Florida 32204
                                                        Attn: Chief Privacy Officer




FNF Privacy Statement (Eff. April 9, 2020)                                 Copyright © 2020. Fidelity National Financial, Inc. All Rights Reserved
MISC0219 (DSI Rev. 04/10/20)                                      Page 3                                     Order No. 00780978-001-SH0-BOC

                                                                                                                      EXHIBIT "5"
                                                                                                                        PAGE 162
            Case 8:21-bk-10256-TA                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                          Desc
                                                    Main Document    Page 169 of 283
                                               ATTACHMENT ONE (Revised 05-06-16)

                                                      CALIFORNIA LAND TITLE ASSOCIATION
                                                      STANDARD COVERAGE POLICY – 1990
                                                           EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys' fees or
expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including but not limited to building or zoning laws, ordinances, or regulations) restricting,
           regulating, prohibiting or relating (i) the occupancy, use, or enjoyment of the land; (ii) the character, dimensions or location of any improvement
           now or hereafter erected on the land; (iii) a separation in ownership or a change in the dimensions or area of the land or any parcel of which
           the land is or was a part; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations,
           except to the extent that a notice of the enforcement thereof or a notice of a defect, lien, or encumbrance resulting from a violation or alleged
           violation affecting the land has been recorded in the public records at Date of Policy.
     (b) Any governmental police power not excluded by (a) above, except to the extent that a notice of the exercise thereof or notice of a defect, lien
           or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at Date of Policy.
2. Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not excluding from
     coverage any taking which has occurred prior to Date of Policy which would be binding on the rights of a purchaser for value without knowledge.
3. Defects, liens, encumbrances, adverse claims or other matters:
     (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured claimant;
     (b) not known to the Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not disclosed in writing
           to the Company by the insured claimant prior to the date the insured claimant became an insured under this policy;
     (c) resulting in no loss or damage to the insured claimant;
     (d) attaching or created subsequent to Date of Policy; or
     (e) resulting in loss or damage which would not have been sustained if the insured claimant had paid value for the insured mortgage or for the
           estate or interest insured by this policy.
4. Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability or failure of any
     subsequent owner of the indebtedness, to comply with the applicable doing business laws of the state in which the land is situated.
5. Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by the insured
     mortgage and is based upon usury or any consumer credit protection or truth in lending law.
6. Any claim, which arises out of the transaction vesting in the insured the estate of interest insured by this policy or the transaction creating the
     interest of the insured lender, by reason of the operation of federal bankruptcy, state insolvency or similar creditors' rights laws.

                                            EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) which arise by reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the public records.
     Proceedings by a public agency which may result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of
     such agency or by the public records.
2. Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an inspection of the land or
     which may be asserted by persons in possession thereof.
3. Easements, liens or encumbrances, or claims thereof, not shown by the public records.
4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would disclose, and which
     are not shown by the public records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to
     water, whether or not the matters excepted under (a), (b) or (c) are shown by the public records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.


                                       CLTA HOMEOWNER'S POLICY OF TITLE INSURANCE (12-02-13)
                                           ALTA HOMEOWNER'S POLICY OF TITLE INSURANCE
                                                                       EXCLUSIONS
In addition to the Exceptions in Schedule B, You are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of those portions of any law or government regulation concerning:
     a. building;
     b. zoning;
     c. land use;
     d. improvements on the Land;
     e. land division; and
     f.     environmental protection.
     This Exclusion does not limit the coverage described in Covered Risk 8.a., 14, 15, 16, 18, 19, 20, 23 or 27.
2. The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion does not
     limit the coverage described in Covered Risk 14 or 15.
3. The right to take the Land by condemning it. This Exclusion does not limit the coverage described in Covered Risk 17.
4. Risks:
     a. that are created, allowed, or agreed to by You, whether or not they are recorded in the Public Records;
     b. that are Known to You at the Policy Date, but not to Us, unless they are recorded in the Public Records at the Policy Date;

Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 1
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                                  EXHIBIT "5"
                                                                                                                                    PAGE 163
            Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                   Main Document    Page 170 of 283
     c. that result in no loss to You; or
     d. that first occur after the Policy Date - this does not limit the coverage described in Covered Risk 7, 8.e., 25, 26, 27 or 28.
5.   Failure to pay value for Your Title.
6.   Lack of a right:
     a. to any land outside the area specifically described and referred to in paragraph 3 of Schedule A; and
     b. in streets, alleys, or waterways that touch the Land.
     This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7.   The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state
     insolvency, or similar creditors’ rights laws.
8.   Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
9.   Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.

                                                       LIMITATIONS ON COVERED RISKS
Your insurance for the following Covered Risks is limited on the Owner’s Coverage Statement as follows:
    •     For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.
The deductible amounts and maximum dollar limits shown on Schedule A are as follows:
                                                                                                                Our Maximum Dollar
                                                              Your Deductible Amount                              Limit of Liability
           Covered Risk 16:                1.00% of Policy Amount Shown in Schedule A or $2,500.00                  $ 10,000.00
                                                                 (whichever is less)
           Covered Risk 18:                1.00% of Policy Amount Shown in Schedule A or $5,000.00                  $ 25,000.00
                                                                 (whichever is less)
           Covered Risk 19:                1.00% of Policy Amount Shown in Schedule A or $5,000.00                  $ 25,000.00
                                                                 (whichever is less)
           Covered Risk 21:                1.00% of Policy Amount Shown in Schedule A or $2,500.00                   $ 5,000.00
                                                                 (whichever is less)


                                                       2006 ALTA LOAN POLICY (06-17-06)
                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or
expenses that arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or
           relating to
           (i) the occupancy, use, or enjoyment of the Land;
           (ii) the character, dimensions, or location of any improvement erected on the Land;
           (iii) the subdivision of land; or
           (iv) environmental protection;
           or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
           provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
           writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 13 or
           14); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of
     the state where the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured
     Mortgage and is based upon usury or any consumer credit protection or truth-in-lending law.
6. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien
     of the Insured Mortgage, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and
     the date of recording of the Insured Mortgage in the Public Records. This Exclusion does not modify or limit the coverage provided under Covered
     Risk 11(b).
The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                         EXCEPTIONS FROM COVERAGE
{Except as provided in Schedule B - Part II,{ t{or T}his policy does not insure against loss or damage, and the Company will not pay costs, attorneys’
fees or expenses, that arise by reason of:



Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 2
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                              EXHIBIT "5"
                                                                                                                                PAGE 164
            Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                                   Main Document    Page 171 of 283
                                                                         {PART I
{The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage,
the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such proceedings,
     whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or that
     may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to
     water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the Public Records.}

                                                                         PART II
In addition to the matters set forth in Part I of this Schedule, the Title is subject to the following matters, and the Company insures against loss or
damage sustained in the event that they are not subordinate to the lien of the Insured Mortgage:}


                                                       2006 ALTA OWNER’S POLICY (06-17-06)
                                                           EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or
expenses that arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or
          relating to
          (i) the occupancy, use, or enjoyment of the Land;
          (ii) the character, dimensions, or location of any improvement erected on the Land;
          (iii) the subdivision of land; or
          (iv) environmental protection;
          or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
          provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
          writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 and 10);
          or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction vesting the Title
     as shown in Schedule A, is
     (a) a fraudulent conveyance or fraudulent transfer; or
     (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and
     the date of recording of the deed or other instrument of transfer in the Public Records that vests Title as shown in Schedule A.
The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                         EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage, and the Company will not pay costs, attorneys’ fees or expenses, that arise by reason of:
{The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage,
the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such proceedings,
     whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown in the Public Records but that could be ascertained by an inspection of the Land or that
     may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and that are not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to
     water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the Public Records. }
7. {Variable exceptions such as taxes, easements, CC&R’s, etc. shown here.}


Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 3
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                               EXHIBIT "5"
                                                                                                                                 PAGE 165
            Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                                   Main Document    Page 172 of 283
                ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY – ASSESSMENTS PRIORITY (04-02-15)
                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys’ fees or
expenses which arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or
           relating to
           (i) the occupancy, use, or enjoyment of the Land;
           (ii) the character, dimensions, or location of any improvement erected on the Land;
           (iii) the subdivision of land; or
           (iv) environmental protection;
           or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
           provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14
           or 16.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
           writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 16,
           17, 18, 19, 20, 21, 22, 23, 24, 27 or 28); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of
     the state where the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured
     Mortgage and is based upon usury, or any consumer credit protection or truth-in-lending law. This Exclusion does not modify or limit the coverage
     provided in Covered Risk 26.
6. Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the Insured
     has Knowledge that the vestee shown in Schedule A is no longer the owner of the estate or interest covered by this policy. This Exclusion does not
     modify or limit the coverage provided in Covered Risk 11.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of
     Policy. This Exclusion does not modify or limit the coverage provided in Covered Risk 11(b) or 25.
8. The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with applicable
     building codes. This Exclusion does not modify or limit the coverage provided in Covered Risk 5 or 6.
9. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien
     of the Insured Mortgage, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.
10. Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
11. Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.




Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 4
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                               EXHIBIT "5"
                                                                                                                                 PAGE 166
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 173 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 167
           Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                          Desc
                                                Main Document    Page 174 of 283
                                                  OWNER'S DECLARATION
Escrow No.:             00780978-001-SH0-BOC
Property Address:       30590 Cochise Circle
                        Murrieta, CA 92563
The undersigned hereby declares as follows:
1.       (Fill in the applicable paragraph and strike the other)
         a.        Declarant ("Owner") is the owner or lessee, as the case may be, of certain premises located at 30590 Cochise
                   Circle, Murrieta, CA 92563, further described as follows: See Preliminary Report/Commitment No. for full legal
                   description (the "Land").
         b.        Declarant is the ______________________________ of ____________________________________
                   ("Owner"), which is the owner or lessee, as the case may be, of certain premises located at 30590 Cochise
                   Circle, Murrieta, CA 92563, further described as follows: See Preliminary Report/Commitment No. for full legal
                   description (the "Land").
2.       (Fill in the applicable paragraph and strike the other)
         a.        During the period of six months immediately preceding the date of this declaration no work has been done, no
                   surveys or architectural or engineering plans have been prepared, and no materials have been furnished in
                   connection with the erection, equipment, repair, protection or removal of any building or other structure on the
                   Land or in connection with the improvement of the Land in any manner whatsoever.
         b.        During the period of six months immediately preceding the date of this declaration certain work has been done
                   and materials furnished in connection with _________________________ upon the Land in the approximate
                   total sum of $__________, but no work whatever remains to be done and no materials remain to be furnished
                   to complete the construction in full compliance with the plans and specifications, nor are there any unpaid bills
                   incurred for labor and materials used in making such improvements or repairs upon the Land, or for the
                   services       of       architects,     surveyors        or      engineers,        except       as      follows:
                   ___________________________________________. Owner, by the undersigned Declarant, agrees to and
                   does hereby indemnify and hold harmless Ticor Title Company of California against any and all claims arising
                   therefrom.
3.       Owner has not previously conveyed the Land; is not a debtor in bankruptcy (and if a partnership, the general partner
         thereof is not a debtor in bankruptcy); and has not received notice of any pending court action affecting the title to the
         Land.
4.       Except as shown in the above-referenced Preliminary Report/Commitment, there are no unpaid or unsatisfied
         mortgages, deeds of trust, Uniform Commercial Code financing statements, regular assessments, special assessments,
         periodic assessments or any assessment from any source, claims of lien, special assessments, or taxes that constitute
         a lien against the Land or that affect the Land but have not been recorded in the public records. There are no violations
         of the covenants, conditions and restrictions as shown in the above-referenced Preliminary Report/Commitment.
5.       The Land is currently in use as _____________________; _______________________ occupy/occupies the Land;
         and the following are all of the leases or other occupancy rights affecting the Land:
         ___________________________________________________________________________________
6.       There are no other persons or entities that assert an ownership interest in the Land, nor are there unrecorded
         easements, claims of easement, or boundary disputes that affect the Land.
7.       There are no outstanding options to purchase or rights of first refusal affecting the Land.
8.       Between the most recent Effective Date of the above-referenced Preliminary Report/Commitment and the date of
         recording of the Insured Instrument(s), Owner has not taken or allowed, and will not take or allow, any action or inaction
         to encumber or otherwise affect title to the Land.
This declaration is made with the intention that Ticor Title Company of California (the "Company") and its policy issuing agents
will rely upon it in issuing their title insurance policies and endorsements. Owner, by the undersigned Declarant, agrees to
indemnify the Company against loss or damage (including attorneys fees, expenses, and costs) incurred by the Company as a
result of any untrue statement made herein.
I declare under penalty of perjury that the foregoing is true and correct and that this declaration was executed on
______________________________________________ at _________________________________.

Signature:          ________________________________




Owner’s Declaration                                                              Printed: 6/27/2017 2:26 PM by <<User Initials>>
MISC0220 (DSI Rev. 10/17/17)                                                                                            Page 2
Escrow No. : <<File #>>-<<Escrow Branch #>>-<<Escrow Officer Initials>>

                                                                                                                EXHIBIT "5"
                                                                                                                  PAGE 168
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 175 of 283




                        MARKETING BROCHURE




                                                                   EXHIBIT "5"
                                                                     PAGE 169
              FOR LEASE: 30590 Cochise Circle | Murrieta, CA
                                                                                                           Case 8:21-bk-10256-TA
                                                                                   Main Document    Page 176 of 283




                Only One
                  Suite
               Remaining!!



                             +/- 21,728 Square Feet of Professional Office Space
                                                                                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16
                                                                                                           Desc




  PAGE 170
EXHIBIT "5"
Case 8:21-bk-10256-TA                                            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                  Desc
                                                                Main Document    Page 177 of 283




               FOR LEASE: 30590 Cochise Circle | Murrieta, CA




                                                                                                             First Floor, +/-21,728 Square Feet
                                                                                   Just Leased!!




                                                                                                           EXHIBIT "5"
                                                                                                             PAGE 171
                         FOR LEASE: 30590 Cochise Circle | Murrieta, CA
                                                                                                                                                                                                             Case 8:21-bk-10256-TA




                                  Suite Rentable Square Feet *Monthly Lease Rate                                     Improvements and Features
                   Suite
                   Suite
                  1st Floor
                  1st Floor        101            21,728                $23,466.24
                                                                        $23,466.24         multiple privatee offices,     ex
                                                                                                                offices, executive      offices, multiple small conference rooms,
                                                                                            llarge  confer
                                                                                                        ereen
                                                                                              arg e conference        roo m
                                                                                                              e ce room,  m,, large
                                                                                                                              larg e training                              patio ,
                                                                                                                                     training room, break room, outdoor patio,
                                                                                                       fully
                                                                                                       ful
                                                                                                       fu lllly furnished
                                                                                                                furnnishe d with cublices/desks/conference
                                                                                                                fu                cublices/desks/conference tables,tables,
                                                                                                                                                                                     Main Document




                                                                       Just Leased!!                     aandnd          m
                                                                                                             nd much more,
                                                                                                                         moo re, available immediately
                                                                                                                                              immediate ly all or in part

              All
              All suites include access to the Common
                                               Common Area, Elevator, and a Lobby
                                                                              Lobby Directory
                                                                                      Directory Signage
                                                                                                Signage Position
              *Full Service Gross Lease; Monthl
              *Full                       Monthlyy Lease Rate includes electricity
                                                                       electricity estimated to be $0.18/SF per month
                                                                                                                                                                                                      Page 178 of 283




               Unique Real Estate Opportunity:
                Unique uses possible, such as educational and/or vocational facilities
                Customizable square footage based on market demand; available all or in part
                Fully furnished, available immediately, and true value offered at a competitive lease rate
                                                                                                                                                                                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16
                                                                                                                                                                                                             Desc




  PAGE 172
EXHIBIT "5"
Case 8:21-bk-10256-TA                                            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                  Desc
                                                                Main Document    Page 179 of 283




               FOR LEASE: 30590 Cochise Circle | Murrieta, CA




                                                                                                            Second Floor, +/-21,728 Square Feet




                                                                                                           EXHIBIT "5"
                                                                                                             PAGE 173
                         FOR LEASE: 30590 Cochise Circle | Murrieta, CA
                                                                                                                                                                                              Case 8:21-bk-10256-TA




                                 Suite Rentable Square Feet *Monthly Lease Rate                                  Improvements and Features
                    Suite
                  2nd Floor       201            21,728                $23,466.24                5 private offices, 1 executive office, 5 small conference rooms,
                                                                                           1 large conference room, large training room, break room, outdoor patio,
                                                                                                      fully furnished with cublices/desks/conference tables,
                                                                                                                                                                      Main Document




                                                                                                       elevator served, available immediately all or in part

              All suites include access to the Common Area, Elevator, and a Lobby Directory Signage Position
              *Full Service Gross Lease; Monthly Lease Rate includes electricity estimated to be $0.18/SF per month
                                                                                                                                                                                       Page 180 of 283




               Unique Real Estate Opportunity:
                Unique uses possible, such as educational and/or vocational facilities
                Customizable square footage based on market demand; available all or in part
                Fully furnished, available immediately, and true value offered at a competitive lease rate
                                                                                                                                                                       Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16
                                                                                                                                                                                              Desc




  PAGE 174
EXHIBIT "5"
                    FOR LEASE: 30590 Cochise Circle | Murrieta, CA
                                                                                                                                       Case 8:21-bk-10256-TA




               Easy access to I-215 freeway and    Temecula
                                                               Murrieta
                I-15 via Murrieta Hot Spring Road
               Close to business amenities                                                         Lake
                                                                                                               Main Document




                                                                                                    Elsinore
                including, restaurants, banking,
                business services, and more
               Minutes from the cities of
                                                                                   Menifee
                Murrieta, Menifee, and Temecula
               Regional location midway               30590 Cochise Circle, Murrieta, CA 92563
                                                                                                                                Page 181 of 283




                between Riverside and Escondido
                                                                                                  Perris
               Excellent office location in
                Southern California
                                                                                                                Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16
                                                                                                                                       Desc




  PAGE 175
EXHIBIT "5"
              City of Temecula                                                             City of Murrieta




                                                         Clinton Keith Road Phase I & II
                                                         (est. completion 2018)
                                                                                                                                      Case 8:21-bk-10256-TA
                                                                                                              Main Document




                                                  French Valley Airport
                                                                                                                               Page 182 of 283




                                    30590 Cochise Circle
                                    Murrieta, CA 92563
                                                                                                               Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16




                                 Local Area Map
                                                                                                                                      Desc




  PAGE 176
EXHIBIT "5"
                    +/- 43,456 Square Feet                 PROJECT FEATURES:
                                                                                                             Case 8:21-bk-10256-TA




                     30590 Cochise Circle
                     Murrieta, CA 92563
                                                            Opportunity to Lease
                                                             within the French
                                             Benton Road     Valley area
                                                            Two Story Building
                                                                                     Main Document




                                                             with Beautiful
                                                             Architectural Accents
                                                             and Finishes
                                                            Part of a larger bio-
                                                             medical manufacturing
              Cochise Circle
                                                             facility
                                                                                                      Page 183 of 283




                                                            Generous Parking
                                                             Areas
                                                            Outdoor Lunch Area
                                                                                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16
                                                                                                             Desc




  PAGE 177
EXHIBIT "5"
                                                                             Case 8:21-bk-10256-TA




              Are You Ready to Take
                                                     Main Document




                  the Next Step?
                                                                      Page 184 of 283




                     Christopher J. Masino, SIOR
                        BRE License #: 01352110
                             951-795-4556
                      cmasino@masinoindustrial.com
                                                      Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16
                                                                             Desc




  PAGE 178
EXHIBIT "5"
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 185 of 283




                          LEASE AGREEMENT




                                                                   EXHIBIT "5"
                                                                     PAGE 179
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 186 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 180
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 187 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 181
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 188 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 182
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 189 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 183
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 190 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 184
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 191 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 185
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 192 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 186
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 193 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 187
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 194 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 188
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 195 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 189
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 196 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 190
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 197 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 191
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 198 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 192
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 199 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 193
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 200 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 194
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 201 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 195
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 202 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 196
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 203 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 197
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 204 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 198
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 205 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 199
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 206 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 200
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 207 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 201
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 208 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 202
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 209 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 203
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 210 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 204
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 211 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 205
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 212 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 206
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 213 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 207
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 214 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 208
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 215 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 209
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 216 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 210
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 217 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 211
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 218 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 212
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 219 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 213
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 220 of 283




               ENGAGEMENT AGREEMENT LETTER
                 AND CLIENT REQUIRED DATA




                                                                   EXHIBIT "5"
                                                                     PAGE 214
Case 8:21-bk-10256-TA                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16 Desc
                                        Main Document    Page 221 of 283
                                                                                   Keith Dawson
                                                                           Dawson Appraisal, Inc.
                                                                                 State Certified General Real Estate Appraiser
                                                                                         Real Estate Appraisers & Consultants
                                                                                                               CA #AG005802
                                                                                                          229 Seal Beach Blvd.
                                                                                                         Seal Beach, CA 90740
                                                                                                         714-901-2222 phone
                                                                                         keithdawson@dawsonappraisal.com

                                              APPRAISAL ENGAGEMENT LETTER

January 14, 2021

Terence Connolly                                                                                      Dawson File #10491
Westates/Connolly Commercial
32815 Temecula Parkway, Ste B
P.O box 890822
Temecula, CA 92589

Dear Terence,
As an agent for First Choice Bank (“FCB”), we request that you appraise the following property on behalf of the
Bank in order to estimate the market value. The purpose of this Engagement Letter is to secure an Appraisal,
which will result in an estimated market value for the property and any improvements. Please do not submit the
report without reviewing the preliminary title report. Request the prelim from the FCB officer noted below.


Property Address:      30590 Cochise Cir., Murrieta, CA 92563
APN:                   963-070-017
Property Type:         Industrial
FCB Account Officer: Khin Vong               email: kvong@firstchoicebankca.com
Phone:                 714-634-5150
Borrower:              Pharmagold Investment LLC
Property Contact:      Phuong Nguyen – 951-446-5924 or bosamin@gmail.com
Please request all property specific information needed to complete the assignment from Khin
Vong. No value related discussion is permitted.
Property Interest         Fee Simple             Leased Fee            Leasehold Estate
Report Type               Appraisal Report       Restricted Appraisal Report
Inspection Required       Yes                    No
Report Format             Narrative, or          Form w/narrative      Either (up to appraiser)
Values Reported           As Is                  As Proposed           Insurable Value
                          Going Concern w/components broken out: R/E, FF&E, Goodwill
Stated users/Client       First Choice Bank and its designees
                          US Small Business Administration
Other Requirements        Remaining Economic Life
                           Indicate conforming or legal non-conforming
Scope of Work             Cost                   Income                Sales
Purpose of Appraisal      Special Assets         Loan Servicing        Refinance
                          Purchase Financing             Other (additional collateral for SBA loan)
Addt’l Comments
The format of the appraisal shall strictly adhere to all generally accepted standards of professional appraisal practices (e.g., the
Uniform Standards of Professional Appraisal Practice) as adopted by the Federal Deposit Insurance Corporation in addition to
all applicable State and/or Federal laws and regulations (e.g., FIRREA).


                                                                                                                   EXHIBIT "5"
                                                                                                                     PAGE 215
 Case 8:21-bk-10256-TA              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                   Main Document    Page 222 of 283
If you have questions regarding this assignment, or the terms of this Engagement Letter, please call me
immediately. Otherwise, we will expect that you will return a copy of this letter forthwith, duly executed without
modifications, indicating your agreement to all of the terms of this letter.

Pursuant to our previous discussion regarding this assignment, you are to provide a PDF version of the report to us
no later than1-28-21. Your fee for this appraisal report shall not exceed $3,150.00 per report, subject to the timely
performance as set forth above and compliance with the other terms of this Engagement Letter. It shall be payable
directly to you by the Bank within 30 days of receiving (I) a completed report pursuant to the terms of this letter
and (II) an invoice in the above stated amount. In no event shall your firm or any others involved in the preparation
of the report bill or collect the above fee and/or any other consideration from the Bank client. For each day that
this report is delayed past the “due date”, the Bank may reduce the fee by $100.00 unless the delay is beyond your
control. If a delayed delivery is anticipated, please inform us immediately.

                                   FORMAT / CONTENT REQUIREMENTS

The appraisal report should be:
     A. Sufficiently detailed so as to enable the Bank to fully understand the basis upon which the appraiser has
         determined the market value of the property;
     B. Presented in the form and order as set forth in Items 1 through 14 below. This section is intended to
         cause the appraiser to clearly and accurately set forth the analysis, opinions, and conclusions. Supporting
         schedules may either be attached to or incorporated within the body of the report or referenced within
         the body of the report and attached.
At a minimum, the appraisal report should contain:
     1. The name, address, and telephone number of the firm or individual(s) engaged to provide the report and
         date of valuation.
     2. The name, address and telephone number of each person who assisted in the appraisal process.
     3. The purpose of the appraisal report.
     4. The commonly used mailing address for the property.
     5. The legal description for the property, or a preliminary title report provided by the Bank.
     6. The Assessor’s Parcel Number(s).
     7. A brief description of the site, its improvements, its condition and its current and projected use.
     8. Any special limited conditions.
     9. Representative photographs of the subject property, including directional photographs taken from the
         entrance to the property which clearly shows the neighboring properties along the street, which the
         property fronts.
     10. Appropriate locator maps.
     11. Any other information that the appraiser feels is salient in order to arrive at the market value as defined
         in the Engagement Letter.
     12. A written conclusion of the market value together with supporting data, including but not limited to
         assumptions and projections, and a logical explanation as to the conclusion of value determined by the
         evaluator.
         Supporting data should be included, or if desired, should be attached to the appendix section of the
         appraisal.
         All assumptions and projections must be identified as such so that the reader will be able to distinguish
         fact from opinion.
     13. A fully executed Engagement Letter together with addenda, and/or other written forms of modification to
         said Letter, if any including all enclosures, attachments and exhibits thereto, shall be included as an
         exhibit to the appraisal report.
     14. A Statement from the appraiser certifying that the appraisal:
              a. Conforms to the Uniform Standards of Professional Appraisal Practice (“USPAP”) adopted by the
                   Appraisal Standards Board of the Appraisal Foundation.
              b. Discloses any steps taken that were necessary or appropriate to comply with the Competency
                   Provision of the USPAP.
              c. Includes in the certification, required by the USPAP, an additional statement that the appraisal
                   assignment was not based on a requested minimum valuation, a specific valuation, or the
                   approval of a loan.



                                                                                                     EXHIBIT "5"
                                                                                                       PAGE 216
 Case 8:21-bk-10256-TA              Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                   Main Document    Page 223 of 283
                                          FIDUCIARY RELATIONSHIP

First Choice Bank is the client for the appraisal report and payment shall be made directly from First Choice Bank to
the appraiser. All documents furnished to the appraiser from First Choice Bank and/or Dawson Appraisal, Inc. are
to be considered confidential information to the appraiser pursuant to the disclosure requirements in the
confidentiality section of the Ethics Provision and Statement on Appraisal Standards Number Five. Value estimates
of the subject property must not be released to anyone except members of First Choice Bank’s Lending
Department and/or Dawson Appraisal, Inc.

                                               REPORT DELIVERY

Addressee                           Michael Martin
                                    First Choice Bank
                                    17785 Center Court, Suite 750
                                    Cerritos, CA., 90703

NOTE                                Acceptance, Report and Invoice Routing Instructions

    x    Signed Acceptance          Email to kerie@dawsonappraisal.com

    x    PDF Copy of Report         Email a full color, signed and final version of the report (PDF) to Keith Dawson
                                    (keithdawson@dawsonappraisal.com) and kerie@dawsonappraisal.com

    x    Invoice                    Email to kerie@dawsonappraisal.com.


Sincerely,
Dawson Appraisal, Inc. for First Choice Bank




Keith Dawson
Dawson Appraisal, Inc.

                                       Acceptance of Appraisal Engagement

I have read the attached Engagement Letter and Appraisal Requirements and certify that the written report that
you will receive will be in accordance therewith and will comply with all generally accepted standards of
professional appraisal practice (e.g., the USPAP) as well as all applicable State and/or Federal laws and
                               Terence M. Connolly, MAI, ASA, AI-GRS accept the terms and conditions contained
regulations (e.g., FIRREA). I, ________________________________,
in the preceding engagement letter and Appraisal Assignment Information and certify that I will personally
appraise the subject property.

I agree to review the preliminary title report and report my findings in the appraisal report.


                   Terence M. Connolly                1/22/2021
Signature / Date ________________________________________________


                      CA AG09708                                                11/02/2022
State License # ________________________________________________Expiration Date_____________



             A copy of this engagement letter must be included in the appraisal report
                                                                                                     EXHIBIT "5"
                                                                                                       PAGE 217
Case 8:21-bk-10256-TA          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                              Main Document    Page 224 of 283




   QUALIFICATIONS OF TERENCE M CONNOLLY, MAI, ASA, AI-GRS

 Terence M. Connolly, MAI, ASA is a General Certified Commercial Real Estate Appraiser in CA
 and WA and an Appraisal Reviewer. Principal Appraiser of WESTATES Appraisals Corp and
 Connolly Commercial RE Valuation. Our office also includes 3 CA Certified General Real
 Estate Appraisers plus an experienced office staff. Extensive experience and expertise in valuing
 and reviewing all types of Commercial Real Estate including: commercial land; existing and
 proposed Retail, Office, and Industrial use properties; Manufactured Housing Communities /
 Mobile Home Parks and RV Parks; and special purpose properties such as Self-Storage Facilities
 and Hotels as well as for Eminent Domain purposes. Recognized as a Litigation Expert Witness.

 Professional Experience
 Experience reviewing and producing commercial real estate appraisals as a staff and fee appraiser
 since 1986. Principal / owner of WESTATES / Connolly Commercial Real Estate Valuation and
 Consulting. Previously employed as Section Manager, Commercial Appraisal Consultant, and
 Small Business Property Appraisal Coordinator with Bank of America Real Estate Risk
 Assessment / Appraisal Section. Also Senior Commercial Appraiser with Imperial Bank, Far
 West Bank, and ITT Federal Savings Bank. Primary responsibilities at these institutions were
 production and review of narrative, form, and other commercial appraisal reports. Prior to
 appraisal experience, ordered and reviewed appraisals as Vice President, Commercial Loan
 Officer for loan origination and underwriting purposes with ITT Federal Savings Bank.
 Experience in all areas of banking as both a lending institution employee or consultant since
 1977.

 Education
 Obtained a Bachelor of Science degree from the University of San Francisco. Continuing
 education appraisal courses include: USPAP, Ethics, Federal and State Laws and Regulations,
 Appraiser as an Expert Witness: Preparation & Testimony, Partial Interest, Easements, Eminent
 Domain and Condemnation, and Complex Litigation Appraisal Case Studies. Also real estate
 license courses such as agency and fair housing. Also successfully completed Appraisal Institute
 sponsored courses: Feasibility/Highest and Best Use of Residential and Non-Residential
 Properties, Appraising Apartments, Expert Witness Litigation Testimony, Business Valuations,
 Small Hotel Valuation. Additional education includes graduate Real Estate Law and Marshall &
 Swift Cost Evaluation courses.

 Professional Affiliations
 Member Appraisal Institute #11272 since May 1997
 Member IRWA #7912594
 Member American Society of Appraisers # 105370
 Member NACVA - National Association of Certified Valuators and Analysts #61924
 Completed Appraisal Institute Litigation Professional Development Program

 Licenses:
 California Office of Real Estate Appraiser State Certified-General Appraiser #AG009708
 Washington Department of Licensing Certified General Real Estate Appraiser #1101653




                                                                                         EXHIBIT "5"
                                                                                           PAGE 218
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 225 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 219
Case 8:21-bk-10256-TA         Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16        Desc
                             Main Document    Page 226 of 283




                     QUALIFICATIONS of JEFFREY W. LADUE

 Jeffrey W. LaDue is an independent appraiser with experience in assisting in the
 valuation of most types of commercial properties. Property type experience
 includes existing or proposed: office, retail, industrial, and other commercial
 properties; multi-family (apartment) projects; vacant land; and other special
 purpose properties. Property locations appraised and reviewed includes all of
 southern California.


 Professional Experience

 Mr. LaDue has assisted in the preparation and production as a fee commercial
 trainee appraiser since 2004. He previously held the position of Researcher with
 Connolly Commercial Real Estate Valuation and Consulting.                    Primary
 responsibilities at this institution were property inspection, site and improvement
 description within the report, factual data gathering and assisting in the production
 of narrative, form, and other product types of commercial appraisal reports.


 Education

 Bachelor of Arts – Psychology, University of California, Riverside – 1997, Clear
 CLAD Multiple Subject Teaching Credential, California State University, San Jose -
 2000. Successfully completed Appraisal Institute courses 110, 120, 310, 320, 410,
 and currently holds California Certified General Real Estate Appraisal license.


 Professional Affiliations

 Candidate in the Candidate for Designation Program of the Appraisal Institute
 California OREA State Certified General Real Estate Appraiser #AG033573



 Additional Activities

 Mr. LaDue served as President and Founding Father of Lambda Chi Alpha
 Fraternity – Delta Nu Chapter – University of California, Riverside




                                                                              EXHIBIT "5"
                                                                                PAGE 220
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 227 of 283




                                                                   EXHIBIT "5"
                                                                     PAGE 221
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 228 of 283




                             EXHIBIT “6”
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 229 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 222
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 230 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 223
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 231 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 224
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 232 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 225
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 233 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 226
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 234 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 227
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 235 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 228
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 236 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 229
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 237 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 230
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 238 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 231
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 239 of 283




                                                                   EXHIBIT "6"
                                                                     PAGE 232
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 240 of 283




                             EXHIBIT “7”
       Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                      Main Document    Page 241 of 283
                                                                                          1500 Quail Street, 3rd Floor
                                                                                           Newport Beach, CA 92660
                                                                                             Phone: (714) 289-3300




                                Issuing Policies of Chicago Title Insurance Company


ORDER NO.: 00780978-001-BOC                              Escrow/Customer Phone: (714) 289-3300

Ticor Title Company of California                        Title Officer: Bob Taylor - OC
1500 Quail Street, 3rd Floor                             Title Officer Phone: (714) 289-6402
Newport Beach, CA 92660                                  Title Officer Fax: (714) 289-7105
ATTN: Shu Hoang                                          Title Officer Email: taylor@ticortitle.com
Email: Shu.Hoang@ticortitle.com


PROPERTY:          30590 Cochise Circle, Murrieta, CA 92563


                                           PRELIMINARY REPORT
In response to the application for a policy of title insurance referenced herein, Ticor Title Company of California
hereby reports that it is prepared to issue, or cause to be issued, as of the date hereof, a policy or policies of title
insurance describing the land and the estate or interest therein hereinafter set forth, insuring against loss which
may be sustained by reason of any defect, lien or encumbrance not shown or referred to as an exception herein
or not excluded from coverage pursuant to the printed Schedules, Conditions and Stipulations or Conditions of
said policy forms.
The printed Exceptions and Exclusions from the coverage and Limitations on Covered Risks of said policy or
policies are set forth in Attachment One. The policy to be issued may contain an arbitration clause. When the
Amount of Insurance is less than that set forth in the arbitration clause, all arbitrable matters shall be arbitrated at
the option of either the Company or the Insured as the exclusive remedy of the parties. Limitations on Covered
Risks applicable to the CLTA and ALTA Homeowner’s Policies of Title Insurance which establish a Deductible
Amount and a Maximum Dollar Limit of Liability for certain coverages are also set forth in Attachment One.
Copies of the policy forms should be read. They are available from the office which issued this report.
This report (and any supplements or amendments hereto) is issued solely for the purpose of facilitating the
issuance of a policy of title insurance and no liability is assumed hereby. If it is desired that liability be assumed
prior to the issuance of a policy of title insurance, a Binder or Commitment should be requested.
The policy(s) of title insurance to be issued hereunder will be policy(s) of Chicago Title Insurance Company, a
Florida Corporation.
Please read the exceptions shown or referred to herein and the exceptions and exclusions set forth in
Attachment One of this report carefully. The exceptions and exclusions are meant to provide you with
notice of matters which are not covered under the terms of the title insurance policy and should be
carefully considered.
It is important to note that this preliminary report is not a written representation as to the condition of title
and may not list all liens, defects and encumbrances affecting title to the land.
Countersigned:



By:
      Authorized Signature




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 1                          Order No.: 00780978-001-SH0-BOC
                                                                                                     EXHIBIT "7"
                                                                                                       PAGE 233
      Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                   Desc
                                      Main Document    Page 242 of 283
                                                                                     1500 Quail Street, 3rd Floor
                                                                                      Newport Beach, CA 92660
                                                                                        Phone: (714) 289-3300



                                           PRELIMINARY REPORT


EFFECTIVE DATE:                   January 6, 2021 at 7:30 a.m.

ORDER NO.: 00780978-001-BOC

The form of policy or policies of title insurance contemplated by this report is:

         CLTA Standard Coverage Policy
         ALTA Extended Loan Policy (6-17-06)


1.       THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED OR REFERRED TO
         COVERED BY THIS REPORT IS:

         A FEE

2.       TITLE TO SAID ESTATE OR INTEREST AT THE DATE HEREOF IS VESTED IN:

         BIOXXEL LLC, a California limited liability company

3.       THE LAND REFERRED TO IN THIS REPORT IS DESCRIBED AS FOLLOWS:

         See Exhibit A attached hereto and made a part hereof.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                                Page 2                     Order No.: 00780978-001-SH0-BOC
                                                                                                EXHIBIT "7"
                                                                                                  PAGE 234
       Case 8:21-bk-10256-TA     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16          Desc
                                Main Document    Page 243 of 283
PRELIMINARY REPORT                                                   Ticor Title Company of California
YOUR REFERENCE:


                                        EXHIBIT “A”

                                    LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 12 OF PARCEL MAP NO. 23199, IN THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, ON
FILE IN BOOK 170 PAGES 73 THROUGH 76 INCLUSIVE, OF PARCEL MAPS, RECORDS OF RIVERSIDE
COUNTY, CALIFORNIA, A CERTIFICATE OF CORRECTION BEING RECORDED MAY 15, 1992 AS
INSTRUMENT NO. 177301 OF OFFICIAL RECORDS.

APN: 963-070-017




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                   Page 3                Order No.: 00780978-001-SH0-BOC
                                                                               EXHIBIT "7"
                                                                                 PAGE 235
       Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                      Main Document    Page 244 of 283
PRELIMINARY REPORT                                                                          Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
AT THE DATE HEREOF, ITEMS TO BE CONSIDERED AND EXCEPTIONS TO COVERAGE IN ADDITION TO
THE PRINTED EXCEPTIONS AND EXCLUSIONS IN SAID POLICY FORM WOULD BE AS FOLLOWS:

A.       Property taxes, including any personal property taxes and any assessments collected with taxes, are as
         follows:

         Tax Identification No.:           963-070-017
         Fiscal Year:                      2020-2021
         1st Installment:                  $46,119.59, paid.
         2nd Installment:                  $46,119.59, open (Delinquent after April 10)
         Penalty and Cost:                 $4,650.02
         Homeowners Exemption:             $
         Code Area:                        094-215

B.       The lien of supplemental or escaped assessments of property taxes, if any, made pursuant to the
         provisions of Chapter 3.5 (commencing with Section 75) or Part 2, Chapter 3, Articles 3 and 4,
         respectively, of the Revenue and Taxation Code of the State of California as a result of the transfer of title
         to the vestee named in Schedule A or as a result of changes in ownership or new construction occurring
         prior to Date of Policy.

1.       Water rights, claims or title to water, whether or not disclosed by the public records.

2.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                 Gas pipeline
         Recording Date:          June 24, 1949
         Recording No:            in Book 1087, Page 124, Official Records
         Affects:                 A portion of said land as more particularly described in said document.

         and Recording Date:      May 16, 1991
         and Recording No:        as Instrument No. 164132, Official Records

3.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                 Gas pipelines
         Recording Date:          July 25, 1958
         Recording No:            in Book 2307, Page 118, Official Records
         Affects:                 A portion of said land as more particularly described in said document.

         and Recording Date:      May 16, 1991
         and Recording No:        as Instrument No. 164132, Official Records

4.       Matters contained in that certain document

         Entitled:                Traffic Signalization Mitigation Schedule “E” Agreement
         Recording Date:          May 15, 1991
         Recording No:            as Instrument No. 162532, Official Records

         Reference is hereby made to said document for full particulars.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                                Page 4                         Order No.: 00780978-001-SH0-BOC
                                                                                                      EXHIBIT "7"
                                                                                                        PAGE 236
      Case 8:21-bk-10256-TA          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                        Desc
                                    Main Document    Page 245 of 283
PRELIMINARY REPORT                                                                      Ticor Title Company of California
YOUR REFERENCE:


                                                 EXCEPTIONS
                                                  (Continued)

5.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Avigation
         Recording Date:         May 16, 1991
         Recording No:           as Instrument No. 163973, Official Records
         Affects:                A portion of said land as more particularly described in said document.

6.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Water and sewer
         Recording Date:         February 10, 1995
         Recording No:           as Instrument No. 44724, Official Records
         Affects:                A portion of said land as more particularly described in said document.

7.       Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Pipelines and other facilities
         Recording Date:         April 17, 1995
         Recording No:           as Instrument No. 118475, Official Records
         Affects:                A portion of said land as more particularly described in said document.

8.       Matters contained in that certain document

         Entitled:               Hold Harmless Agreement for Sewer
         Recording Date:         December 7, 2006
         Recording No:           as Instrument No. 2006-901332, Official Records

         Reference is hereby made to said document for full particulars.

9.       Matters contained in that certain document

         Entitled:               Hold Harmless Agreement for Water
         Recording Date:         December 7, 2006
         Recording No:           as Instrument No. 2006-901337, Official Records

         Reference is hereby made to said document for full particulars.

10.      Matters contained in that certain document

         Entitled:               Hold Harmless Agreement
         Recording Date:         July 17, 2009
         Recording No:           as Instrument No. 2009-371188, Official Records

         Reference is hereby made to said document for full particulars.

11.      Easement(s) for the purpose(s) shown below and rights incidental thereto as set forth in a document:

         Purpose:                Pipeline
         Recording Date:         November 23, 2010
         Recording No:           as Instrument No. 2010-563480, Official Records
         Affects:                A portion of said land as more particularly described in said document.



CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                              Page 5                        Order No.: 00780978-001-SH0-BOC
                                                                                                 EXHIBIT "7"
                                                                                                   PAGE 237
       Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                         Desc
                                      Main Document    Page 246 of 283
PRELIMINARY REPORT                                                                        Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
                                                   (Continued)

12.      Environmental Constraint Note: Environmental Constraint Sheet affecting this map is on file in the office
         of the County Surveyor, in E.C.S. in Book 22, Page 73 this affects all parcels.

13.      A deed of trust to secure an indebtedness in the amount shown below,

         Amount:                  $5,820,000.00
         Dated:                   October 5, 2016
         Trustor/Grantor          Bioxxel, LLC, a California limited liability company
         Trustee:                 Chicago Title Company
         Beneficiary:             Keystone Real Estate Lending Fund, L.P., a Delaware limited partnership
         Recording Date:          October 17, 2016
         Recording No:            as Instrument No. 2016-0454541, Official Records

         A notice of default under the terms of said trust deed

         Executed by:             First American Title Insurance Company
         Recording Date:          September 13, 2018
         Recording No:            as Instrument No. 2018-0367329, Official Records

         A notice of default under the terms of said trust deed

         Executed by:             First American Title Insurance Company
         Recording Date:          October 5, 2018
         Recording No:            as Instrument No. 2018-0396621, Official Records

         An assignment of the beneficial interest under said deed of trust which names:

         Assignee:                BREFI 30590 Chochise LLC, a California limited liability company
         Recording Date:          October 23, 2018
         Recording No:            as Instrument No. 2018-0417199, Official Records

         A substitution of trustee under said deed of trust which names, as the substituted trustee, the following

         Trustee:                 Tullius Law Group, a professional corporation
         Recording Date:          June 11, 2020
         Recording No:            as Instrument No. 2020-0250477, Official Records

         A notice of trustee’s sale under said deed of trust

         Executed by:                     Tullius Law Group, a professional corporation
         Date, Time and Place of Sale:    July 6, 2020 at 9:00 a.m. at the area in the front of 847 W. Sixth Street,
                                          Corona, CA
         Recording Date:                  June 11, 2020
         Recording No:                    as Instrument No. 2020-0250478, Official Records

14.      An assignment of all the moneys due, or to become due as rental, as additional security for the
         obligations secured by deed of trust shown as item no. 13

         Assigned to:             Keystone Real Estate Lending Fund, L.P., a Delaware limited partnership
         Recording Date:          October 17, 2016
         Recording No:            as Instrument No. 2016-0454542, Official Records



CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 6                         Order No.: 00780978-001-SH0-BOC
                                                                                                    EXHIBIT "7"
                                                                                                      PAGE 238
       Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                         Desc
                                      Main Document    Page 247 of 283
PRELIMINARY REPORT                                                                        Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
                                                   (Continued)

15.      A financing statement as follows:

         Debtor:                  Bioxxel, LLC
         Secured Party:           Keystone Real Estate Lending Fund, L.P.
         Recording Date:          October 17, 2016
         Recording No:            as Instrument No. 2016-0454543, Official Records

16.      A lien for unsecured property taxes filed by the tax collector of the county shown, for the amount set forth,
         and any other amounts due.

         County:                          Riverside
         Fiscal Year:                     2018-2019
         Taxpayer:                        Bioxxel Investment Holding Inc
         County Identification Number:    0476815
         Amount:                          $57,726.35
         Recording Date:                  November 14, 2018
         Recording No:                    as Instrument No. 2018-0448908, Official Records

17.      A lien for unsecured property taxes filed by the tax collector of the county shown, for the amount set forth,
         and any other amounts due.

         County:                          Riverside
         Fiscal Year:                     2019-2020
         Taxpayer:                        Bioxxel Investment Holding Inc
         County Identification Number:    0605107
         Amount:                          $63,362.26
         Recording Date:                  November 6, 2019
         Recording No:                    as Instrument No. 2019-0456991, Official Records

18.      A lien for unsecured property taxes filed by the tax collector of the county shown, for the amount set forth,
         and any other amounts due.

         County:                          Riverside
         Fiscal Year:                     2020-2021
         Taxpayer:                        Bioxxel Investment Holdings Inc.
         County Identification Number:    0614535
         Amount:                          $63,287.84
         Recording Date:                  November 05, 2020
         Recording No:                    as Instrument No. 2020-0548475 of Official Records

19.      Any easements not disclosed by the public records as to matters affecting title to real property, whether or
         not said easements are visible and apparent.

20.      Matters which may be disclosed by an inspection and/or by a correct ALTA/NSPS Land Title Survey of
         said Land that is satisfactory to the Company, and/or by inquiry of the parties in possession thereof.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 7                         Order No.: 00780978-001-SH0-BOC
                                                                                                    EXHIBIT "7"
                                                                                                      PAGE 239
       Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                         Desc
                                      Main Document    Page 248 of 283
PRELIMINARY REPORT                                                                        Ticor Title Company of California
YOUR REFERENCE:


                                                  EXCEPTIONS
                                                   (Continued)

21.      Any rights of the parties in possession of a portion of, or all of, said Land, which rights are not disclosed
         by the public records.

         The Company will require, for review, a full and complete copy of any unrecorded agreement, contract,
         license and/or lease, together with all supplements, assignments and amendments thereto, before issuing
         any policy of title insurance without excepting this item from coverage.

         The Company reserves the right to except additional items and/or make additional requirements after
         reviewing said documents.




      PLEASE REFER TO THE “INFORMATIONAL NOTES” AND “REQUIREMENTS” SECTIONS WHICH
            FOLLOW FOR INFORMATION NECESSARY TO COMPLETE THIS TRANSACTION.

                                               END OF EXCEPTIONS




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                               Page 8                         Order No.: 00780978-001-SH0-BOC
                                                                                                    EXHIBIT "7"
                                                                                                      PAGE 240
     Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                      Main Document    Page 249 of 283
PRELIMINARY REPORT                                                                         Ticor Title Company of California
YOUR REFERENCE:


                                          REQUIREMENTS SECTION

1.       The Company will require the following documents for review prior to the issuance of any title insurance
         predicated upon a conveyance or encumbrance from the entity named below:

         Limited Liability Company:        Bioxxel LLC, a California limited liability company

         a)        A copy of its operating agreement, if any, and all amendments, supplements and/or modifications
                   thereto, certified by the appropriate manager or member.

         b)        If a domestic Limited Liability Company, a copy of its Articles of Organization and all amendments
                   thereto with the appropriate filing stamps.

         c)        If the Limited Liability Company is member-managed, a full and complete current list of members
                   certified by the appropriate manager or member.

         d)        A current dated certificate of good standing from the proper governmental authority of the state in
                   which the entity is currently domiciled.

         e)        If less than all members, or managers, as appropriate, will be executing the closing documents,
                   furnish evidence of the authority of those signing.

         f)        If Limited Liability Company is a Single Member Entity, a Statement of Information for the Single
                   Member will be required.

         g)        Each member and manager of the LLC without an Operating Agreement must execute in the
                   presence of a notary public the Certificate of California LLC (Without an Operating Agreement)
                   Status and Authority form.

2.       The Company will require the following documents for review prior to the issuance of any title insurance
         predicated upon a conveyance or encumbrance from the entity named below:

         Limited Liability Company:        Pharmagold Investment LLC (Buyer)

         a)        A copy of its operating agreement, if any, and all amendments, supplements and/or modifications
                   thereto, certified by the appropriate manager or member.

         b)        If a domestic Limited Liability Company, a copy of its Articles of Organization and all amendments
                   thereto with the appropriate filing stamps.

         c)        If the Limited Liability Company is member-managed, a full and complete current list of members
                   certified by the appropriate manager or member.

         d)        A current dated certificate of good standing from the proper governmental authority of the state in
                   which the entity is currently domiciled.

         e)        If less than all members, or managers, as appropriate, will be executing the closing documents,
                   furnish evidence of the authority of those signing.

         f)        If Limited Liability Company is a Single Member Entity, a Statement of Information for the Single
                   Member will be required.

         g)        Each member and manager of the LLC without an Operating Agreement must execute in the
                   presence of a notary public the Certificate of California LLC (Without an Operating Agreement)
                   Status and Authority form.




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                                Page 9                         Order No.: 00780978-001-SH0-BOC
                                                                                                       EXHIBIT "7"
                                                                                                         PAGE 241
     Case 8:21-bk-10256-TA           Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                            Desc
                                    Main Document    Page 250 of 283
PRELIMINARY REPORT                                                                      Ticor Title Company of California
YOUR REFERENCE:                                                                        ORDER NO.: 00780978-001-BOC


                                                REQUIREMENTS
                                                  (Continued)

3.       Prior to the close of escrow, the Company requires a Statement of Information to be completed by the
         following party(s),

         Party(s):               All Parties

         The Company reserves the right to add additional items or make further requirements after review of the
         requested Statement of Information.

4.       Furnish for review a full and complete copy of any unrecorded agreement, contract, license and/or lease
         together with all supplements, assignments and amendments thereto, prior to the close of this
         transaction.

         The Company reserves the right to add additional items or make further requirements after review of the
         requested documentation.

5.       Unrecorded matters which may be disclosed by an Owner’s Affidavit or Declaration. A form of the
         Owner’s Affidavit/Declaration is attached to this Preliminary Report/Commitment. This
         Affidavit/Declaration is to be completed by the record owner of the land and submitted for review prior to
         the closing of this transaction. Your prompt attention to this requirement will help avoid delays in the
         closing of this transaction. Thank you.

         The Company reserves the right to add additional items or make further requirements after review of the
         requested Affidavit/Declaration.




                                               END OF REQUIREMENTS




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                             Page 10                        Order No.: 00780978-001-SH0-BOC
                                                                                                     EXHIBIT "7"
                                                                                                       PAGE 242
     Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                     Main Document    Page 251 of 283
PRELIMINARY REPORT                                                                       Ticor Title Company of California
YOUR REFERENCE:


                                   INFORMATIONAL NOTES SECTION



1.       None of the items shown in this report will cause the Company to decline to attach ALTA Endorsement
         Form 9 to an Extended Coverage Loan Policy, when issued.

2.       The Company is not aware of any matters which would cause it to decline to attach CLTA Endorsement
         Form 116 indicating that there is located on said Land Commercial properties, known as 30590 Cochise
         Circle, located within the area of Murrieta, California, 92563, to an Extended Coverage Loan Policy.

3.       Note: The policy of title insurance will include an arbitration provision. The Company or the insured may
         demand arbitration. Arbitrable matters may include, but are not limited to, any controversy or claim
         between the Company and the insured arising out of or relating to this policy, any service of the Company
         in connection with its issuance or the breach of a policy provision or other obligation. Please ask your
         escrow or title officer for a sample copy of the policy to be issued if you wish to review the arbitration
         provisions and any other provisions pertaining to your Title Insurance coverage.

4.       Notice: Please be aware that due to the conflict between federal and state laws concerning the
         cultivation, distribution, manufacture or sale of marijuana, the Company is not able to close or insure any
         transaction involving Land that is associated with these activities.

5.       Pursuant to Government Code Section 27388.1, as amended and effective as of 1-1-2018, a
         Documentary Transfer Tax (DTT) Affidavit may be required to be completed and submitted with each
         document when DTT is being paid or when an exemption is being claimed from paying the tax. If a
         governmental agency is a party to the document, the form will not be required. DTT Affidavits may be
         available at a Tax Assessor-County Clerk-Recorder.

6.       Note: There are NO conveyances affecting said Land recorded within 24 months of the date of this
         report.




                                       END OF INFORMATIONAL NOTES

Bob Taylor - OC/ry0




CLTA Preliminary Title Report
lPrelm (DSI Rev. 8/15/16)                              Page 1                        Order No.: 00780978-001-SH0-BOC
                                                                                                     EXHIBIT "7"
                                                                                                       PAGE 243
           Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                                  Main Document    Page 252 of 283




                                                              Wire Fraud Alert
         This Notice is not intended to provide legal or professional advice. If you have any questions, please consult with a lawyer.

All parties to a real estate transaction are targets for wire fraud and many have lost hundreds of thousands of dollars
because they simply relied on the wire instructions received via email, without further verification. If funds are to be
wired in conjunction with this real estate transaction, we strongly recommend verbal verification of wire
instructions through a known, trusted phone number prior to sending funds.

In addition, the following non‐exclusive self‐protection strategies are recommended to minimize exposure to possible wire
fraud.

          NEVER RELY on emails purporting to change wire instructions. Parties to a transaction rarely change wire
           instructions in the course of a transaction.
          ALWAYS VERIFY wire instructions, specifically the ABA routing number and account number, by calling the party
           who sent the instructions to you. DO NOT use the phone number provided in the email containing the instructions,
           use phone numbers you have called before or can otherwise verify. Obtain the phone number of relevant
           parties to the transaction as soon as an escrow account is opened. DO NOT send an email to verify as the
           email address may be incorrect or the email may be intercepted by the fraudster.
          USE COMPLEX EMAIL PASSWORDS that employ a combination of mixed case, numbers, and symbols. Make
           your passwords greater than eight (8) characters. Also, change your password often and do NOT reuse the same
           password for other online accounts.
          USE MULTI-FACTOR AUTHENTICATION for email accounts. Your email provider or IT staff may have specific
           instructions on how to implement this feature.

For more information on wire‐fraud scams or to report an incident, please refer to the following links:
                Federal Bureau of Investigation:                                                Internet Crime Complaint Center:
                          http://www.fbi.gov                                                               http://www.ic3.gov




Wire Fraud Alert                                                                                                                                Page 1
Original Effective Date: 5/11/2017
Current Version Date: 5/11/2017                                                                                            WIRE0016 (DSI Rev. 12/07/17)
                                     TM and © Fidelity National Financial, Inc. and/or an affiliate. All rights reserved
                                                                                                                                EXHIBIT "7"
                                                                                                                                  PAGE 244
       Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16             Desc
                                                Main Document    Page 253 of 283
                                                                                         1500 Quail Street, 3rd Floor
                                                                                          Newport Beach, CA 92660
                                                                                            Phone: (714) 289-3300



                                                Notice of Available Discounts

Pursuant to Section 2355.3 in Title 10 of the California Code of Regulations Fidelity National Financial, Inc. and its
subsidiaries ("FNF") must deliver a notice of each discount available under our current rate filing along with the
delivery of escrow instructions, a preliminary report or commitment. Please be aware that the provision of this
notice does not constitute a waiver of the consumer's right to be charged the filed rate. As such, your transaction
may not qualify for the below discounts.
You are encouraged to discuss the applicability of one or more of the below discounts with a Company
representative. These discounts are generally described below; consult the rate manual for a full description of
the terms, conditions and requirements for such discount. These discounts only apply to transactions involving
services rendered by the FNF Family of Companies. This notice only applies to transactions involving property
improved with a one-to-four family residential dwelling.
Not all discounts are offered by every FNF Company. The discount will only be applicable to the FNF Company
as indicated by the named discount.
FNF Underwritten Title Company                                 Underwritten by FNF Underwriters
CTC – Chicago Title company                                    CTIC – Chicago Title Insurance Company
CLTC – Commonwealth Land Title Company                         CLTIC - Commonwealth Land Title Insurance Company
FNTC – Fidelity National Title Company of California           FNTIC – Fidelity National Title Insurance Company
FNTCCA - Fidelity National Title Company of California         FNTIC - Fidelity National Title Insurance Company
TICOR – Ticor Title Company of California                      CTIC – Chicago Title Insurance Company
LTC – Lawyer’s Title Company                                   CLTIC – Commonwealth Land Title Insurance Company
SLTC – ServiceLink Title Company                               CTIC – Chicago Title Insurance Company

Available Discounts
DISASTER LOANS (CTIC, CLTIC, FNTIC)
The charge for a Lender's Policy (Standard or Extended coverage) covering the financing or refinancing by an
owner of record, within twenty-four (24) months of the date of a declaration of a disaster area by the government
of the United States or the State of California on any land located in said area, which was partially or totally
destroyed in the disaster, will be fifty percent (50%) of the appropriate title insurance rate.

CHURCHES OR CHARITABLE NON-PROFIT ORGANIZATIONS (CTIC, FNTIC)
On properties used as a church or for charitable purposes within the scope of the normal activities of such
entities, provided said charge is normally the church's obligation the charge for an owner's policy shall be fifty
percent (50%) to seventy percent (70%) of the appropriate title insurance rate, depending on the type of coverage
selected. The charge for a lender's policy shall be forty (40%) to fifty percent (50%) of the appropriate title
insurance rate, depending on the type of coverage selected.




Notice of Available Discounts (Rev. 01-15-20)                                        Last Saved: January 15, 2021 by RY0
MISC0343 (DSI Rev. 03/12/20)                                                         Escrow No.: 00780978-001-SH0-BOC
                                                                                                    EXHIBIT "7"
                                                                                                      PAGE 245
         Case 8:21-bk-10256-TA                Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                     Desc
                                             Main Document    Page 254 of 283


                                             FIDELITY NATIONAL FINANCIAL, INC.
                                                      PRIVACY NOTICE
Effective April 9, 2020

Fidelity National Financial, Inc. and its majority-owned subsidiary companies (collectively, “FNF,” “our,” or “we”) respect and are
committed to protecting your privacy. This Privacy Notice explains how we collect, use, and protect personal information, when and to
whom we disclose such information, and the choices you have about the use and disclosure of that information.

A limited number of FNF subsidiaries have their own privacy notices. If a subsidiary has its own privacy notice, the privacy notice will
be available on the subsidiary’s website and this Privacy Notice does not apply.

Collection of Personal Information
FNF may collect the following categories of Personal Information:
 contact information (e.g., name, address, phone number, email address);
 demographic information (e.g., date of birth, gender, marital status);
 identity information (e.g. Social Security Number, driver’s license, passport, or other government ID number);
 financial account information (e.g. loan or bank account information); and
 other personal information necessary to provide products or services to you.

We may collect Personal Information about you from:
 information we receive from you or your agent;
 information about your transactions with FNF, our affiliates, or others; and
 information we receive from consumer reporting agencies and/or governmental entities, either directly from these entities or through
  others.

Collection of Browsing Information
FNF automatically collects the following types of Browsing Information when you access an FNF website, online service, or application
(each an “FNF Website”) from your Internet browser, computer, and/or device:
 Internet Protocol (IP) address and operating system;
 browser version, language, and type;
 domain name system requests; and
 browsing history on the FNF Website, such as date and time of your visit to the FNF Website and visits to the pages within the FNF
  Website.

Like most websites, our servers automatically log each visitor to the FNF Website and may collect the Browsing Information described
above. We use Browsing Information for system administration, troubleshooting, fraud investigation, and to improve our websites.
Browsing Information generally does not reveal anything personal about you, though if you have created a user account for an FNF
Website and are logged into that account, the FNF Website may be able to link certain browsing activity to your user account.

Other Online Specifics
Cookies. When you visit an FNF Website, a “cookie” may be sent to your computer. A cookie is a small piece of data that is sent to your
Internet browser from a web server and stored on your computer’s hard drive. Information gathered using cookies helps us improve
your user experience. For example, a cookie can help the website load properly or can customize the display page based on your
browser type and user preferences. You can choose whether or not to accept cookies by changing your Internet browser settings. Be
aware that doing so may impair or limit some functionality of the FNF Website.

Web Beacons. We use web beacons to determine when and how many times a page has been viewed. This information is used to
improve our websites.

Do Not Track. Currently our FNF Websites do not respond to “Do Not Track” features enabled through your browser.

Links to Other Sites. FNF Websites may contain links to unaffiliated third-party websites. FNF is not responsible for the privacy
practices or content of those websites. We recommend that you read the privacy policy of every website you visit.

Use of Personal Information
FNF uses Personal Information for three main purposes:
 To provide products and services to you or in connection with a transaction involving you.
 To improve our products and services.
 To communicate with you about our, our affiliates’, and others’ products and services, jointly or independently.

When Information Is Disclosed
We may disclose your Personal Information and Browsing Information in the following circumstances:
 to enable us to detect or prevent criminal activity, fraud, material misrepresentation, or nondisclosure;
 to nonaffiliated service providers who provide or perform services or functions on our behalf and who agree to use the information only
  to provide such services or functions;

FNF Privacy Statement (Eff. April 9, 2020)                                Copyright © 2020. Fidelity National Financial, Inc. All Rights Reserved
MISC0219 (DSI Rev. 04/10/20)                                     Page 1                                     Order No. 00780978-001-SH0-BOC
                                                                                                                       EXHIBIT "7"
                                                                                                                         PAGE 246
         Case 8:21-bk-10256-TA                Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                             Main Document    Page 255 of 283


 to nonaffiliated third party service providers with whom we perform joint marketing, pursuant to an agreement with them to jointly
  market financial products or services to you;
 to law enforcement or authorities in connection with an investigation, or in response to a subpoena or court order; or
 in the good-faith belief that such disclosure is necessary to comply with legal process or applicable laws, or to protect the rights,
  property, or safety of FNF, its customers, or the public.

The law does not require your prior authorization and does not allow you to restrict the disclosures described above. Additionally, we
may disclose your information to third parties for whom you have given us authorization or consent to make such disclosure. We do not
otherwise share your Personal Information or Browsing Information with nonaffiliated third parties, except as required or permitted by
law. We may share your Personal Information with affiliates (other companies owned by FNF) to directly market to you. Please see
“Choices with Your Information” to learn how to restrict that sharing.

We reserve the right to transfer your Personal Information, Browsing Information, and any other information, in connection with the sale
or other disposition of all or part of the FNF business and/or assets, or in the event of bankruptcy, reorganization, insolvency,
receivership, or an assignment for the benefit of creditors. By submitting Personal Information and/or Browsing Information to FNF, you
expressly agree and consent to the use and/or transfer of the foregoing information in connection with any of the above described
proceedings.

Security of Your Information
We maintain physical, electronic, and procedural safeguards to protect your Personal Information.

Choices With Your Information
If you do not want FNF to share your information among our affiliates to directly market to you, you may send an “opt out” request by
email, phone, or physical mail as directed at the end of this Privacy Notice. We do not share your Personal Information with nonaffiliates
for their use to direct market to you without your consent.

Whether you submit Personal Information or Browsing Information to FNF is entirely up to you. If you decide not to submit Personal
Information or Browsing Information, FNF may not be able to provide certain services or products to you.

For California Residents: We will not share your Personal Information or Browsing Information with nonaffiliated third parties, except as
permitted by California law. For additional information about your California privacy rights, please visit the “California Privacy” link on
our website (https://fnf.com/pages/californiaprivacy.aspx) or call (888) 413-1748.

For Nevada Residents: You may be placed on our internal Do Not Call List by calling (888) 934-3354 or by contacting us via the
information set forth at the end of this Privacy Notice. Nevada law requires that we also provide you with the following contact
information: Bureau of Consumer Protection, Office of the Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas,
NV 89101; Phone number: (702) 486-3132; email: BCPINFO@ag.state.nv.us.
For Oregon Residents: We will not share your Personal Information or Browsing Information with nonaffiliated third parties for
marketing purposes, except after you have been informed by us of such sharing and had an opportunity to indicate that you do not want
a disclosure made for marketing purposes.

For Vermont Residents: We will not disclose information about your creditworthiness to our affiliates and will not disclose your personal
information, financial information, credit report, or health information to nonaffiliated third parties to market to you, other than as
permitted by Vermont law, unless you authorize us to make those disclosures.

Information From Children
The FNF Websites are not intended or designed to attract persons under the age of eighteen (18).We do not collect Personal
Information from any person that we know to be under the age of thirteen (13) without permission from a parent or guardian.

International Users
FNF’s headquarters is located within the United States. If you reside outside the United States and choose to provide Personal
Information or Browsing Information to us, please note that we may transfer that information outside of your country of residence. By
providing FNF with your Personal Information and/or Browsing Information, you consent to our collection, transfer, and use of such
information in accordance with this Privacy Notice.

FNF Website Services for Mortgage Loans
Certain FNF companies provide services to mortgage loan servicers, including hosting websites that collect customer information on
behalf of mortgage loan servicers (the “Service Websites”). The Service Websites may contain links to both this Privacy Notice and the
mortgage loan servicer or lender’s privacy notice. The sections of this Privacy Notice titled When Information is Disclosed, Choices with
Your Information, and Accessing and Correcting Information do not apply to the Service Websites. The mortgage loan servicer or
lender’s privacy notice governs use, disclosure, and access to your Personal Information. FNF does not share Personal Information
collected through the Service Websites, except as required or authorized by contract with the mortgage loan servicer or lender, or as
required by law or in the good-faith belief that such disclosure is necessary: to comply with a legal process or applicable law, to enforce
this Privacy Notice, or to protect the rights, property, or safety of FNF or the public.




FNF Privacy Statement (Eff. April 9, 2020)                                 Copyright © 2020. Fidelity National Financial, Inc. All Rights Reserved
MISC0219 (DSI Rev. 04/10/20)                                      Page 2                                     Order No. 00780978-001-SH0-BOC
                                                                                                                        EXHIBIT "7"
                                                                                                                          PAGE 247
         Case 8:21-bk-10256-TA                Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                             Main Document    Page 256 of 283

Your Consent To This Privacy Notice; Notice Changes; Use of Comments or Feedback
By submitting Personal Information and/or Browsing Information to FNF, you consent to the collection and use of the information in
accordance with this Privacy Notice. We may change this Privacy Notice at any time. The Privacy Notice’s effective date will show the
last date changes were made. If you provide information to us following any change of the Privacy Notice, that signifies your assent to
and acceptance of the changes to the Privacy Notice. We may use comments or feedback that you submit to us in any manner without
notice or compensation to you.

Accessing and Correcting Information; Contact Us
If you have questions, would like to correct your Personal Information, or want to opt-out of information sharing for affiliate marketing,
send your requests to privacy@fnf.com, by phone to (888) 934-3354, or by mail to:


                                                     Fidelity National Financial, Inc.
                                                          601 Riverside Avenue
                                                       Jacksonville, Florida 32204
                                                        Attn: Chief Privacy Officer




FNF Privacy Statement (Eff. April 9, 2020)                                 Copyright © 2020. Fidelity National Financial, Inc. All Rights Reserved
MISC0219 (DSI Rev. 04/10/20)                                      Page 3                                     Order No. 00780978-001-SH0-BOC
                                                                                                                        EXHIBIT "7"
                                                                                                                          PAGE 248
            Case 8:21-bk-10256-TA                    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                          Desc
                                                    Main Document    Page 257 of 283

                                               ATTACHMENT ONE (Revised 05-06-16)

                                                      CALIFORNIA LAND TITLE ASSOCIATION
                                                      STANDARD COVERAGE POLICY – 1990
                                                           EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys' fees or
expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including but not limited to building or zoning laws, ordinances, or regulations) restricting,
           regulating, prohibiting or relating (i) the occupancy, use, or enjoyment of the land; (ii) the character, dimensions or location of any improvement
           now or hereafter erected on the land; (iii) a separation in ownership or a change in the dimensions or area of the land or any parcel of which
           the land is or was a part; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations,
           except to the extent that a notice of the enforcement thereof or a notice of a defect, lien, or encumbrance resulting from a violation or alleged
           violation affecting the land has been recorded in the public records at Date of Policy.
     (b) Any governmental police power not excluded by (a) above, except to the extent that a notice of the exercise thereof or notice of a defect, lien
           or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at Date of Policy.
2. Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not excluding from
     coverage any taking which has occurred prior to Date of Policy which would be binding on the rights of a purchaser for value without knowledge.
3. Defects, liens, encumbrances, adverse claims or other matters:
     (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured claimant;
     (b) not known to the Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not disclosed in writing
           to the Company by the insured claimant prior to the date the insured claimant became an insured under this policy;
     (c) resulting in no loss or damage to the insured claimant;
     (d) attaching or created subsequent to Date of Policy; or
     (e) resulting in loss or damage which would not have been sustained if the insured claimant had paid value for the insured mortgage or for the
           estate or interest insured by this policy.
4. Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability or failure of any
     subsequent owner of the indebtedness, to comply with the applicable doing business laws of the state in which the land is situated.
5. Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by the insured
     mortgage and is based upon usury or any consumer credit protection or truth in lending law.
6. Any claim, which arises out of the transaction vesting in the insured the estate of interest insured by this policy or the transaction creating the
     interest of the insured lender, by reason of the operation of federal bankruptcy, state insolvency or similar creditors' rights laws.

                                            EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) which arise by reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the public records.
     Proceedings by a public agency which may result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of
     such agency or by the public records.
2. Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an inspection of the land or
     which may be asserted by persons in possession thereof.
3. Easements, liens or encumbrances, or claims thereof, not shown by the public records.
4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would disclose, and which
     are not shown by the public records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to
     water, whether or not the matters excepted under (a), (b) or (c) are shown by the public records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.


                                       CLTA HOMEOWNER'S POLICY OF TITLE INSURANCE (12-02-13)
                                           ALTA HOMEOWNER'S POLICY OF TITLE INSURANCE
                                                                       EXCLUSIONS
In addition to the Exceptions in Schedule B, You are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of those portions of any law or government regulation concerning:
     a. building;
     b. zoning;
     c. land use;
     d. improvements on the Land;
     e. land division; and
     f.     environmental protection.
     This Exclusion does not limit the coverage described in Covered Risk 8.a., 14, 15, 16, 18, 19, 20, 23 or 27.
2. The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion does not
     limit the coverage described in Covered Risk 14 or 15.
3. The right to take the Land by condemning it. This Exclusion does not limit the coverage described in Covered Risk 17.
4. Risks:
     a. that are created, allowed, or agreed to by You, whether or not they are recorded in the Public Records;
     b. that are Known to You at the Policy Date, but not to Us, unless they are recorded in the Public Records at the Policy Date;

Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 1
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                                  EXHIBIT "7"
                                                                                                                                    PAGE 249
            Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                   Main Document    Page 258 of 283
     c. that result in no loss to You; or
     d. that first occur after the Policy Date - this does not limit the coverage described in Covered Risk 7, 8.e., 25, 26, 27 or 28.
5.   Failure to pay value for Your Title.
6.   Lack of a right:
     a. to any land outside the area specifically described and referred to in paragraph 3 of Schedule A; and
     b. in streets, alleys, or waterways that touch the Land.
     This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7.   The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state
     insolvency, or similar creditors’ rights laws.
8.   Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
9.   Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.

                                                       LIMITATIONS ON COVERED RISKS
Your insurance for the following Covered Risks is limited on the Owner’s Coverage Statement as follows:
         For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.
The deductible amounts and maximum dollar limits shown on Schedule A are as follows:
                                                                                                                Our Maximum Dollar
                                                              Your Deductible Amount                              Limit of Liability
           Covered Risk 16:                1.00% of Policy Amount Shown in Schedule A or $2,500.00                  $ 10,000.00
                                                                 (whichever is less)
           Covered Risk 18:                1.00% of Policy Amount Shown in Schedule A or $5,000.00                  $ 25,000.00
                                                                 (whichever is less)
           Covered Risk 19:                1.00% of Policy Amount Shown in Schedule A or $5,000.00                  $ 25,000.00
                                                                 (whichever is less)
           Covered Risk 21:                1.00% of Policy Amount Shown in Schedule A or $2,500.00                   $ 5,000.00
                                                                 (whichever is less)


                                                       2006 ALTA LOAN POLICY (06-17-06)
                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or
expenses that arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or
           relating to
           (i) the occupancy, use, or enjoyment of the Land;
           (ii) the character, dimensions, or location of any improvement erected on the Land;
           (iii) the subdivision of land; or
           (iv) environmental protection;
           or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
           provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
           writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 13 or
           14); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of
     the state where the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured
     Mortgage and is based upon usury or any consumer credit protection or truth-in-lending law.
6. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien
     of the Insured Mortgage, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and
     the date of recording of the Insured Mortgage in the Public Records. This Exclusion does not modify or limit the coverage provided under Covered
     Risk 11(b).
The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                         EXCEPTIONS FROM COVERAGE
{Except as provided in Schedule B - Part II,{ t{or T}his policy does not insure against loss or damage, and the Company will not pay costs, attorneys’
fees or expenses, that arise by reason of:



Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 2
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                              EXHIBIT "7"
                                                                                                                                PAGE 250
            Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                                   Main Document    Page 259 of 283
                                                                         {PART I
{The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage,
the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such proceedings,
     whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or that
     may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to
     water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the Public Records.}

                                                                         PART II
In addition to the matters set forth in Part I of this Schedule, the Title is subject to the following matters, and the Company insures against loss or
damage sustained in the event that they are not subordinate to the lien of the Insured Mortgage:}


                                                       2006 ALTA OWNER’S POLICY (06-17-06)
                                                           EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or
expenses that arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or
          relating to
          (i) the occupancy, use, or enjoyment of the Land;
          (ii) the character, dimensions, or location of any improvement erected on the Land;
          (iii) the subdivision of land; or
          (iv) environmental protection;
          or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
          provided under Covered Risk 5.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
          writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 and 10);
          or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction vesting the Title
     as shown in Schedule A, is
     (a) a fraudulent conveyance or fraudulent transfer; or
     (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and
     the date of recording of the deed or other instrument of transfer in the Public Records that vests Title as shown in Schedule A.
The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                         EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage, and the Company will not pay costs, attorneys’ fees or expenses, that arise by reason of:
{The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage,
the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such proceedings,
     whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown in the Public Records but that could be ascertained by an inspection of the Land or that
     may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and that are not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to
     water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the Public Records. }
7. {Variable exceptions such as taxes, easements, CC&R’s, etc. shown here.}


Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 3
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                               EXHIBIT "7"
                                                                                                                                 PAGE 251
            Case 8:21-bk-10256-TA                   Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                       Desc
                                                   Main Document    Page 260 of 283
                ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY – ASSESSMENTS PRIORITY (04-02-15)
                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys’ fees or
expenses which arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or
           relating to
           (i) the occupancy, use, or enjoyment of the Land;
           (ii) the character, dimensions, or location of any improvement erected on the Land;
           (iii) the subdivision of land; or
           (iv) environmental protection;
           or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
           provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
     (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14
           or 16.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters
     (a) created, suffered, assumed, or agreed to by the Insured Claimant;
     (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
           writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
     (c) resulting in no loss or damage to the Insured Claimant;
     (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 16,
           17, 18, 19, 20, 21, 22, 23, 24, 27 or 28); or
     (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of
     the state where the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured
     Mortgage and is based upon usury, or any consumer credit protection or truth-in-lending law. This Exclusion does not modify or limit the coverage
     provided in Covered Risk 26.
6. Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the Insured
     has Knowledge that the vestee shown in Schedule A is no longer the owner of the estate or interest covered by this policy. This Exclusion does not
     modify or limit the coverage provided in Covered Risk 11.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of
     Policy. This Exclusion does not modify or limit the coverage provided in Covered Risk 11(b) or 25.
8. The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with applicable
     building codes. This Exclusion does not modify or limit the coverage provided in Covered Risk 5 or 6.
9. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien
     of the Insured Mortgage, is
     (a) a fraudulent conveyance or fraudulent transfer, or
     (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.
10. Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
11. Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.




Attachment One – CA (Rev. 05-06-16)                                                                                                                 Page 4
© California Land Title Association. All rights reserved.
The use of this Form is restricted to CLTA subscribers in good standing as of the date of use. All other uses are prohibited. Reprinted under license or
express permission from the California Land Title Association.

                                                                                                                               EXHIBIT "7"
                                                                                                                                 PAGE 252
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 261 of 283




                                                                   EXHIBIT "7"
                                                                     PAGE 253
         Case 8:21-bk-10256-TA                  Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                             Desc
                                               Main Document    Page 262 of 283


                                                    OWNER'S DECLARATION
Escrow No.:             00780978-001-SH0-BOC
Property Address:       30590 Cochise Circle
                        Murrieta, CA 92563
The undersigned hereby declares as follows:
1.       (Fill in the applicable paragraph and strike the other)
         a.        Declarant ("Owner") is the owner or lessee, as the case may be, of certain premises located at 30590 Cochise
                   Circle, Murrieta, CA 92563, further described as follows: See Preliminary Report/Commitment No. for full legal
                   description (the "Land").
         b.        Declarant is the ______________________________ of ____________________________________
                   ("Owner"), which is the owner or lessee, as the case may be, of certain premises located at 30590 Cochise
                   Circle, Murrieta, CA 92563, further described as follows: See Preliminary Report/Commitment No. for full legal
                   description (the "Land").
2.       (Fill in the applicable paragraph and strike the other)
         a.        During the period of six months immediately preceding the date of this declaration no work has been done, no
                   surveys or architectural or engineering plans have been prepared, and no materials have been furnished in
                   connection with the erection, equipment, repair, protection or removal of any building or other structure on the
                   Land or in connection with the improvement of the Land in any manner whatsoever.
         b.        During the period of six months immediately preceding the date of this declaration certain work has been done
                   and materials furnished in connection with _________________________ upon the Land in the approximate
                   total sum of $__________, but no work whatever remains to be done and no materials remain to be furnished
                   to complete the construction in full compliance with the plans and specifications, nor are there any unpaid bills
                   incurred for labor and materials used in making such improvements or repairs upon the Land, or for the
                   services       of       architects,     surveyors        or      engineers,        except       as      follows:
                   ___________________________________________. Owner, by the undersigned Declarant, agrees to and
                   does hereby indemnify and hold harmless Ticor Title Company of California against any and all claims arising
                   therefrom.
3.       Owner has not previously conveyed the Land; is not a debtor in bankruptcy (and if a partnership, the general partner
         thereof is not a debtor in bankruptcy); and has not received notice of any pending court action affecting the title to the
         Land.
4.       Except as shown in the above-referenced Preliminary Report/Commitment, there are no unpaid or unsatisfied
         mortgages, deeds of trust, Uniform Commercial Code financing statements, regular assessments, special assessments,
         periodic assessments or any assessment from any source, claims of lien, special assessments, or taxes that constitute
         a lien against the Land or that affect the Land but have not been recorded in the public records. There are no violations
         of the covenants, conditions and restrictions as shown in the above-referenced Preliminary Report/Commitment.
5.       The Land is currently in use as _____________________; _______________________ occupy/occupies the Land;
         and the following are all of the leases or other occupancy rights affecting the Land:
         ___________________________________________________________________________________
6.       There are no other persons or entities that assert an ownership interest in the Land, nor are there unrecorded
         easements, claims of easement, or boundary disputes that affect the Land.
7.       There are no outstanding options to purchase or rights of first refusal affecting the Land.
8.       Between the most recent Effective Date of the above-referenced Preliminary Report/Commitment and the date of
         recording of the Insured Instrument(s), Owner has not taken or allowed, and will not take or allow, any action or inaction
         to encumber or otherwise affect title to the Land.
This declaration is made with the intention that Ticor Title Company of California (the "Company") and its policy issuing agents
will rely upon it in issuing their title insurance policies and endorsements. Owner, by the undersigned Declarant, agrees to
indemnify the Company against loss or damage (including attorneys fees, expenses, and costs) incurred by the Company as a
result of any untrue statement made herein.
I declare under penalty of perjury that the foregoing is true and correct and that this declaration was executed on
______________________________________________ at _________________________________.

Signature:          ________________________________




Owner’s Declaration                                                              Printed: 6/27/2017 2:26 PM by <<User Initials>>
MISC0220 (DSI Rev. 10/17/17)                                                                                            Page 2
Escrow No. : <<File #>>-<<Escrow Branch #>>-<<Escrow Officer Initials>>
                                                                                                                 EXHIBIT "7"
                                                                                                                   PAGE 254
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 263 of 283




                             EXHIBIT “8”
           Case 8:21-bk-10256-TA                     Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                        Desc
                                                    Main Document    Page 264 of 283



Subject Property Location                                                                                                            Report Date: 02/02/2021
Property Address              30590 COCHISE CIR                                                                                          Order ID: R29158541
City, State & Zip             MURRIETA, CA 92563-2501
County                        RIVERSIDE COUNTY                                                           Property Use         Commercial (General)
Mailing Address               30590 COCHISE CIR, MURRIETA, CA 92563-2501                                 Parcel Number        963-070-017
Map Reference


Legal Description
Lot                              12
Section/Block                    /
Tract No
Abbrev. Description              17.47 ACRES NET IN PAR 12 PM 170/073 PM 23199



Current Ownership Information
                                                                                                  Sale Price                $8,200,000
Owner Name(s)                  BIOXXEL                                                            Sale Date                 10/06/2016
                                                                                                  Recording Date            10/17/2016
                                                                                                  Recorder Doc #            2016-0454540
Vesting
                                                                                                  Book/Page


Loan Officer Insights
No details available



Transaction Summary
Trans Recording          Document              Document              Sale Price /           Document              Buyer /
                                                                                                                                             Seller
 ID     Date               Type                Description          Loan Amount              Number              Borrower
   1     06/11/2020    Pre-Foreclosure    Notice of Sale                                  2020-0250478     BIOXXEL LLC
   2     10/23/2018    Assignment         Assignment of Mortgage $5,820,000               2018-0417199     BIOXXEL, LLC
   3     10/05/2018    Pre-Foreclosure    Notice of Default         $582,000              2018-0396621     BIOXXEL LLC
   4     09/13/2018    Pre-Foreclosure    Notice of Default         $5,820,000            2018-0367329     BIOXXEL LLC
                                          Substitution of Trustee
   5     02/16/2018    Release                                      $5,000,000            2018-0059626     BIOXXEL, LLC
                                          and Full Reconveyance
   6     07/25/2017    Mortgage           Commercial Loan           $5,000,000            2017-0302467     BIOXXEL LLC
   7     10/17/2016    Mortgage           Commercial Loan           $5,820,000            2016-0454541     BIOXXEL LLC
                                                                                                                                    ABBOTT
                                                                                                                                    CARDIOVASCULAR
   8     10/17/2016    Deed               Grant Deed                $8,200,000            2016-0454540     BIOXXEL LLC              SYSTEMS INC; ADVANCED
                                                                                                                                    CARDIOVASCULAR
                                                                                                                                    SYSTEMS INC
                                                                                                           ADVANCED
   9     07/24/2006    Release            Release of Mortgage       $12,850,000           2006-0538579     CARDIOVASCULAR
                                                                                                           SYSTEMS INC
                                                                                                           ADVANCED
  10     04/07/2006    Mortgage           Seller take-back          $12,850,000           2006-0249372     CARDIOVASCULAR
                                                                                                           SYSTEMS INC
                                                                                                           ADVANCED
  11     04/07/2006    Deed               Grant Deed                                      2006-0249371     CARDIOVASCULAR           BOSTON SCIENTIFIC CORP
                                                                                                           SYSTEMS INC
                                                                                                                                    REISUNG ENTERPRISES
  12     04/02/2001    Deed               Grant Deed                $15,000,000           2001-135201      BOSTON SCIENTIFIC CORP
                                                                                                                                    INC




                                                                            Page 1 of 6

                                                                                                                                EXHIBIT "8"
                                                                                                                                  PAGE 255
        Case 8:21-bk-10256-TA               Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                   Desc
                                           Main Document    Page 265 of 283
Transaction Details
Foreclosure Sale Scheduled
                                                  Recorder Doc                                    Original Loan
        Transaction ID    1                                              2020-0250478
                                                  Number                                          Amount
                                                                                                  Origination
        TS/Case #         33096                   Document Type          Pre-Foreclosure                               2016-0454541
                                                                                                  Document #
                                                  Document                                        Origination
        Trustor(s) Name BIOXXEL LLC                                      Notice of Sale                                10/17/2016
                                                  Description                                     Recording Date
        Trustee /
                                                  Recording Date         06/11/2020               Unpaid Balance       $6,645,085
        Contact Name
                                                  Auction Place of       847 W SIXTH STREET,      Foreclosure Sale
        Mailing Address                                                                                            06/10/2020
                                                  Sale                   CORONA                   Scheduled Date
        Phone Number      213-787-5958            Auction Date           07/06/2020               Publish Date
Mortgage Assignment
                                                  Recorder Doc                                    Original Loan
        Transaction ID    2                                              2018-0417199                                  $5,820,000
                                                  Number                                          Amount
                                                                                                  Origination Doc
        Effective Date    10/18/2018              Document Type          Assignment                                    2016-0454541
                                                                                                  #
                                                  Document                                        Origination
                                                                         Assignment of Mortgage                        10/17/2016
        Borrower(s)                               Description                                     Recording Date
                          BIOXXEL, LLC
        Name                                                                                                           KEYSTONE REAL ESTATE
                                                  Recording Date         10/23/2018               Original Lender
                                                                                                                       LENDING FUND LP
        Assignor Name     KEYSTONE REAL ESTATE LENDING FUND, L.P.,       Assignee Name            BREFI 30590 COCHISE LLC
Foreclosure 1st Legal Action
                                                  Recorder Doc                                    Original Loan
        Transaction ID    3                                              2018-0396621                                  $582,000
                                                  Number                                          Amount
                                                                                                  Origination
        TS/Case #         923492                  Document Type          Pre-Foreclosure                               2016-0454541
                                                                                                  Document #
                                                  Document                                        Origination
        Trustor(s) Name BIOXXEL LLC                                      Notice of Default                             10/17/2016
                                                  Description                                     Recording Date
        Trustee /         FIRST AMERICAN TITLE                                                    Beneficiary
                                                  Recording Date         10/05/2018
        Contact Name      INSURANCE CO                                                            Name
                          4380 LA JOLLA VILLAGE
                                                  Foreclosure 1st                                 Delinquent
        Mailing Address   DR # 110, SAN DIEGO, CA                                                                      $4,830,294
                          92122                   Legal Date                                      Amount

                                                                                                  Delinquent
        Phone Number      310-440-4100            Publish Date                                                         10/04/2018
                                                                                                  Amount As of
Foreclosure 1st Legal Action
                                                  Recorder Doc                                    Original Loan
        Transaction ID    4                                              2018-0367329                                  $5,820,000
                                                  Number                                          Amount
                                                                                                  Origination
        TS/Case #         923492                  Document Type          Pre-Foreclosure                               2016-0454541
                                                                                                  Document #
                                                  Document                                        Origination
        Trustor(s) Name BIOXXEL LLC                                      Notice of Default                             10/17/2016
                                                  Description                                     Recording Date
        Trustee /                                                                                 Beneficiary
                          RAINES FELDMAN          Recording Date         09/13/2018
        Contact Name                                                                              Name
                          1800 AVE OF THE STARS
                                                  Foreclosure 1st                                 Delinquent
        Mailing Address   12TH FLOOR, LOS                                                                              $6,061,823
                          ANGELES, CA 90067       Legal Date                                      Amount

                                                                                                  Delinquent
        Phone Number                              Publish Date                                                         08/30/2018
                                                                                                  Amount As of
Mortgage Release
                                                  Recorder Doc
        Transaction ID    5                                              2018-0059626             Loan Amount          $5,000,000
                                                  Number
                                                                                                  Origination Doc
        Effective Date    02/13/2018              Document Type          Release                                       2017-0302467
                                                                                                  #
        Borrower(s)                               Document               Substitution of Trustee and Origination
                          BIOXXEL, LLC                                                                                 07/25/2017
        Name                                      Description            Full Reconveyance           Recording Date
        Current Lender    US METRO BANK           Recording Date         02/16/2018               Original Lender      US METRO BANK




                                                                Page 2 of 6

                                                                                                                      EXHIBIT "8"
                                                                                                                        PAGE 256
       Case 8:21-bk-10256-TA               Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                     Desc
                                          Main Document    Page 266 of 283
Transaction Details (cont.) (2)
Mortgage
                                               Recorder Doc                             Recorder
       Transaction ID   6                                             2017-0302467
                                               Number                                   Book/Page
                                                                                        Rate Change
       Mortgage Date    07/18/2017             Document Type          Mortgage
                                                                                        Freq
                                               Document                                 1st Periodic
       Loan Amount      $5,000,000                                    Commercial Loan
                                               Description                              Floor Rate
                                                                                        1st Periodic Cap
       Loan Type        Commercial Loan        Recording Date         07/25/2017
                                                                                        Rate
       Origination                             Origination                              Lifetime Cap
                        US METRO BANK
       Lender Name                             Interest Rate                            Rate
       Origination                             First Rate
                        Bank                                                            Change Index
       Lender Type                             Change Date
       Type Financing   Other                  Maturity Date                            IO Period
                                                                                        Prepayment
       Borrower 1       BIOXXEL LLC            Balloon Rider
                                                                                        Penalty Rider
                                               Fixed/Step Rate                          Prepayment
       Borrower 2
                                               Rider                                    Penalty Term
       Additional
                                               Adj Rate Rider                           Adj Rate Index
       Borrowers
       Vesting
Mortgage
                                               Recorder Doc                             Recorder
       Transaction ID   7                                             2016-0454541
                                               Number                                   Book/Page
                                                                                        Rate Change
       Mortgage Date                           Document Type          Mortgage
                                                                                        Freq
                                               Document                                 1st Periodic
       Loan Amount      $5,820,000                                    Commercial Loan
                                               Description                              Floor Rate
                                                                                        1st Periodic Cap
       Loan Type        Commercial Loan        Recording Date         10/17/2016
                                                                                        Rate
       Origination      KEYSTONE REAL ESTATE   Origination                              Lifetime Cap
       Lender Name      LENDING FUND LP        Interest Rate                            Rate
       Origination                             First Rate
                        Not Known                                                       Change Index
       Lender Type                             Change Date
       Type Financing                          Maturity Date                            IO Period
                                                                                        Prepayment
       Borrower 1       BIOXXEL LLC            Balloon Rider
                                                                                        Penalty Rider
                                               Fixed/Step Rate                          Prepayment
       Borrower 2
                                               Rider                                    Penalty Term
       Additional
                                               Adj Rate Rider                           Adj Rate Index
       Borrowers
       Vesting




                                                             Page 3 of 6

                                                                                                         EXHIBIT "8"
                                                                                                           PAGE 257
           Case 8:21-bk-10256-TA            Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                 Desc
                                           Main Document    Page 267 of 283
Transaction Details (cont.) (3)
Transfer
                                                 Recorder Doc                                    Partial Interest
       Transaction ID   8                                               2016-0454540
                                                 Number                                          Transferred
                                                                                                 Type of
       Sale Date        10/06/2016               Document Type          Deed                                         Undetermined Transfer
                                                                                                 Transaction
                                                 Document                                        Multiple APNs on
       Sale Price       $8,200,000                                      Grant Deed
                                                 Description                                     Deed
       Recorder
                                                 Recording Date         10/17/2016               Property Use        Commercial (General)
       Book/Page
       Buyer 1          BIOXXEL LLC              Buyer 1 Entity                                  Buyer Vesting
                                                                                                                     331 VINELAND AVE, CITY
                                                                                                 Buyer Mailing
       Buyer 2                                   Buyer 2 Entity                                                      OF INDUSTRY, CA
                                                                                                 Address             91746-2321
                        ABBOTT CARDIOVASCULAR                                                    Seller Mailing
       Seller 1         SYSTEMS INC
                                              Seller 1 Entity           Company or Corporation
                                                                                                 Address
                        ADVANCED
                                                                                                 Legal City/
       Seller 2         CARDIOVASCULAR           Seller 2 Entity                                                MURRIETA
                        SYSTEMS INC                                                              Muni/ Township

       Legal Recorder's                          Legal                                           Legal Section/
                        PM23199 MB170PG73-76
       Map Ref                                   Subdivision                                     Twn/ Rng/ Mer
       Legal Brief Description/ Unit/ Phase/                                                     Title Company
                                                                                                                     CHICAGO TITLE COMPANY
       Tract                                                                                     Name
Mortgage Release
                                                 Recorder Doc
       Transaction ID   9                                               2006-0538579             Loan Amount         $12,850,000
                                                 Number
                                                                                                 Origination Doc
       Effective Date                            Document Type          Release                                      2006-0249372
                                                                                                 #
                        ADVANCED
       Borrower(s)                               Document                                        Origination
                        CARDIOVASCULAR                                  Release of Mortgage                          04/07/2006
       Name             SYSTEMS INC
                                                 Description                                     Recording Date

       Current Lender   CHICAGO TITLE COMPANY    Recording Date         07/24/2006               Original Lender     BOSTON SCIENTIFIC CORP
Mortgage
                                                 Recorder Doc                                    Recorder
       Transaction ID   10                                              2006-0249372
                                                 Number                                          Book/Page
                                                                                                 Rate Change
       Mortgage Date                             Document Type          Mortgage
                                                                                                 Freq
                                                 Document                                        1st Periodic
       Loan Amount      $12,850,000                                     Seller take-back
                                                 Description                                     Floor Rate
                                                                                                 1st Periodic Cap
       Loan Type        Seller take-back         Recording Date         04/07/2006
                                                                                                 Rate
       Origination                               Origination                                     Lifetime Cap
                        BOSTON SCIENTIFIC CORP
       Lender Name                               Interest Rate                                   Rate
       Origination                               First Rate
                        Seller                                                                   Change Index
       Lender Type                               Change Date
       Type Financing                            Maturity Date                                   IO Period
                        ADVANCED
                                                                                                 Prepayment
       Borrower 1       CARDIOVASCULAR           Balloon Rider
                        SYSTEMS INC                                                              Penalty Rider

                                                 Fixed/Step Rate                                 Prepayment
       Borrower 2
                                                 Rider                                           Penalty Term
       Additional
                                                 Adj Rate Rider                                  Adj Rate Index
       Borrowers
       Vesting




                                                               Page 4 of 6

                                                                                                                    EXHIBIT "8"
                                                                                                                      PAGE 258
           Case 8:21-bk-10256-TA          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                             Desc
                                         Main Document    Page 268 of 283
Transaction Details (cont.) (4)
Transfer
                                               Recorder Doc                               Partial Interest
       Transaction ID   11                                                 2006-0249371
                                               Number                                     Transferred
                                                                                          Type of
       Sale Date        03/29/2006             Document Type               Deed                               Non Residential Transfer
                                                                                          Transaction
                                               Document                                   Multiple APNs on
       Sale Price                                                          Grant Deed
                                               Description                                Deed
       Recorder
                                               Recording Date              04/07/2006     Property Use
       Book/Page
                        ADVANCED
                                                                           Company or
       Buyer 1          CARDIOVASCULAR         Buyer 1 Entity              Corporation
                                                                                          Buyer Vesting
                        SYSTEMS INC
                                                                                          Buyer Mailing       3200 LAKESIDE DR, SANTA
       Buyer 2                                 Buyer 2 Entity
                                                                                          Address             CLARA, CA 95054-2807
                                                                           Company or     Seller Mailing      1 BOSTON SCIENTIFIC PL,
       Seller 1         BOSTON SCIENTIFIC CORP Seller 1 Entity
                                                                           Corporation    Address             NATICK, MA 01760-1536
                                                                                          Legal City/
       Seller 2                                Seller 2 Entity
                                                                                          Muni/ Township
       Legal Recorder's                                                                   Legal Section/
                        PM23199 MB170PG73-76   Legal Subdivision
       Map Ref                                                                            Twn/ Rng/ Mer
       Legal Brief Description/ Unit/ Phase/                                              Title Company
                                                                                                              CHICAGO TITLE COMPANY
       Tract                                                                              Name
Transfer
                                               Recorder Doc                               Partial Interest
       Transaction ID   12                                                 2001-135201
                                               Number                                     Transferred
                                                                                          Type of
       Sale Date        03/23/2001             Document Type               Deed                               Non Residential Transfer
                                                                                          Transaction
                                               Document                                   Multiple APNs on
       Sale Price       $15,000,000                                        Grant Deed
                                               Description                                Deed
       Recorder
                                               Recording Date              04/02/2001     Property Use
       Book/Page
                                                                           Company or
       Buyer 1          BOSTON SCIENTIFIC CORP Buyer 1 Entity
                                                                           Corporation
                                                                                          Buyer Vesting

                                                                                          Buyer Mailing
       Buyer 2                                 Buyer 2 Entity
                                                                                          Address
                        REISUNG ENTERPRISES                                Company or     Seller Mailing
       Seller 1         INC
                                               Seller 1 Entity             Corporation    Address
                                                                                          Legal City/
       Seller 2                                Seller 2 Entity                                                UNINCORPORATED
                                                                                          Muni/ Township
       Legal Recorder's                                                                   Legal Section/
                        PM23199 MB170PG73-76   Legal Subdivision
       Map Ref                                                                            Twn/ Rng/ Mer
       Legal Brief Description/ Unit/ Phase/                                              Title Company
                                                                                                              FIRST AMERICAN TITLE CO
       Tract                                                                              Name




                                                             Page 5 of 6

                                                                                                             EXHIBIT "8"
                                                                                                               PAGE 259
               Case 8:21-bk-10256-TA                          Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                                 Desc
                                                             Main Document    Page 269 of 283




Transaction History Legend

                   Transfer                                                      Mortgage                                                     Mortgage Assignment


                   Foreclosure Activity                                          Mortgage Release




Disclaimer
THIS REPORT IS INTENDED FOR USE BY YOU AS AN END USER SOLELY FOR YOUR INTERNAL BUSINESS PURPOSES. YOU SHALL NOT RESELL, RELICENSE OR REDISTRIBUTE THIS REPORT, IN WHOLE OR IN PART. THE
USE OF THIS REPORT BY ANY PARTY OTHER THAN YOURSELF FOR ANY PURPOSE IS STRICTLY PROHIBITED. THIS REPORT IS PROVIDED AS-IS WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE. BLACK KNIGHT SHALL HAVE NO LIABILITY IN CONTRACT, TORT, OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH THIS REPORT. BLACK KNIGHT DOES NOT REPRESENT OR WARRANT THAT THE REPORT IS COMPLETE OR FREE FROM ERROR. YOU UNDERSTAND AND
ACKNOWLEDGE THAT THE AVAILABILITY, COMPLETENESS AND FORMAT OF THE DATA ELEMENTS MAY VARY SUBSTANTIANLLY FROM AREA-TO-AREA. THE INFORMATION CONTAINED IN THIS REPORT IS DERIVED
FROM PUBLICLY AVAILABLE SOURCES FOR THE SUBJECT PROPERTY OR COMPARABLE PROPERTIES LISTED ABOVE AND HAS NOT BEEN INDEPENDENT VERIFIED BY BLACK KNIGHT THROUGH ANY FORM OF
INSPECTION OR REVIEW. THIS REPORT DOES NOT CONSTITUTE AN APPRAISAL OF ANY KIND AND SHOULD NOT BE USED IN LIEU OF AN INSPECTION OF A SUBJECT PROPERTY BY A LICENSED OR CERTIFIED
APPRAISER. THIS REPORT CONTAINS NO REPRESENTATIONS, OPINIONS OR WARRANTIES REGARDING THE SUBJECT PROPERTY'S ACTUAL MARKETABILITY, CONDITION (STRUCTURAL OR OTHERWISE),
ENVIRONMENTAL, HAZARD OR FLOOD ZONE STATUS, AND ANY REFERENCE TO ENVIRONMENTAL, HAZARD OR FLOOD ZONE STATUS IS FOR INFORMATIONAL PURPOSES ONLY AND SHALL BE INDEPENDENTLY
VERIFIED BY THE END USER. THE INFORMATION CONTAINED HEREIN SHALL NOT BE UTILIZED: (A) TO REVIEW OR ESTABLISH A CONSUMER'S CREDIT AND/OR INSURANCE ELIGIBILITY OR FOR ANY OTHER PURPOSE
THAT WOULD CAUSE THE REPORT TO CONSTITUTE A "CONSUMER REPORT" UNDER THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681 ET SEQ.; OR (B) IN CONNECTION WITH CERTIFICATION OR AUTHENTICATION
OF REAL ESTATE OWNERSHIP AND/OR REAL ESTATE TRANSACTIONS. ADDITIONAL TERMS AND CONDITIONS SHALL APPLY PURSUANT TO THE APPLICABLE AGREEMENT.




Copyright
                              CONFIDENTIAL, PROPRIETARY AND/OR TRADE SECRET. TM SM ® TRADEMARK(S) OF BLACK KNIGHT IP HOLDING COMPANY, LLC, OR AN AFFILIATE.
                                                              © 2021 BLACK KNIGHT TECHNOLOGIES, LLC. ALL RIGHTS RESERVED.

                                                                                       Page 6 of 6




                                                                                                                                                   EXHIBIT "8"
                                                                                                                                                     PAGE 260
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 270 of 283




                             EXHIBIT “9”
                           Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                  Desc
                                                   Main Document    Page 271 of 283




Vendor                            Phone                Address                              Description                     Account / Contact
                                                                                            Irigation                           91577‐05
                                                                                            Building Water #1                   91578‐04
EMWD                              800‐426‐3693         2270 Trumble Road, Perris ‐ CA 92572 Building Water #2                  223776‐03
                                                                                            Fire Alarm Water #1                 91580‐05
                                                                                            Fire Alarm Water #2                223777‐03
                                                       PO BOX 1626, Monterey Park ‐ CA
                                                                                                                             074 324 7352 3
Socal Gas                         800‐427‐2000         91754                                Gas
                                                       PO BOX 709. South Windsor, CT ‐
                                                                                                                        951‐325‐8845‐102716‐5
Frontier Communication            800‐801‐6652         06074                                Fire Alarm Phone
Waste Management                  800‐423‐9986         PO BOX 43530, Phoenix ‐ AZ 85080     Trash                           17‐59895‐53007
                                                       PO BOX 300, Rosemead ‐ CA 91772‐     Electric (Regular Acc)           2‐39‐124‐6162
SOCAL EDISON                      800‐990‐7788
                                                       001                                  Electric (Deposit Acc)           2‐39‐124‐6527
                                                                                                                               402196704
ADT Alarm                         800521‐1734          PO BOX 371878, Pittsburgh ‐ PA 15250 Security Alarm
                                                       850 Parkview Drive North, El Segundo ‐
                                                                                                                                 M91853
Telenet VOIP                      310‐253‐9000         CA 90245                               Fire Alarm Monitor
                                                       21865 Copley Dr, Diamond Bar ‐ CA
                                                                                                                            State of California
AQMD                              909‐396‐2000         91765                                  Electric Generator
                                                       31655 Dylan Rd, Winchester ‐ CA
Executive Plumbing Drain          951‐837‐9511         92596                                  Plumber




                                                                                                                                 EXHIBIT "9"
                                                                                                                                   PAGE 261
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 272 of 283




                             EXHIBIT “10”
       Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                           Desc
                                            Main Document    Page 273 of 283
BioXXel LLC, Chapter 11 Debtor In Possession
Forecasted Monthly Revenue and Expenses (Cash Basis, Rounded to Nearest $100)
Subject Property: 30590 Cochise Circle, Murrieta, CA 92563

                                                              Feb‐21      Mar‐21        Apr‐21      May‐21       Jun‐21       Jul‐21

Cash ‐ BOM                                                      25,000       44,930       64,860      37,890      57,820       77,750

Rental Income
            II‐VI Optical                                       25,000       25,000       25,000      25,000      25,000       25,000
            Royal Health USA                                    10,000       10,000       10,000      10,000      10,000       10,000
            Medlab Pharma, Inc.                                  4,900        4,900        4,900       4,900       4,900        4,900
            Pharmaxx, Inc. (3)                                  18,000       18,000       18,000      18,000      18,000       18,000
            Pharmaxx Medical, Inc. (3)                           2,000        2,000        2,000       2,000       2,000        2,000
            International Pharmaceutical Dist. Co. (3)          12,000       12,000       12,000      12,000      12,000       12,000
            ExxelUSA, Inc. (3)                                  12,000       12,000       12,000      12,000      12,000       12,000
Total Rental Income                                             83,900       83,900       83,900      83,900      83,900       83,900

Operating Expenses
           CRO and Accounting Support                            3,700        3,700       3,700        3,700       3,700        3,700
           Bank Service Charges                                     20           20          20           20          20           20
           Fire Alarm                                              150          150         150          150         150          150
           Insurance Expense                                     1,300        1,300       1,300        1,300       1,300        1,300
           License and Permit                                       50           50          50           50          50           50
           Repairs and Maintenance                               1,000        1,000       1,000        1,000       1,000        1,000
           Security                                                150          150         150          150         150          150
           Taxes ‐ Property Assessment                             ‐            ‐        46,100          ‐           ‐            ‐
           Telephone Expense                                       600          600         600          600         600          600
           Utilities                                            12,000       12,000      12,000       12,000      12,000       12,000
           Interest                                             45,000       45,000      45,000       45,000      45,000       45,000
           Income Taxes                                            ‐            ‐           800          ‐           ‐            ‐
Total Operating Expenses                                        63,970       63,970     110,870       63,970      63,970       63,970

Cash ‐ EOM                                                      44,930       64,860       37,890      57,820      77,750       97,680

Administrative Fees Accrued, but not Paid                          ‐         32,300       59,600      81,900      99,200      111,500
           25% Holdback ‐ CRO and Accounting Support             1,300        1,300        1,300       1,300       1,300        1,300
           Debtor Counsel ‐ Marshack Hays                       25,000       20,000       15,000      15,000      10,000        5,000
           Debtor Counsel ‐ BB&K                                 1,000        1,000        1,000       1,000       1,000        1,000
           Broker ‐ Onyx (Marketing Expenses)                    5,000        5,000        5,000         ‐           ‐            ‐
Total Administrative Fees Accrued, but not Paid                 32,300       59,600       81,900      99,200     111,500      118,800


  NOTES AND ASSUMPTIONS:

  (1) The above information is based upon management's best estimates. Actual results may differ from those projected.
  (2) The CRO believes that the DIP can move quickly towards a sale of the property or some other restructuring event and is hopeful
  that this can be accomplished in approximately 90‐120 days. Upon closing that transaction, the accrued administrative fees, CRO's
  success fee, and broker's fee will be paid.
  (3) The CRO is in the process of negotiating market rate month‐to‐month leases with these related party tenants owned by Mr. Phuong
  Nguyen. Therefore, the rental amounts shown herein are subject to change. While the payment of back rent is a possibility resultant
  from these negotiations, such rent has not been included in these projections to maintain conservatism.




2/4/2021
                                                                                                             EXHIBIT "10"
                                                                                                                PAGE 262
       Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                              Desc
                                            Main Document    Page 274 of 283
BioXXel LLC, Chapter 11 Debtor In Possession
Forecasted Monthly Revenue and Expenses (Cash Basis, Rounded to Nearest $100)
Subject Property: 30590 Cochise Circle, Murrieta, CA 92563

                                                               Feb‐21       Mar‐21        Apr‐21      May‐21       Jun‐21       Jul‐21

Cash ‐ BOM                                                       25,000       33,230        41,460       2,790       11,020      19,250

Rental Income
            II‐VI Optical                                        25,000       25,000        25,000      25,000       25,000      25,000
            Royal Health USA                                     10,000       10,000        10,000      10,000       10,000      10,000
            Medlab Pharma, Inc.                                   4,900        4,900         4,900       4,900        4,900       4,900
            Pharmaxx, Inc. (3)                                   15,600       15,600        15,600      15,600       15,600      15,600
            Pharmaxx Medical, Inc. (3)                            1,600        1,600         1,600       1,600        1,600       1,600
            International Pharmaceutical Dist. Co. (3)            1,600        1,600         1,600       1,600        1,600       1,600
            ExxelUSA, Inc. (3)                                      500          500           500         500          500         500
Total Rental Income                                              59,200       59,200        59,200      59,200       59,200      59,200

Operating Expenses
           CRO and Accounting Support                             3,700        3,700         3,700       3,700        3,700       3,700
           Bank Service Charges                                      20           20            20          20           20          20
           Fire Alarm                                               150          150           150         150          150         150
           Insurance Expense                                      1,300        1,300         1,300       1,300        1,300       1,300
           License and Permit                                        50           50            50          50           50          50
           Repairs and Maintenance                                1,000        1,000         1,000       1,000        1,000       1,000
           Security                                                 150          150           150         150          150         150
           Taxes ‐ Property Assessment                              ‐            ‐          46,100         ‐            ‐           ‐
           Telephone Expense                                        600          600           600         600          600         600
           Utilities                                             12,000       12,000        12,000      12,000       12,000      12,000
           Interest                                              32,000       32,000        32,000      32,000       32,000      32,000
           Income Taxes                                             ‐            ‐             800         ‐            ‐           ‐
Total Operating Expenses                                         50,970       50,970        97,870      50,970       50,970      50,970

Cash ‐ EOM                                                       33,230       41,460         2,790      11,020       19,250      27,480

Administrative Fees Accrued, but not Paid                           ‐         32,300        59,600      81,900       99,200     111,500
           25% Holdback ‐ CRO and Accounting Support              1,300        1,300         1,300       1,300        1,300       1,300
           Debtor Counsel ‐ Marshack Hays                        25,000       20,000        15,000      15,000       10,000       5,000
           Debtor Counsel ‐ BB&K                                  1,000        1,000         1,000       1,000        1,000       1,000
           Broker ‐ Onyx (Marketing Expenses)                     5,000        5,000         5,000         ‐            ‐           ‐
Total Administrative Fees Accrued, but not Paid                  32,300       59,600        81,900      99,200      111,500     118,800


  NOTES AND ASSUMPTIONS:

  (1) The above information is based upon management's best estimates. Actual results may differ from those projected.
  (2) The CRO believes that the DIP can move quickly towards a sale of the property or some other restructuring event and is hopeful
  that this can be accomplished in approximately 90‐120 days. Upon closing that transaction, the accrued administrative fees, CRO's
  success fee, and broker's fee will be paid.
  (3) The CRO is in the process of negotiating market rate month‐to‐month leases with these related party tenants owned by Mr.
  Phuong Nguyen. Therefore, the rental amounts shown herein are subject to change. While the payment of back rent is a possibility
  resultant from these negotiations, such rent has not been included in these projections to maintain conservatism.




2/4/2021
                                                                                                               EXHIBIT "10"
                                                                                                                  PAGE 263
Case 8:21-bk-10256-TA    Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16   Desc
                        Main Document    Page 275 of 283




                             EXHIBIT “11”
Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                      Desc
                                 Main Document    Page 276 of 283



 1 MATTHEW W. GRIMHSAW, #210424
   grimshaw@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 LAILA MASUD, #311731
   lmasud@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt, Irvine, CA 92620
 5 Telephone: 949-333-7777
   Facsimile: 949-333-7778
 6
   Proposed Attorneys for
 7 BIOXXEL, LLC.
 8                                 UNITED STATES BANKRUPTCY COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
10 In re                                                     Case No. 8:21-bk-10256-TA
11 BIOXXEL, LLC,                                             Chapter 11
12                     Debtor and                            PROPOSED ORDER ON DEBTOR AND
                       Debtor-in-Possession.                 DEBTOR-IN-POSSESION’S
13                                                           EMERGENCY MOTION FOR ORDER
                                                             authorizing use of cash collateral AND
14                                                           DETERMINING THAT ITS SECURED
                                                             CREDITOR IS ADEQUATELY
15                                                           PROTECTED
16                                                           Hearing:
                                                             Date:    February 10, 2021
17                                                           Time:    10:00 a.m.
                                                             Ctrm:    5B1 - ZoomGov
18
19            A hearing was held on February 10, 2021, at 10:00 a.m., before the Honorable Theodor C.
20 Albert, United States Bankruptcy Judge for the Central District of California, in Courtroom 5B
21 located at 411 West Fourth St., Santa Ana, CA, on Debtor and Debtor-In-Possession’s Emergency

22 Motion for Order Authorizing Use of Cash Collateral and Determining that its Secured Creditor is

23 Adequately Protected; filed February 5, 2021 as Docket #____ (“Motion”). Appearances were made
24

25   1
     Pursuant to General Order 20-06, no in person hearings will be held in any matter until further notice. The
26 Court  will continue to hear matters via telephone and video. Until further notice, because of the COVID-19
   pandemic, all of Judge Albert’s hearings will be conducted using ZoomGov audio and video. Hearing
27 participants and members of the public may view and listen to hearings before Judge Albert using ZoomGov
   free of charge. Video and audio connection information for each hearing will be provided on Judge Albert's
28 publicly posted hearing calendar, which may be viewed online at: http://ecf-
   ciao.cacb.uscourts.gov/CiaoPosted/?jid=TA. For more details on appearing via ZoomGov, please see the
   “Notice of Video and Telephonic Appearance Procedures” in the Telephonic Instructions section of this page.
                                                         1
     4811-5333-2374, v. 2


                                                                                            EXHIBIT "11"
                                                                                               PAGE 264
Case 8:21-bk-10256-TA             Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                    Desc
                                 Main Document    Page 277 of 283



 1 as noted on the record.

 2            The Court having read and considered the Motion, heard the statements of counsel, and for
 3 the reasons stated in the Motion, and with good cause shown,

 4            IT IS ORDERED:
 5            1. The Motion is granted;
 6            2. The Debtor is authorized to use cash collateral according to its Budget2, subject to a 10%
 7                 variance, except that Debtor is not required to make monthly payment to BREF despite
 8                 the Budget’s inclusion of monthly interest payment(s); and
 9            3. BREF is entitled to adequate protection and is adequately protected by the equity cushion
10                 in the Property.
11                                                     ###
12
13
14

15
16
17
18
19

20
21

22

23
24

25

26
27

28   2
         Capitalized terms not defined here shall have the meaning ascribed to them in the Motion.
                                                         2
     4811-5333-2374, v. 2


                                                                                         EXHIBIT "11"
                                                                                            PAGE 265
            Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                 Main Document    Page 278 of 283



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: DEBTOR AND DEBTOR-IN-POSSESION’S EMERGENCY
MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL AND DETERMINING THAT ITS SECURED
CREDITOR IS ADEQUATELY PROTECTED; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION
OF JOSHUA TEEPLE IN SUPPORT will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 5, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On February 5, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on February 5, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                              [PURSUANT TO AMENDED GENERAL ORDER 20-06,
                  COURTESY COPIES WILL BE DELIVERED BY MAIL IF PLEADING IS OVER 25 PAGES.]

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 5, 2021               Cynthia Bastida                                                  /s/ Cynthia Bastida
 Date                           Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                 Main Document    Page 279 of 283




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     ATTORNEY FOR U.S. TRUSTEE (SA): Michael J Hauser michael.hauser@usdoj.gov
     ATTORNEY FOR CREDITOR BREF1 30590 CHOCHISE, LLC: Jennifer R Tullius jtullius@tulliuslaw.com
     U.S. TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     ATTORNEY FOR DEBTOR BIOXXEL, LLC: David Wood dwood@marshackhays.com,
        dwood@ecf.courtdrive.com; lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: CONTINUED:

VIA OVERNIGHT:
 DEBTOR                                             PRESIDING JUDGE’S COPY                                  U.S. TRUSTEE
 BIOXXEL, LLC                                       HONORABLE THEODOR C. ALBERT                             UNITED STATES TRUSTEE (SA)
 ATTN: OFFICER, A MANAGING OR                       UNITED STATES BANKRUPTCY                                411 W FOURTH ST., SUITE 7160
 GENERAL AGENT, OR TO ANY                           COURT                                                   SANTA ANA, CA 92701-4500
 OTHER AGENT AUTHORIZED BY                          CENTRAL DISTRICT OF CALIFORNIA
 APPOINTMENT OR LAW TO                              RONALD REAGAN FEDERAL
 RECEIVE SERVICE                                    BUILDING AND COURTHOUSE
 23832 ROCKFIELD BLVD, STE 245                      411 WEST FOURTH STREET, SUITE
 LAKE FOREST, CA 92630-2884                         5085 / COURTROOM 5B
                                                    SANTA ANA, CA 92701-4593

 20 LARGEST CREDITOR / UTILITY                      20 LARGEST CREDITOR / UTILITY                           20 LARGEST CREDITOR /
 PROVIDER                                           PROVIDER                                                UTILITY PROVIDER
 EASTERN MUNICIPAL WATER                            EASTERN MUNICIPAL WATER                                 SOUTHERN CALIFORNIA
 DISTRICT                                           DISTRICT FACILITIES CORPORATION                         EDISON
 ATTN: OFFICER, A MANAGING OR                       C/O PAUL D JONES, AGENT FOR                             BUSINESS CUSTOMERS
 GENERAL AGENT, OR TO ANY                           SERVICE OF PROCESS                                      ATTN: OFFICER, A MANAGING
 OTHER AGENT AUTHORIZED BY                          2270 TRUMBLE ROAD                                       OR GENERAL AGENT, OR TO
 APPOINTMENT OR LAW TO                              PERRIS, CA 92570                                        ANY OTHER AGENT
 RECEIVE SERVICE                                                                                            AUTHORIZED BY
 2270 TRUMBLE ROAD                                                                                          APPOINTMENT OR LAW TO
 PERRIS, CA 92570                                                                                           RECEIVE SERVICE
                                                                                                            P.O. BOX 300
                                                                                                            ROSEMEAD, CA 91772-0001

 20 LARGEST CREDITOR / UTILITY                      20 LARGEST CREDITOR / UTILITY                           20 LARGEST CREDITOR /
 PROVIDER                                           PROVIDER                                                UTILITY PROVIDER
 SOUTHERN CALIFORNIA EDISON                         SOUTHERN CALIFORNIA EDISON                              SOUTHERN CALIFORNIA GAS
 COMPANY                                            COMPANY                                                 CO.
 ATTN: OFFICER, A MANAGING OR                       C/O CRISTINA LIMON, AGENT FOR                           ATTN: OFFICER, A MANAGING
 GENERAL AGENT, OR TO ANY                           SERVICE OF PROCESS                                      OR GENERAL AGENT, OR TO
 OTHER AGENT AUTHORIZED BY                          2244 WALNUT GROVE AVE                                   ANY OTHER AGENT
 APPOINTMENT OR LAW TO                              ROSEMEAD, CA 91770                                      AUTHORIZED BY
 RECEIVE SERVICE                                                                                            APPOINTMENT OR LAW TO
 2244 WALNUT GROVE AVE                                                                                      RECEIVE SERVICE
 ROSEMEAD, CA 91770                                                                                         REMITTANCE PROCESSING
                                                                                                            ML 711D
                                                                                                            1801 S. ATLANTIC BLVD.
                                                                                                            MONTEREY PARK, CA 91754-
                                                                                                            5207



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                 Main Document    Page 280 of 283


 20 LARGEST CREDITOR / UTILITY                      20 LARGEST CREDITOR / UTILITY                           UTILITY PROVIDER
 PROVIDER                                           PROVIDER                                                FRONTIER COMMUNICATION
 SOUTHERN CALIFORNIA GAS                            SOUTHERN CALIFORNIA GAS                                 ATTN: OFFICER, A MANAGING
 COMPANY                                            COMPANY                                                 OR GENERAL AGENT, OR TO
 ATTN: OFFICER, A MANAGING OR                       C/O CSC - LAWYERS                                       ANY OTHER AGENT
 GENERAL AGENT, OR TO ANY                           INCORPORATING SERVICE                                   AUTHORIZED BY
 OTHER AGENT AUTHORIZED BY                          2710 GATEWAY OAKS DRIVE, SUITE                          APPOINTMENT OR LAW TO
 APPOINTMENT OR LAW TO                              150N                                                    RECEIVE SERVICE
 RECEIVE SERVICE                                    SACRAMENTO, CA 95833                                    PO BOX 709
 555 WEST 5TH STREET                                                                                        SOUTH WINDSOR, CT 06074
 LOS ANGELES, CA 90013

 UTILITY PROVIDER                                   UTILITY PROVIDER                                        UTILITY PROVIDER
 FRONTIER COMMUNICATION                             WASTE MANAGEMENT                                        WASTE MANAGEMENT
 C/O CSC - LAWYERS                                  ATTN: OFFICER, A MANAGING OR                            COLLECTION AND RECYCLING,
 INCORPORATING SERVICE                              GENERAL AGENT, OR TO ANY                                INC.
 2710 GATEWAY OAKS DRIVE,                           OTHER AGENT AUTHORIZED BY                               ATTN: OFFICER, A MANAGING
 SUITE 150N                                         APPOINTMENT OR LAW TO RECEIVE                           OR GENERAL AGENT, OR TO
 SACRAMENTO, CA 95833                               SERVICE                                                 ANY OTHER AGENT
                                                    PO BOX 43530                                            AUTHORIZED BY
                                                    PHOENIX, AZ 85080                                       APPOINTMENT OR LAW TO
                                                                                                            RECEIVE SERVICE
                                                                                                            1001 FANNIN STREET
                                                                                                            HOUSTON, TX 77002

 UTILITY PROVIDER                                   UTILITY PROVIDER                                        UTILITY PROVIDER
 WASTE MANAGEMENT                                   ADT ALARM                                               ADT LLC
 COLLECTION AND RECYCLING,                          ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING
 INC.                                               GENERAL AGENT, OR TO ANY                                OR GENERAL AGENT, OR TO
 C/O CT CORPORATION SYSTEM                          OTHER AGENT AUTHORIZED BY                               ANY OTHER AGENT
 818 WEST SEVENTH STREET,                           APPOINTMENT OR LAW TO RECEIVE                           AUTHORIZED BY
 SUITE 930                                          SERVICE                                                 APPOINTMENT OR LAW TO
 LOS ANGELES, CA 90017                              PO BOX 371878                                           RECEIVE SERVICE
                                                    PITTSBURGH, PA 15250                                    1501 YAMATO ROAD
                                                                                                            BOCA RATON FL 33431

 UTILITY PROVIDER                                   UTILITY PROVIDER                                        UTILITY PROVIDER
 ADT LLC                                            TELENET VOIP                                            TELENET VOIP, INC.
 C/O C T CORPORATION SYSTEM                         ATTN: OFFICER, A MANAGING OR                            C/O EMMELINE ADIZON, AGENT
 818 WEST SEVENTH STREET,                           GENERAL AGENT, OR TO ANY                                FOR SERVICE OF PROCESS
 SUITE 930                                          OTHER AGENT AUTHORIZED BY                               850 PARKVIEW DRIVE NORTH
 LOS ANGELES, CA 90017                              APPOINTMENT OR LAW TO RECEIVE                           EL SEGUNDO, CA 90245
                                                    SERVICE
                                                    850 PARKVIEW DRIVE NORTH
                                                    EL SEGUNDO, CA 90245




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                 Main Document    Page 281 of 283


 UTILITY PROVIDER                                   UTILITY PROVIDER                                        UTILITY PROVIDER
 SOUTH COAST AQMD                                   SOUTH COAST AIR QUALITY                                 EXECUTIVE PLUMBING DRAIN
 ATTN: OFFICER, A MANAGING OR                       MANAGEMENT DISTRICT BUILDING                            ATTN: OFFICER, A MANAGING
 GENERAL AGENT, OR TO ANY                           CORPORATION                                             OR GENERAL AGENT, OR TO
 OTHER AGENT AUTHORIZED BY                          C/O SUJATA JAIN, AGENT FOR                              ANY OTHER AGENT
 APPOINTMENT OR LAW TO                              SERVICE OF PROCESS                                      AUTHORIZED BY
 RECEIVE SERVICE                                    21865 COPLEY DRIVE                                      APPOINTMENT OR LAW TO
 21865 COPLEY DRIVE                                 DIAMOND BAR, CA 91765                                   RECEIVE SERVICE
 DIAMOND BAR, CA 91765                                                                                      31655 DYLAN ROAD
                                                                                                            WINCHESTER, CA 92596

 UTILITY PROVIDER                                   20 LARGEST CREDITOR / TENANT                            20 LARGEST CREDITOR /
 EXECUTIVE PLUMBING AND                             EXXELUSA, INC.                                          TENANT
 DRAIN, INC.                                        ATTN: OFFICER, A MANAGING OR                            EXXELUSA, INC.
 C/O ANA KAROLINE ONTIVEROS,                        GENERAL AGENT, OR TO ANY                                C/O PHUONG NGUYEN, AGENT
 AGENT FOR SERVICE OF                               OTHER AGENT AUTHORIZED BY                               FOR SERVICE OF PROCESS
 PROCESS                                            APPOINTMENT OR LAW TO RECEIVE                           660 S ABERDEEN ST
 31655 DYLAN ROAD                                   SERVICE                                                 ANAHEIM, CA 92807
 WINCHESTER, CA 92596                               30590 COCHISE CIRCLE
                                                    MURRIETA, CA 92563-2501

 20 LARGEST CREDITOR / TENANT                       20 LARGEST CREDITOR / TENANT                            20 LARGEST CREDITOR /
 INTERNATIONAL                                      INTERNATIONAL PHARMACEUTICAL                            TENANT
 PHARMACEUTICAL DISTRIBUTION                        DISTRIBUTION CO., LTD.                                  PHARMAXX
 CO., LTD.                                          C/O PHUONG VY NGUYEN, AGENT                             ATTN: OFFICER, A MANAGING
 ATTN: OFFICER, A MANAGING OR                       FOR SERVICE OF PROCESS                                  OR GENERAL AGENT, OR TO
 GENERAL AGENT, OR TO ANY                           30590 COCHISE CIR                                       ANY OTHER AGENT
 OTHER AGENT AUTHORIZED BY                          MURRIETA, CA 92563                                      AUTHORIZED BY
 APPOINTMENT OR LAW TO                                                                                      APPOINTMENT OR LAW TO
 RECEIVE SERVICE                                                                                            RECEIVE SERVICE
 30590 COCHISE CIRCLE                                                                                       30590 COCHISE CIRCLE
 MURRIETA, CA 92563-2501                                                                                    MURRIETA, CA 92563-2501

 20 LARGEST CREDITOR / TENANT                       TENANT                                                  TENANT
 PHARMAXX, INC.                                     II-VI OPTICAL                                           ROYAL HEALTH USA
 C/O PHUONG NGUYEN, AGENT                           ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING
 FOR SERVICE OF PROCESS                             GENERAL AGENT, OR TO ANY                                OR GENERAL AGENT, OR TO
 660 S ABERDEEN ST                                  OTHER AGENT AUTHORIZED BY                               ANY OTHER AGENT
 ANAHEIM, CA 92807                                  APPOINTMENT OR LAW TO RECEIVE                           AUTHORIZED BY
                                                    SERVICE                                                 APPOINTMENT OR LAW TO
                                                    30590 COCHISE CIRCLE                                    RECEIVE SERVICE
                                                    MURRIETA, CA 92563-2501                                 30590 COCHISE CIRCLE
                                                                                                            MURRIETA, CA 92563-2501




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                 Main Document    Page 282 of 283


 TENANT                                             TENANT                                                  TENANT
 MEDLAB PHARMA, INC.                                MEDLAB PHARMA, INC.                                     PHARMAXX MEDICAL INC.
 ATTN: OFFICER, A MANAGING OR                       C/O CUONG ANH NGUYEN, AGENT                             ATTN: OFFICER, A MANAGING
 GENERAL AGENT, OR TO ANY                           FOR SERVICE OF PROCESS                                  OR GENERAL AGENT, OR TO
 OTHER AGENT AUTHORIZED BY                          8742 PARK STREET, SUITE A                               ANY OTHER AGENT
 APPOINTMENT OR LAW TO                              BELLFLOWER, CA 90706                                    AUTHORIZED BY
 RECEIVE SERVICE                                                                                            APPOINTMENT OR LAW TO
 30590 COCHISE CIRCLE                                                                                       RECEIVE SERVICE
 MURRIETA, CA 92563-2501                                                                                    30590 COCHISE CIRCLE
                                                                                                            MURRIETA, CA 92563-2501

 TENANT                                             20 LARGEST CREDITOR                                     20 LARGEST CREDITOR
 PHARMAXX MEDICAL INC.                              CATHERINE VAN                                           LAW OFFICE OF JACK BAO
 C/O GENE JIN SU, AGENT FOR                         8 SUNDOWN PASS                                          QUOC NGUYEN
 SERVICE OF PROCESS                                 IRVINE, CA 92604-2829                                   14361 BEACH BOULEVARD,
 21060 BLOSSOM WAY                                                                                          SUITE 211
 DIAMOND BAR, CA 91765                                                                                      WESTMINSTER, CA 92683-8141

 20 LARGEST CREDITOR                                20 LARGEST CREDITOR                                     20 LARGEST CREDITOR
 NATIONAL BUSINESS                                  NATIONAL BUSINESS                                       AVID GLOBAL CORPORATION
 INVESTIGATIONS                                     INVESTIGATIONS, INC.                                    C/O COUNSEL TO AVID GLOBAL
 DBA MPS SECURITY                                   DBA MPS SECURITY                                        CORP.
 ATTN: OFFICER, A MANAGING OR                       C/O MICHAEL DEAN JULIAN, AGENT                          420 EXCHANGE, STE. 270
 GENERAL AGENT, OR TO ANY                           FOR SERVICE OF PROCESS                                  IRVINE, CA 92602-1316
 OTHER AGENT AUTHORIZED BY                          25020 LAS BRISAS ROAD
 APPOINTMENT OR LAW TO                              MURRIETA, CA 92562
 RECEIVE SERVICE
 27247 MADISON AVE, SUITE 106
 TEMECULA, CA 92590-5674

 20 LARGEST CREDITOR                                20 LARGEST CREDITOR                                     INTERESTED PARTY
 STREAM KIM HICKS WRAGE &                           WARE MALCOMB                                            KONE ELEVATOR
 ALFARO, PC                                         ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING
 3403 TENTH STREET, SUITE 700                       GENERAL AGENT, OR TO ANY                                OR GENERAL AGENT, OR TO
 RIVERSIDE, CA 92501-3641                           OTHER AGENT AUTHORIZED BY                               ANY OTHER AGENT
                                                    APPOINTMENT OR LAW TO RECEIVE                           AUTHORIZED BY
                                                    SERVICE                                                 APPOINTMENT OR LAW TO
                                                    10 EDELMAN                                              RECEIVE SERVICE
                                                    IRVINE, CA 92618-4312                                   11165 KNOTT AVENUE
                                                                                                            CYPRESS, CA 90630

 INTERESTED PARTY                                   INTERESTED PARTY                                        INTERESTED PARTY
 KONE INC.                                          KONE INC.                                               LIBERTY MUTUAL INSURANCE
 ATTN: OFFICER, A MANAGING OR                       C/O CSC - LAWYERS                                       COMPANY
 GENERAL AGENT, OR TO ANY                           INCORPORATING SERVICE                                   ATTN: OFFICER, A MANAGING
 OTHER AGENT AUTHORIZED BY                          2710 GATEWAY OAKS DRIVE, SUITE                          OR GENERAL AGENT, OR TO
 APPOINTMENT OR LAW TO                              150N                                                    ANY OTHER AGENT
 RECEIVE SERVICE                                    SACRAMENTO, CA 95833                                    AUTHORIZED BY
 ONE KONE COURT                                                                                             APPOINTMENT OR LAW TO
 MOLINE, IL 61265                                                                                           RECEIVE SERVICE
                                                                                                            175 BERKELEY STREET
                                                                                                            BOSTOM, MA 02116


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:21-bk-10256-TA                 Doc 10 Filed 02/05/21 Entered 02/05/21 10:19:16                                      Desc
                                                 Main Document    Page 283 of 283


 INTERESTED PARTY                                   INTERESTED PARTY                                        INTERESTED PARTY
 LIBERTY MUTUAL INSURANCE                           SEQUOIA CPA                                             MASINO CONSULTING
 COMPANY                                            ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING
 C/O CSC - LAWYERS                                  GENERAL AGENT, OR TO ANY                                OR GENERAL AGENT, OR TO
 INCORPORATING SERVICE                              OTHER AGENT AUTHORIZED BY                               ANY OTHER AGENT
 2710 GATEWAY OAKS DRIVE,                           APPOINTMENT OR LAW TO RECEIVE                           AUTHORIZED BY
 SUITE 150N                                         SERVICE                                                 APPOINTMENT OR LAW TO
 SACRAMENTO, CA 95833                               767 N HILL STREET, STE 208                              RECEIVE SERVICE
                                                    LOS ANGELES, CA 90012                                   31805 TEMECULA PARKWAY,
                                                                                                            SUITE 210
                                                                                                            TEMECULA, CA 92592

 INTERESTED PARTY
 MASINO INDUSTRIAL
 CONSULTING, INC.
 C/O CHRISTOPHER J. MASINO,
 AGENT FOR SERVICE OF
 PROCESS
 40625 CHAPARRAL DRIVE
 TEMECULA, CA 92592




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
